EXHIBIT 10.48

EXECUTION VERSION

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT REQUEST PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. THE OMITTED CONFIDENTIAL INFORMATION APPEARS ON EIGHT (8) PAGES OF
THIS EXHIBIT

 

--------------------------------------------------------------------------------

LOAN AGREEMENT [N330AT]

dated as of August 31, 2006

among

AIRTRAN AIRWAYS, INC., as Borrower,

THE PARTIES IDENTIFIED IN SCHEDULE 1 HERETO AS LENDERS, as Lenders,

and

THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, as Security Agent

 

--------------------------------------------------------------------------------

One (1) Boeing model 737-7BD aircraft

equipped with

Two (2) CFM International model CFM56-7B20 engines

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

     DEFINITIONS AND CONSTRUCTION    1

2.

     SECURED LOANS; CLOSING    1  

2.1

       MAKING OF LOANS; ISSUANCE OF EQUIPMENT NOTES.    1  

2.2

       PROCEDURE FOR FUNDING OF SECURED LOANS.    2  

2.3

       TERMS OF REPAYMENT.    4  

2.4

       CLOSING.    5  

2.5

       COMMITMENT TERMINATION.    6  

2.6

       NO WINGLET NOTICE.    6  

2.7

       PRO RATA TREATMENT AND PAYMENTS.    7  

2.8

       USE OF PROCEEDS.    7

3.

     CLOSING CONDITIONS    7  

3.1

       CONDITIONS TO EACH LENDER’S OBLIGATIONS.    7  

3.2

       CONDITIONS TO BORROWER’S OBLIGATIONS.    11  

3.3

       POST-REGISTRATION OPINION.    11

4.

     FEES, COSTS, FIXED RATE OPTION AND ILLEGALITY    11  

4.1

       TRANSACTION EXPENSES.    11  

4.2

       [INTENTIONALLY OMITTED].    11  

4.3

       COMMITMENT FEE.    11  

4.4

       INCREASED COSTS/CAPITAL ADEQUACY    12  

4.5

       FIXED RATE OPTION.    14  

4.6

       PAST DUE INTEREST.    15  

4.7

       ILLEGALITY.    16  

4.8

       CLEAR MARKET.    16

5.

     REPRESENTATIONS AND WARRANTIES.    16  

5.1

       BORROWER’S REPRESENTATIONS AND WARRANTIES.    16  

5.2

       LENDER’S REPRESENTATIONS AND WARRANTIES.    20

6.

     CERTAIN COVENANTS OF THE PARTIES.    20  

6.1

       BORROWER COVENANTS.    20  

6.2

       MERGER OF BORROWER.    23  

6.3

       LENDER COVENANTS.    24  

6.4

       SECURITY AGENT COVENANTS.    25

7.

     ASSIGNMENT OR TRANSFER OF INTEREST; SALE-LEASEBACK TRANSACTIONS; JUNIOR
LOANS; TERMINATION OF CROSS-COLLATERALIZATION AND CROSS-DEFAULT    25  

7.1

       LENDERS.    25  

7.2

       EFFECT OF TRANSFER; COSTS.    27  

7.3

       JUNIOR LOANS.    27  

7.4

       SALE-LEASEBACK TRANSACTION.    28  

7.5

       TERMINATION OF CROSS-COLLATERALIZATION AND CROSS-DEFAULTS.    29

8.

     CONFIDENTIALITY    30

9.

     INDEMNIFICATION AND EXPENSES    30  

9.1

       GENERAL INDEMNITY.    30  

9.2

       EXPENSES.    35  

9.3

       GENERAL TAX INDEMNITY.    35  

9.4

       PAYMENTS.    45

 

i



--------------------------------------------------------------------------------

   9.5    INTEREST.    46    9.6    BENEFIT OF INDEMNITIES.    46 10.   
SECURITY AGENT.    46    10.1    APPOINTMENT AND POWERS.    46    10.2   
LIMITATION ON SECURITY AGENT’S LIABILITY.    47    10.3    RIGHTS AS LENDER.   
47    10.4    INDEMNIFICATION.    48    10.5    NON-RELIANCE ON SECURITY AGENT
AND OTHER LENDERS.    48    10.6    SUCCESSOR SECURITY AGENT.    48    10.7   
NOTICE OF DEFAULT.    50    10.8    INSTRUCTIONS FROM A MAJORITY IN INTEREST OF
LENDERS.    50    10.9    REPORTS, NOTICES, ETC.    50 11.    MISCELLANEOUS   
50    11.1    AMENDMENTS.    50    11.2    SEVERABILITY.    51    11.3   
SURVIVAL.    51    11.4    REPRODUCTION OF DOCUMENTS.    52    11.5   
COUNTERPARTS.    52    11.6    NO WAIVER.    52    11.7    NOTICES.    52   
11.8    GOVERNING LAW.    53    11.9    SUBMISSION TO JURISDICTION; WAIVERS.   
53    11.10    THIRD-PARTY BENEFICIARY.    53    11.11    ENTIRE AGREEMENT.   
54    11.12    ACKNOWLEDGMENTS.    54    11.13    FURTHER ASSURANCES.    54   
11.14    SECTION 1110.    54    11.15    ADJUSTMENTS; SET-OFF.    54    11.16   
SUCCESSORS AND ASSIGNS.    55    11.17    WAIVERS OF JURY TRIAL.    55    11.18
   REGISTRATIONS WITH INTERNATIONAL REGISTRY.    56

ANNEX A – DEFINITIONS

EXHIBIT A – FORM OF MORTGAGE

EXHIBIT B – FORM OF DRAWDOWN NOTICE

EXHIBIT C – FORM OF TRANSFER AGREEMENT

EXHIBIT D – FORM OF CONSENT AND AGREEMENT

EXHIBIT E – FORM OF ENGINE CONSENT AND AGREEMENT

EXHIBIT F – FORM OF GEES ACKNOWLEDGMENT AND AGREEMENT

SCHEDULE 1 – ACCOUNTS ADDRESSES

SCHEDULE 2 – COMMITMENTS; TRANSACTION EXPENSES

SCHEDULE 3 – PERMITTED COUNTRIES

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT [N330AT]

THIS LOAN AGREEMENT [N330AT] (this “Agreement”) is entered into as of August 31,
2006 among (a) AIRTRAN AIRWAYS, INC. (“Borrower”), a Delaware corporation,
(b) THE PARTIES IDENTIFIED IN SCHEDULE 1 HERETO AS LENDERS (the “Lenders”) and
(c) THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, as agent for the Lenders
(the “Security Agent”).

RECITALS

A. Borrower and Airframe Manufacturer have entered into the Purchase Agreement,
pursuant to which Airframe Manufacturer agreed to manufacture and sell to
Borrower, and Borrower agreed to purchase and take delivery of, among other
things, one (1) Boeing model 737-7BD aircraft bearing manufacturer’s serial
number 33935 and equipped with two (2) CFM International model CFM56-7B20
engines (the “Aircraft”).

B. To enable Borrower to purchase and take delivery of the Aircraft on the
Delivery Date, Borrower desires to borrow from Lenders, and Lenders desire to
lend to Borrower, a portion of the purchase price of the Aircraft.

C. The parties to this Agreement wish to set forth in this Agreement the terms
and conditions upon and subject to which the foregoing transactions shall be
effected.

The parties hereto agree as follows:

1. DEFINITIONS AND CONSTRUCTION

The terms defined in Annex A, when capitalized as in Annex A, have the same
meanings when used in this Agreement. Annex A also contains rules of usage that
control construction in this Agreement.

2. SECURED LOANS; CLOSING

2.1 Making of Loans; Issuance of Equipment Notes.

Subject to the terms and conditions of this Agreement, on the Delivery Date (the
“Closing Date”):

(a) each Lender agrees to make a secured loan to Borrower in an amount not to
exceed such Lender’s Commitment; and

(b) pursuant to Article 2 of the Mortgage, Borrower shall issue an Equipment
Note to each Lender making such loan, dated the Closing Date, for an aggregate
principal amount equal to the amount of the secured loan made by such Lender.

If any Lender shall default in its obligation to make the amount of its
Commitment available pursuant to this Article 2, except as provided below in
this Section 2.1 with respect to RBS, no other Lender shall have an obligation
to increase the amount of its Commitment and,

 

1



--------------------------------------------------------------------------------

notwithstanding the further provisions of this paragraph, the obligations of the
non-defaulting Lenders shall remain subject to the terms and conditions set
forth in this Agreement. If a Lender to whom RBS has transferred its Commitment
in whole or in part pursuant to Section 7.1 without the consent of Borrower
fails to perform its obligation to make a secured loan on the Closing Date, RBS
shall be obligated to make an additional secured loan on the Closing Date in an
amount equal to the amount of the secured loan that such Lender was so obligated
to, but did not, make. In the event that the preceding sentence is applicable
and RBS is obligated to make an additional secured loan, the Commitment of RBS
shall be increased by the amount of such additional secured loan, and the
Commitment of the affected Lender shall be reduced by an equivalent amount,
effective on the Closing Date. In the circumstances of the second preceding
sentence, such Lender shall be liable to RBS (but not the Borrower) for any
damages attributable to its failure to make the secured loan in question which
was made, instead, by RBS.

2.2 Procedure for Funding of Secured Loans.

(a) Notice of Scheduled Delivery Date. Borrower agrees to give each Lender
written notice or telephonic notice (to be confirmed promptly in writing) of the
date the Aircraft is scheduled to be delivered (the “Scheduled Delivery Date”)
so that such notice is received by each Lender not later than 4:30 p.m., New
York City time, on the tenth (10th) day prior to the Scheduled Delivery Date.
Borrower undertakes to promptly notify each Lender of any amendment or change in
the Scheduled Delivery Date.

(b) Drawdown Notice. No later than 4:30 p.m., New York City time, on the fourth
(4th) Business Day prior to the Scheduled Delivery Date, Borrower shall deliver
to Security Agent on behalf of each Lender the Drawdown Notice, receipt of which
shall, subject to the conditions contained in this Agreement, oblige Borrower to
borrow an amount equal to the aggregate Commitment (or such lesser amount
specified in such Drawdown Notice) on the date stated and on the terms herein
contained.

(c) Amortization Schedule. No later than 10:00 a.m., New York City time, on the
Business Day prior to the Scheduled Delivery Date, Security Agent shall deliver
the amortization schedule for the Aircraft to Borrower and Borrower shall no
later than 5:00 p.m., New York City time, on such day deliver written
confirmation of such amortization schedule to Security Agent. In the event a
Postponement Notice is delivered pursuant to Section 2.2(e), Security Agent
shall deliver to Borrower by 10:00 a.m., New York City time, on the Business Day
prior to the date to which the Scheduled Delivery Date is so postponed or as
promptly as practicable thereafter, an amortization schedule reflecting the
postponed Scheduled Delivery Date for the Aircraft and Borrower shall deliver by
5:00 p.m., New York City time, on such day or as promptly as practicable
thereafter, written confirmation of such schedule to Security Agent.

(d) Prospective International Interest. Prior to the Scheduled Delivery Date, a
Prospective International Interest in the Airframe and Engines constituted by
the Mortgage shall have been duly registered on the International Registry.

(e) Disbursement of Funds. Each Lender agrees, subject to the terms and
conditions of this Agreement, to make its Commitment available for disbursement
to or

 

2



--------------------------------------------------------------------------------

on behalf of Borrower, in each case in immediately available funds by 12:00
Noon, New York City time, on the Scheduled Delivery Date in the amount set out
in the Drawdown Notice. In order to facilitate the timely closing of the
transactions contemplated hereby, Borrower, by delivery of the Drawdown Notice
to Security Agent, instructs, subject to its rights to postpone under
Section 2.2(e) below, the Lenders to wire transfer (for receipt by no later than
12:00 Noon New York City time) on the Scheduled Delivery Date its Commitment by
the wiring of immediately available funds to the account of Security Agent
specified in Schedule 1 hereto (the “Account”). The funds so paid by each Lender
(the “Deposit”) into the Account are to be held by Security Agent for the
account of such Lender. Upon the fulfillment or waiver of the conditions
precedent set forth in Article 3 hereof, such Lender shall instruct Security
Agent to disburse the Deposit for application of its Commitment. Notwithstanding
the foregoing, if a Postponement Notice postponing the Scheduled Delivery Date
shall have been received by Security Agent by 3:30 p.m., New York City time, on
the Business Day preceding the postponed Scheduled Delivery Date and if a Lender
has not already wired its Commitment to the Account, (i) such Lender shall not
make its Commitment available for disbursement on the postponed Scheduled
Delivery Date and (ii) each such Lender shall cancel, terminate or otherwise
unwind its funding arrangements made in the London interbank market to fund its
Commitment on the Scheduled Delivery Date, subject, however, to such Lender’s
continuing commitment to fund as provided herein.

(f) Postponement of Scheduled Delivery Date.

(1) Borrower may change or postpone (indefinitely, or to a specified date) the
Scheduled Delivery Date by telephonic notice (to be confirmed promptly in
writing) to Security Agent, provided such notice (specifying the new Delivery
Date, if any) is received by Security Agent not later than 3:30 p.m. on such
Scheduled Delivery Date being postponed (the “Postponement Notice”). Such
revised Scheduled Delivery Date shall be deemed the “Scheduled Delivery Date”
for all purposes of the Operative Agreements.

(2) If the Scheduled Delivery Date is postponed and the Deposit has been paid by
the Lenders into the Account, then the Deposit will, pending any return
contemplated by Section 2.2(e)(4) below, be invested, together with earnings
thereon, and reinvested by Security Agent at the sole direction, for the
account, and at the risk of Borrower in an overnight investment selected by
Borrower and acceptable to Security Agent (acting reasonably and in good faith).
Upon Borrower’s oral (to be confirmed in writing) instructions, earnings on any
such investments shall be applied to Borrower’s payment obligations to each
Lender under Section 2.2(e)(3) to the extent of such earnings.

(3) If the Scheduled Delivery Date is postponed and the Deposit has been paid by
the Lenders into the Account, then Borrower shall pay interest hereunder to each
Lender on the amount of its Deposit for the period from and including the
original Scheduled Delivery Date to but excluding the earlier of (i) the actual
Delivery Date or (ii) the date of return of the Deposit to such Lender pursuant
to clause (4) below if such amounts are received by such Lender before

 

3



--------------------------------------------------------------------------------

12:00 Noon, New York City time, on such date (and if such amounts are received
by such Lender after 12:00 Noon, New York City time, the next succeeding
Business Day). For each Lender, such interest shall accrue on the amount of such
Lender’s Deposit at the applicable Debt Rate. Interest on the Deposit accrued
pursuant to the preceding sentence shall (i) if accrued to the Delivery Date, be
paid on the first Payment Date following such date and (ii) if accrued to the
date of return of the Deposit, be paid to each Lender on such date.

(4) If for any reason, other than the failure of any Lender to comply with the
terms hereof, the Scheduled Delivery Date is postponed beyond the earliest of
(x) three (3) Business Days after the Scheduled Delivery Date, (y) the
Commitment Termination Date or (z) such earlier date as Borrower shall specify
(the “Cutoff Date”), then each such Lender shall promptly cancel, terminate or
otherwise unwind its funding arrangements made in the London interbank market or
otherwise (including any Swap Transaction) to fund its Commitment, and such
Lender shall notify Security Agent thereof, and Security Agent shall return its
Deposit, subject, however, to such Lender’s continuing commitment to fund at a
later Closing Date as provided herein.

(5) In the event of the occurrence of the events described in Section 2.2(d)(ii)
or clause (4) above, Borrower agrees to pay each Lender promptly (but in any
event within three (3) Business Days of the relevant Cutoff Date) (i) as
compensation for the cancellation or termination of its Commitment (in addition
to interest owing under clause (3) above, if any), an amount of damages equal to
any loss incurred in connection with the unwinding or liquidating of any
deposits or funding or financing arrangement with its funding source and, if
applicable, any Swap Break Amount, and (ii) without duplication of the amounts
covered by the preceding clause (i) or to be paid pursuant to Section 4.1
hereof, the reasonable out-of-pocket costs and expenses of such Lender
(including, without limitation, reasonable legal costs and expenses) incurred by
such Lender in respect of such cancellation or termination to the extent
described in the definition of Transaction Expenses.

2.3 Terms of Repayment.

(1) Borrower shall make payments to Security Agent on each Equipment Note of
principal scheduled to be paid thereon on such date in accordance with the
amortization schedule attached thereto and accrued interest due and payable on
such Equipment Note on such date. The amortization schedules in the aggregate
for all Equipment Notes shall be calculated as follows: using the Debt Rate
(calculated on the basis of a year of 360 days and actual number of days elapsed
or if the Fixed Rate Option has been elected under Section 4.5, on the basis of
a year of 360 days consisting of twelve 30-day months) for the Equipment Notes
(being, if the Fixed Rate Option has been elected, the Fixed Rate for the
Equipment Notes, otherwise, the initial Debt Rate for the Equipment Notes),
mortgage-style (level pay) payments payable on each Payment Date from the
Delivery Date through the Maturity Date, payments on

 

4



--------------------------------------------------------------------------------

each Payment Date during such period sufficient to amortize the Equipment Notes
to an aggregate outstanding principal balance balloon payment due on the
Maturity Date, after giving effect to the installment of principal due on such
date, of Five Million Nine Hundred Thousand Dollars (US$5,900,000), or if
Borrower shall have delivered a No-Winglet Notice pursuant to Section 2.6
hereof, of Five Million Eight Hundred Forty Thousand Dollars (US$5,840,000). In
respect of the amortization schedule for any particular Equipment Note, the
payments due on any Payment Date set forth on such amortization schedule shall
be pro rated based on the ratio by which the Original Amount of such Equipment
Note bears to the aggregate Original Amount of all of the Equipment Notes.

(2) Interest on each Equipment Note will accrue at the Debt Rate for such
Equipment Note (calculated on the basis of a year of 360 days and actual number
of days elapsed or if the Fixed Rate Option has been elected under Section 4.5,
on the basis of a year of 360 days consisting of twelve 30-day months) and will
be payable on each Payment Date or other date for the payment of interest
provided herein or in such Equipment Note. The interest payable on each Payment
Date or other date, as aforesaid, for any Equipment Note shall include interest
accrued to such Payment Date or other date, as aforesaid.

(3) The Debt Rate for each Interest Period shall be established by Security
Agent in accordance with relevant provisions of this Agreement. Security Agent
shall give prompt notice to Borrower and the Lenders of the applicable Debt Rate
determined by Security Agent from time to time in accordance with the applicable
provisions hereof and the rate, if any, furnished by each Reference Bank and
used by Security Agent for the purpose of determining the LIBOR Rate. Each
determination by Security Agent of a Debt Rate pursuant hereto shall be presumed
correct, absent manifest error.

(4) Each payment received by Security Agent in respect of an Equipment Note
shall be applied: first, to pay amounts due hereunder or under such Equipment
Note other than as specified in the following clauses, second, to pay accrued
interest and any Breakage Amount on such Equipment Note (as well as any interest
on any overdue amount) to the date of such payment, third, to pay the principal
of such Equipment Note then due, and fourth, the balance, if any, remaining
thereafter, to pay installments of the principal of such Equipment Note
remaining unpaid in the inverse order of its maturity.

(5) Amounts repaid or prepaid on the Equipment Notes may not be reborrowed.

2.4 Closing.

(a) Location. The closing (the “Closing”) of the Transactions shall take place
on the Closing Date at the offices of Simpson Thacher & Bartlett LLP, 425
Lexington Avenue, New York, New York 10017.

 

5



--------------------------------------------------------------------------------

(b) Funds. Except as provided above, all payments (including prepayments) by
Borrower pursuant to this Article 2 and on any Equipment Note whether on account
of principal, interest, Breakage Amount, fees or otherwise shall be made in
immediately available funds without set-off, counterclaim or defense to the
account of Security Agent as set forth in Schedule 1 hereto.

(c) Business Days. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding sentence, interest thereon shall be
payable at the Debt Rate during such extension.

2.5 Commitment Termination.

Notwithstanding any provision in this Loan Agreement to the contrary, in the
event the delivery of the Aircraft is postponed to a date that is three
(3) months beyond the last day of the Scheduled Delivery Month but such date is
prior to the Commitment Termination Date, Security Agent, acting at the written
direction of all (and not less than all) of the Lenders committed to financing
the acquisition of the Aircraft by Borrower, may terminate the Commitment under
this Agreement upon written notice to Borrower within thirty (30) days of
Security Agent’s receipt of written notice from Borrower informing Security
Agent of such postponement. Notwithstanding any provision in this Agreement to
the contrary, in the event the delivery of the Aircraft has been cancelled,
Borrower may terminate the Commitment under this Loan Agreement, in whole, but
not in part, upon written notice to Security Agent but Borrower may not
otherwise reduce or terminate the Commitments under this Loan Agreement (except
as provided in Section 2.6 hereof). If an Event of Default as defined in the
form of Mortgage attached hereto as Exhibit A (determined without regard to
Section 7.5 hereof) shall have occurred and be continuing, Security Agent
(acting at the direction of the Majority in Interest of the Lenders) may, by
written notice to the Borrower, cancel the Commitment(s), and upon such notice,
such Commitment(s) shall be cancelled and of no further effect. If an Event of
Default under Sections 5.1(e), (f) or (g) under the form of Mortgage, as
aforesaid, shall have occurred and be continuing, the Commitment(s) shall
automatically, without any action or notice, be cancelled and of no further
effect. The day on which the Commitment(s) under this Agreement is terminated by
Security Agent or Borrower pursuant to the foregoing shall for purposes of this
Agreement be deemed a “Termination Date”.

2.6 No Winglet Notice.

At any time (but in no event later than four (4) Business Days prior to the
Scheduled Delivery Date) Borrower may deliver written notice to Security Agent
of Borrower’s intent not to finance the acquisition of winglets for installation
on the Aircraft (the “No Winglet Notice”), in which case the Commitment shall be
adjusted as provided in Schedule 2 hereof and the Commitment Fee from and after
the date on which Security Agent receives such notice shall be calculated based
on the adjusted Commitment.

 

6



--------------------------------------------------------------------------------

2.7 Pro Rata Treatment and Payments.

(1) Each borrowing by Borrower from the Lenders hereunder, each payment by
Borrower on account of any Commitment Fee and, except as provided in
Section 2.5, any reduction of the Commitment of the Lenders shall be made pro
rata according to the respective Commitment of the Lenders.

(2) Each payment (including each prepayment) by Borrower on account of principal
of and interest on the Equipment Notes shall be made pro rata according to the
respective outstanding principal amounts of the Equipment Notes then held by the
Lenders (except as otherwise provided in the Mortgage).

2.8 Use of Proceeds.

Borrower agrees that it shall use the proceeds of each secured loan described in
Section 2.1(a) to pay all or a portion of the amount, after giving effect to the
return of any advance payments, of the remaining balance of the purchase price
of the Aircraft to the Airframe Manufacturer.

3. CLOSING CONDITIONS

3.1 Conditions to each Lender’s Obligations.

Each Lender’s obligation to make the secured loans described in Section 2.1(a)
and to participate in the Transactions is subject to the fulfillment or waiver
before or on the Closing Date of the following conditions:

(a) Equipment Notes. Borrower tenders to such Lender the Equipment Notes in
accordance with Article 2 of the Mortgage.

(b) Delivery of Documents. Each Lender and Security Agent receives executed
counterparts of the following documents and such counterparts (x) have been duly
authorized, executed, and delivered by the parties thereto and (y) are in full
force and effect:

(1) the Mortgage and any supplement thereto;

(2) the broker’s report and insurance certificates required by Section 4.6 of
the Mortgage;

(3) the Holdings Guarantee;

(4) the Consent and Agreement, the Engine Consent and Agreement and the GEES
Acknowledgment and Agreement;

(5) the Bills of Sale;

 

7



--------------------------------------------------------------------------------

(6) (A) a copy of Borrower’s certificate of incorporation, by-laws, and
resolutions, in each case certified as of the date of this Agreement and as of
the Closing Date by the Secretary or an Assistant Secretary of Borrower, duly
authorizing Borrower’s execution, delivery, and performance of the Operative
Agreements to which it is party required to be executed and delivered by
Borrower on or before the Closing Date in accordance with the provisions hereof
and thereof; (B) incumbency certificate of Borrower as to the person(s)
authorized to execute and deliver the Operative Agreements on its behalf; and
(C) good-standing certificate from the Secretary of States of Delaware and
Florida dated as of a date reasonably near the Closing Date, as to the due
incorporation and good standing of Borrower;

(7) Officer’s Certificate of Borrower, dated as of the Closing Date, stating
that its representations and warranties in this Agreement are true and correct
as of the Closing Date (or, to the extent that any such representation and
warranty expressly relates to an earlier date, true and correct as of such
earlier date) and that no Default or Event of Default exists as of such date;

(8) the Financing Statements;

(9) the following opinions of counsel, in each case in form and substance
reasonably acceptable to Security Agent and dated as of the Closing Date: (A) an
opinion of Smith, Gambrell & Russell, LLP, special counsel to Borrower; (B) an
opinion of Borrower’s Legal Department; and (C) an opinion of FAA Counsel;

(10) a copy of a duly-executed application for registration of the Aircraft with
the FAA in Borrower’s name;

(11) Holdings’s audited consolidated balance sheet for the most-recent fiscal
year ended December 31, 2005 and for the most-recent fiscal year, and the
related consolidated statements of operations and cash flows for the period then
ended, prepared in accordance with GAAP;

(12) a duly completed and executed Drawdown Notice;

(13) the Entry Point Filing Forms;

(14) Officer’s Certificate of Holdings, dated as of the Closing Date,
(A) affirming the Holdings Guarantee after giving effect to the delivery of the
Aircraft and the execution and delivery of the Operative Agreements related
thereto; and (B) stating that its representations and warranties in the Holdings
Guarantee are true and correct in all material respects as of the Closing Date
(or, to the extent that any such representation and warranty expressly relates
to an earlier date, true and correct in all material respects as of such earlier
date);

(15) (A) a copy of Holding’s articles of incorporation, by-laws, and
resolutions, in each case certified as of the date of this Agreement and as of
the

 

8



--------------------------------------------------------------------------------

Closing Date by the Secretary or an Assistant Secretary of Holdings, duly
authorizing Holdings’ execution, delivery, and performance of the Holdings
Guarantee required to be executed and delivered by Holdings on or before the
Closing Date in accordance with the provisions hereof and thereof;
(B) incumbency certificate of Holdings as to the person(s) authorized to execute
and deliver the Holdings Guarantee on its behalf; and (C) good-standing
certificate from the Secretary of State of Nevada dated as of a date reasonably
near the Closing Date, as to the due incorporation and good standing of
Holdings;

(16) the Fee Letter; and

(17) such other documents as Security Agent may reasonably request.

(c) Perfected Security Interest and Registered International Interest. (1) After
giving effect to the filing of the FAA-Filed Documents and the Financing
Statements, Security Agent shall have a duly-perfected first-priority security
interest in all of Borrower’s right, title, and interest in the Aircraft and all
other then-existing Collateral, subject only to Permitted Liens. (2) Security
Agent’s International Interest in the Airframe and each Engine shall have been
duly registered with the International Registry (if a Prospective International
Interest therein has not theretofore been registered with the International
Registry), subject to no prior registered International Interest (or Prospective
International Interest), and Security Agent shall have received a copy of the
“priority search certificate” (as defined in the Regulations for the
International Registry) as to each such Airframe and Engine evidencing the same.

(d) Violation of Law. No change shall have occurred after the date of this
Agreement in any applicable Law that makes it a violation of Law for
(i) Holdings, Borrower, any Lender or Security Agent to execute, deliver, and
perform the Operative Agreements to which any of them is a party or (ii) any
Lender to make the loan contemplated to be made by it pursuant to Section 2.1 or
to realize the benefits of the security afforded by the Mortgage.

(e) Representations, Warranties and Covenants. The representations and
warranties of the Borrower contained in Section 5(a) of this Agreement and the
representations and warranties of Holdings contained in Section 9 of the
Holdings Guarantee shall be true and accurate in all material respects as of the
Closing Date (unless any such representation and warranty was made with
reference to a specified date, in which case such representation and warranty
shall be true and accurate in all material respects as of such specified date).

(f) No Event of Default. On the Closing Date, no Default or Event of Default
shall exist or would result from the borrowing hereunder and the mortgaging of
the Aircraft and the other Collateral, the use of proceeds of such borrowing or
the consummation of the Transactions contemplated in the Operative Agreements.

(g) No Event of Loss. No Event of Loss with respect to the Airframe or any
Engine shall have occurred, and no circumstance, condition, act, or event has
occurred that, with the giving of notice or lapse of time, would give rise to or
constitute an Event of Loss with respect to the Airframe or any Engine.

 

9



--------------------------------------------------------------------------------

(h) Title. Borrower shall have good and valid title (subject to filing of the
FAA Bill of Sale with the FAA) to the Aircraft, free and clear of all Liens,
except Permitted Liens. The sale of the Airframe and each Engine as evidenced by
the Bills of Sale therefor shall have been, or shall be in the process of being,
registered on the International Registry.

(i) Certification. The Aircraft shall have been duly certificated by the FAA as
to type and has (or, upon registration in Borrower’s name, will be eligible for)
an FAA airworthiness certificate and Security Agent shall have received a copy
of such certification.

(j) Section 1110. Security Agent shall be entitled to the benefits of
Section 1110 (as currently in effect) with respect to the right to take
possession of the Airframe and Engines as provided in the Mortgage in the event
of a case under Chapter 11 of the Bankruptcy Code in which Borrower is a debtor.

(k) Filing. The FAA-Filed Documents shall be in the process of being duly filed
for recordation with the FAA in accordance with the Transportation Code, and the
Financing Statements shall have been duly filed or shall be in the process of
being duly filed in the appropriate jurisdiction.

(l) No Proceedings. No action or proceeding shall have been instituted, nor
shall any action be, to the Actual Knowledge of Borrower or Holdings threatened,
before any Governmental Entity, nor has any order, judgment, or decree been
issued or proposed to be issued by any Governmental Entity, to set aside,
restrain, enjoin, or prevent the completion and consummation of any Operative
Agreement or the Transactions.

(m) Governmental Actions. All appropriate action required to have been taken
before the Closing Date by the FAA, or any other Governmental Entity of the
United States, in connection with the Transactions has been taken, and all
orders, permits, waivers, authorizations, exemptions, and approvals of such
entities required to be in effect on the Closing Date in connection with the
Transactions have been issued and all such orders, permits, waivers,
authorizations, exemptions and approvals shall be in full force and effect on
the Closing Date.

(n) No Material Adverse Change. Since December 31, 2005, there shall have been
no Material Adverse Change to Borrower or Holdings on the Closing Date, and each
Lender and Security Agent shall have received Officer’s Certificates of Borrower
and Holdings to such effect.

(o) Fees. Security Agent shall have received payment of the fees then due and
payable under the Fee Letter.

(p) Delivery Condition. The Aircraft shall be new, ex factory, in a serviceable
condition.

 

10



--------------------------------------------------------------------------------

3.2 Conditions to Borrower’s Obligations.

It is hereby agreed that Borrower’s obligation to participate in the
Transactions is subject to the satisfaction (or waiver), on or before the
Closing Date, of the conditions in this Section 3.2.

(a) Documents. Borrower shall have received (or has waived receipt of)
(i) executed original counterparts of the documents as described in
Section 3.1(b) (other than the Equipment Notes, as to which it shall receive a
copy only) and such documents shall be reasonably satisfactory to Borrower,
(ii) an Officer’s Certificate of each Lender, dated as of the Closing Date,
stating that its representations and warranties in this Agreement are true and
correct as of the Closing Date (or, to the extent that any such representation
and warranty expressly relates to an earlier date, true and correct as of such
earlier date) and (cc) such other documents as Borrower may reasonably request
from Security Agent or any Lender, unless the failure to receive any such
document is the result of any action or inaction by Borrower.

(b) Other Conditions. Each of the conditions in subsections (d), (e), (g), (i),
(k), (l) and (m) of Section 3.1 are satisfied or have been waived by Borrower
unless the failure of any such condition to be satisfied is the result of any
action or inaction by Borrower.

3.3 Post-Registration Opinion.

Promptly after the registration of the Aircraft and the recordation of the
FAA-Filed Documents, Borrower will cause FAA Counsel to deliver to Borrower,
each Lender and Security Agent a favorable opinion or opinions addressed to each
of them with respect to such registration and recordation.

4. FEES, COSTS, FIXED RATE OPTION AND ILLEGALITY

4.1 Transaction Expenses.

If the Transactions are consummated, or do not close for any reason other than
any Lender’s breach of its obligations under Article 2 hereof, Borrower agrees
to the pay the Transaction Expenses, subject to the limits set forth in
Section 3 of Schedule 2.

4.2 [Intentionally Omitted].

4.3 Commitment Fee.

Borrower agrees to pay a Commitment Fee to Security Agent in arrears on the last
day of the calendar quarter following the date of this Agreement and on the last
day of each calendar quarter thereafter and on the Closing Date or the
Termination Date (as the case may be), such Commitment Fee shall be calculated
on the basis of a year of 360 days and actual number of days elapsed and shall
accrue from the date of this Agreement until the Closing Date or Termination
Date (as the case may be). The Commitment Fee shall be payable by Borrower to
Security Agent on the due date thereof in immediately available funds no later
than 12:00 Noon,

 

11



--------------------------------------------------------------------------------

New York City time, on such date to the account of Security Agent on Schedule 1.
Security Agent shall distribute the Commitment Fee when received to the Lenders
in the manner provided in Section 2.7(1). The Commitment Fee shall abate for any
day that interest is accruing pursuant to Section 2.2(e)(3) on the Deposit
funded.

4.4 Increased Costs/Capital Adequacy

(a) Subject to the provisions of Section 4.4(e) below, Borrower shall promptly
pay directly to each Lender such amounts as are reasonably necessary to
compensate such Lender for any increase in costs which are attributable to such
Lender’s making, maintaining or continuing of its Commitment or the loans
evidenced by its Equipment Notes or funding arrangements utilized in connection
with such loans (including any hedging arrangement relating to any Fixed Rate),
or any reduction in any amount receivable by such Lender hereunder in respect of
its Commitment or under the Equipment Notes, such loans or such arrangements
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), applicable to the period commencing thirty (30) days
prior to Lender’s notification thereof pursuant to Section 4.4(c) and resulting
from the adoption of or any change after the date hereof in Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of Law but, if not having
the force of Law, is generally applied by Lender with respect to similar credits
under similar circumstances) from any central bank or other Governmental Entity
made subsequent to the date hereof that:

(1) shall impose any tax that is the functional equivalent of any reserve,
special deposit or similar requirements of the sort covered by clause (2) below;
or

(2) shall impose or modify any reserve, special deposit, compulsory loan or
similar requirement against assets held by, deposits or other liabilities in or
for the account of advances, loans or other extensions of credit by, or any
other acquisition of funds by, any office of such Lender; or

(3) imposes any other condition affecting this Agreement or its Equipment Notes
(or any of such extensions of credit or liabilities) or any such obligation.

(b) Without duplication of any amounts payable by Borrower under Section 4.4(a),
if any Lender shall have determined, acting reasonably and in good faith, that
after the date hereof, the adoption of or any change in any Law regarding
capital adequacy or in the interpretation or application thereof, or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of Law
but, if not having the force of law, is generally applied by such Lender with
respect to similar credits under similar circumstances) from any Governmental
Entity made subsequent to the date hereof, shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder to a level below that which such

 

12



--------------------------------------------------------------------------------

Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material acting reasonably and in good faith, then from time to time, after
submission by such Lender to Borrower (with a copy to Security Agent) of a
written request therefor, Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction attributable to the period commencing thirty (30) days prior to
Lender’s notification thereof pursuant to Section 4.4(c).

(c) Each Lender will furnish to Borrower (with a copy to Security Agent) an
Officer’s Certificate setting forth in reasonable detail (i) the events giving
rise to the request by such Lender for compensation under subsection (a) or
(b) of this Section 4.4, (ii) the basis for determining such compensation and
(iii) the amount of each request by such Lender for compensation under
subsection (a) or (b) of this Section 4.4, together with a statement that the
determinations made in respect of the such compensation comply with the
provisions of this Section 4.4 and that none of the exceptions set forth in
Section 4.4(d) apply with respect to such compensation. Determinations set forth
in such Officer’s Certificate shall be presumed correct, absent manifest error.

(d) Borrower shall not be required to make payments under this Section 4.4 to
any Lender if (i) a claim hereunder arises through circumstances peculiar to
such Lender and which do not affect commercial banks in the same jurisdiction
generally, or (ii) the claim arises out of a relocation by such Lender of its
lending office (except any such relocation effected pursuant to Section 4.4(e)),
or (iii) if a comparably situated borrower is being treated more favorably by
such Lender (as reasonably determined by such Lender) in respect of a claim made
hereunder.

(e) Each Lender will, if requested by Borrower, to the extent not inconsistent
with any applicable legal or regulatory restrictions and subject to the overall
policy considerations of such Lender, use commercially reasonable efforts to
designate a different lending office for the Equipment Notes of such Lender
affected by such event or, failing that, to take other reasonable measures
requested by Borrower (including transferring such Equipment Notes pursuant to
Section 7.1(d) hereof) to mitigate the amount of payment of Additional Costs or
other amounts under this Section 4.4, if as a result thereof the additional
amounts that would otherwise be required to be paid to such Lender pursuant to
this Section 4.4 would be reduced or eliminated and if the making, funding or
maintaining of its interest in the Equipment Notes through such other lending
office or the taking of such other reasonable measures would not, in the good
faith judgment of such Lender, result in any economic, legal or regulatory
disadvantage (other than de minimis disadvantages) or adverse tax consequences
to such Lender (other than adverse tax consequences for which Borrower agrees to
indemnify such Lender); provided, that such Lender will not be obligated to
utilize such other lending office pursuant to this Section 4.4 unless Borrower
agrees to pay all incremental out-of-pocket expenses, if any, reasonably
incurred by such Lender as a result of utilizing such other lending office as
described above; provided, further, that such Lender shall have no obligation to
designate another lending office that does not maintain loans comparable to the
loan evidenced by such Lender’s Equipment Note. An Officer’s Certificate as to
the

 

13



--------------------------------------------------------------------------------

amount of any such expenses (setting forth in reasonable detail the basis for
requesting such amount and the calculation thereof) submitted by such Lender to
Borrower shall be presumed correct, absent manifest error. If after using
commercially reasonably efforts as aforesaid such Lender is not able to mitigate
the amount of or the need for the Additional Costs to the reasonable
satisfaction of Borrower within thirty (30) days of such Lender’s notice
described in Section 4.4(c) hereof, Borrower may prepay in accordance with
Section 2.10 of the Mortgage the unpaid Original Amount of the affected
Equipment Notes plus interest accrued thereon. Nothing in this Section shall
affect or postpone any of the obligations of Borrower or the rights of any
Lender pursuant to this Section 4.4.

4.5 Fixed Rate Option.

(a) At Borrower’s written request, which shall be made in the Drawdown Notice in
accordance with Article 2 hereof (the “Fixed Rate Option”), each Lender agrees
that the Equipment Notes shall bear interest at a Fixed Rate. If Borrower
exercises the Fixed Rate Option, the aggregate Commitment shall be reduced to
the amount specified in Section 2 of Schedule 2 of this Agreement. If such
request is so made by Borrower, Borrower shall conduct a swap auction in which
each Lender and Acceptable Potential Swap Counterparty selected by Borrower
shall be invited to submit its fixed-rate quote to act as Swap Counterparty in
the Swap Transaction with each Lender. At Borrower’s option, Borrower shall have
the right to conduct a second swap auction on the second Business Day before the
scheduled Closing Date in which each Lender and Acceptable Potential Swap
Counterparty selected by Borrower shall be invited to submit its fixed-rate
quote to act as Swap Counterparty in the Swap Transaction. Three basis points
shall be added to the fixed rate quote submitted by each Acceptable Potential
Swap Counterparty that is not a Lender (such quote as so adjusted, the “Adjusted
Fixed Rate Quote”). Subject to the next succeeding sentence, the institution
submitting the lowest fixed-rate quote (as adjusted in accordance with the
immediately preceding sentence) in such swap auction (or, if a second swap
auction is held, such second swap auction) shall be the Swap Counterparty, and

(1) if such institution is a Lender, its quote in such swap auction (or, if a
second swap auction is held, such second swap auction) shall be the Debt Rate
for the Equipment Notes, or

(2) if such institution is not a Lender, its Adjusted Fixed Rate Quote in such
swap auction (or, if a second swap auction is held, such second swap auction)
shall be the Debt Rate for the Equipment Notes.

(b) If a Lender submits a fixed-rate quote equal to the lowest Adjusted Fixed
Rate Quote submitted by a non-Lender and no other Lender has submitted a lower
fixed-rate quote, then such Lender shall be the Swap Counterparty; provided, if
there shall be two or more such Lenders, each such Lender shall be a Swap
Counterparty for a pro rata portion of the Swap Transaction with each Lender.
Security Agent and Borrower shall promptly notify the Lenders of the Debt Rate
determined in accordance with the above procedures and the identity of the
“winning” Swap Counterparty and at the Closing Date, each Lender shall enter
into a Swap Transaction with each such Swap Counterparty.

 

14



--------------------------------------------------------------------------------

(c) Each Lender agrees that (A) on the date of any redemption or prepayment
(whether voluntary or mandatory) of the Equipment Notes for any reason
(including any redemption of the Equipment Notes effected pursuant to
Sections 2.9 and 2.10 of the Mortgage) each such Lender will, and (B) upon or at
any time following the acceleration of the Equipment Notes upon or following the
occurrence of an Event of Default, such Lender may ask the Swap Counterparty to
settle-out the Swap Transaction, and in furtherance thereof will request the
Swap Counterparty to notify Borrower and such Lender by 1:00 p.m., New York
time, on such date (the “Settlement Date”) of the Swap Break Amount; provided,
that if the Obligations are paid in full and the Lien of the Mortgage is
discharged, then such Lender will promptly settle-out the Swap Transaction.

(d) Subject to due compliance with and after payment in full of all amounts then
due and owing to all Lenders under the Equipment Notes and if no Default or
Event of Default has occurred and is continuing, each Lender shall pay over to
Borrower any Swap Breakage Gain that it receives from the Swap Counterparty as a
result of a payment contemplated by Section 4.5(c), promptly after such Lender
receives such payment, in immediately available funds, to such account as
Borrower directs; provided, if a Default or Event of Default is then in
existence, such payment shall be made to Security Agent as security for
Borrower’s obligations under the Operative Agreements, and at such time as such
Default or Event of Default no longer exists, such payment and any gain realized
as a result of investments required to be made pursuant to Article 6 of the
Mortgage shall be (to the extent not applied as provided in the Mortgage) paid
over to Borrower.

(e) If a Lender (or any of its Affiliates) is the “winning” Swap Counterparty
with respect to such Lender’s Equipment Notes, then:

(1) such Lender shall be deemed to have entered into a Swap Transaction with
itself (or its Affiliate) satisfying in each case the terms and conditions of
Section 4.5(a); and

(2) such Lender (in its capacity as Swap Counterparty) agrees, or will cause its
Affiliate to agree, to the swap settlement and unwind procedures contained in
Section 4.5(c), and covenants to pay any Swap Breakage Gain promptly as if it
were a third party Swap Counterparty (and in its capacity as a Lender to apply
such amounts as provided in the Operative Agreements) and to comply with all of
the terms and conditions thereof applicable to the Swap Counterparty.

4.6 Past Due Interest.

Any amounts not paid under the Operative Agreements by Borrower when due shall
bear interest at the Past-Due Rate (calculated on the basis of a year of 360
days and actual number of days elapsed or if the Fixed Rate Option has been
elected under Section 4.5, on the basis of a year of 360 days consisting of
twelve 30-day months), and shall be payable on demand.

 

15



--------------------------------------------------------------------------------

4.7 Illegality.

In the event that at any time any Lender shall determine that due to a change of
Law it shall become unlawful for any Lender to make or maintain or fund all or a
portion of the Equipment Notes it holds in the manner contemplated by the
Operative Agreements, then such Lender shall give prompt notice thereof to
Borrower. Thereafter, the affected Lender agrees that it will, if requested by
Borrower, to the extent not inconsistent with any applicable legal or regulatory
restrictions and subject to the overall policy considerations of such Lender,
use commercially reasonable efforts to avoid such illegality by designating a
different lending office for the affected Equipment Notes of such Lender
affected by such illegality or, failing that, shall take other reasonable
measures requested by Borrower (including transferring such Equipment Notes
pursuant to Section 7.1(d) hereof) to avoid such illegality and if the making,
funding and maintaining of its interest in the affected Equipment Notes through
such other lending office or the taking of such other reasonable measures would
not, in the good faith judgment of such Lender, result in any economic, legal or
regulatory disadvantage (other than a de minimis disadvantage) or adverse tax
consequences to such Lender (other than adverse tax consequences for which
Borrower agrees to indemnify such Lender); provided, that such Lender shall not
be obligated to utilize such other lending office pursuant to this Section 4.7
unless Borrower agrees to pay all incremental out-of-pocket expenses, if any,
reasonably incurred by such Lender as a result of utilizing such other lending
office as described above; provided, further that such Lender shall have no
obligation to designate another lending office that does not maintain loans
comparable to the loan evidenced by such Lender’s Equipment Note. If after using
commercially reasonable efforts as aforesaid such Lender is not able to avoid
such illegality within thirty (30) days after such Lender’s notice thereof to
Borrower, the affected Equipment Notes may be prepaid by Borrower in accordance
with Section 2.10 of the Mortgage.

4.8 Clear Market.

Borrower agrees that no other long-term debt financing for aircraft shall be
launched, mandated, arranged, syndicated or privately placed by or on behalf of
Borrower in the debt or capital markets until October 19, 2006 with respect to
aircraft scheduled to be delivered to Borrower under the Purchase Agreement from
and after January 1, 2008.

5. REPRESENTATIONS AND WARRANTIES.

5.1 Borrower’s Representations and Warranties.

Borrower represents and warrants to each Lender and Security Agent that:

(a) Organization; Qualification. Borrower is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware,
and has the corporate power and authority to conduct the business in which it is
currently engaged and to own or hold under lease its properties and to enter
into and perform its obligations under each of the Operative Agreements to which
Borrower is or will be a party. Borrower is duly qualified to do business as a
foreign corporation in good standing in each jurisdiction in which the nature
and extent of the business conducted by it, or the ownership of its properties,
requires such qualification, except where the failure to be so qualified does
not constitute or would not give rise to a Material Adverse Change with respect
to Borrower.

 

16



--------------------------------------------------------------------------------

(b) Corporate Authorization. The execution and delivery by Borrower of, and
performance by Borrower of its obligations under, this Agreement and the other
Operative Agreements to which Borrower is a party will have been, duly
authorized by all necessary corporate action on the part of Borrower and do not
require any stockholder approval, or approval or consent of any trustee or
holder of any indebtedness or obligations of Borrower, except such as have been
duly obtained and are in full force and effect.

(c) No Violation. Borrower’s execution and delivery of, and performance of its
obligations under, this Agreement do not, and, on the Closing Date, each of the
other Operative Agreements to which Borrower is a party will not, (1) violate
any provision of Borrower’s certificate of incorporation or by-laws, (2) violate
any Law applicable to or binding on Borrower, or (3) violate or constitute any
default under, or result in the creation of any Lien (other than as permitted
under the Mortgage) upon the Aircraft or the other Collateral under, any
material lease, loan or other agreement to which Borrower is a party or by which
Borrower or any of its properties is bound.

(d) Approvals. Borrower’s execution and delivery of, and performance of its
obligations under, this Agreement do not, and, on the Closing Date, each of the
other Operative Agreements to which Borrower is a party and the consummation by
Borrower of any transactions contemplated hereby or thereby will not, require
the consent or approval of, the giving of notice to, the registration with, the
recording or filing of any documents with, or the taking of any other action in
respect of (1) any trustee or other holder of any debt of Borrower, or (2) any
Government Entity, other than (x) the FAA-Filed Documents and the Financing
Statements (and continuation statements related thereto), (y) the registrations
described herein with the International Registry and (z) filings, recordings,
notices, or other ministerial actions pursuant to any routine recording,
contractual, or regulatory requirements.

(e) Valid and Binding Agreements. This Agreement and each of the other Operative
Agreements to which Borrower is or is to become a party have been duly
authorized and when duly executed and delivered by Borrower, assuming the due
authorization, execution, and delivery thereof by the other parties hereto and
thereto, this Agreement constitutes, and, on the Closing Date, each of the other
Operative Agreements to which Borrower is a party will constitute, legal, valid,
and binding obligations of Borrower enforceable against Borrower in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, and other similar Laws affecting the rights of creditors generally
or by general principles of equity.

(f) Litigation. Except as set forth in Holdings’ most recent annual report on
Form 10-K, quarterly report on Form 10-Q or current report on Form 8-K filed by
Holdings with the SEC on or prior to December 31, 2005, no action, claim or
proceeding is now pending or, to Borrower’s Actual Knowledge, threatened,
against Borrower before any Governmental Entity, that is reasonably likely to be
determined adversely to Borrower and if determined adversely to Borrower would
result in a Material Adverse Change with respect to Borrower, and there is no
action, suit or proceeding now pending, or to the Actual Knowledge of Borrower
threatened, before or by any court, arbitrator or administrative agency, body or
official to which Borrower is subject, that questions the validity of the
Operative Agreements.

 

17



--------------------------------------------------------------------------------

(g) Financial Condition. The financial statements delivered by Borrower pursuant
to Section 3.1(b)(11) have been prepared in accordance with GAAP and fairly
present in all material respects in accordance with GAAP the financial condition
of Holdings and its consolidated subsidiaries as of such dates and the results
of its operations and cash flows for such periods, and since the date of such
balance sheet, there has been no material adverse change in such financial
condition or results of operations, except for matters disclosed in (1) the
financial statements referred to above, or (2) any subsequent report filed with
the SEC.

(h) Registration and Recordation. (1) Except for the security interest and the
International Interest granted to Security Agent for the ratable benefit of the
Lenders pursuant to the Mortgage and except for Permitted Liens, Borrower will
own each item of the Collateral free and clear of any and all Liens or claims of
others. No financing statement or other public notice with respect to all or any
part of the Collateral will then be on file or of record in any public office,
except such as have been filed in favor of Security Agent, for the ratable
benefit of the Lenders, pursuant to the Mortgage. On the Closing Date, except
for (1) registering with the International Registry the sale of the ownership
interest to the Borrower in the Airframe and each Engine effected by the Bills
of Sale, and the filing with the FAA of the Entry Point Filing Forms (and the
procurement of authorization codes) with respect thereto, (2) registering with
the International Registry the International Interest of Security Agent with
respect to the Airframe and each Engine, and the filing with the FAA of the
Entry Point Filing Forms (and the procurement of authorization codes) with
respect thereto, (3) registering the Aircraft with the FAA in Borrower’s name,
(4) filing for recordation (and recording) the FAA-Filed Documents, (5) filing
the Financing Statements (and continuation statements relating thereto at
periodic intervals), and (6) affixing the nameplates referred to in
Section 4.2(f) of the Mortgage, no further action, including filing or recording
any document (including any financing statement under UCC Article 9) is
necessary in order to establish and perfect Security Agent’s first priority Lien
on the Aircraft and the other Collateral, as against Borrower and any other
Person, in any applicable jurisdiction in the United States. The security
interests and the International Interest granted pursuant to the Mortgage, upon
completion of the filings specified in the prior sentence, will constitute valid
first priority security interests in all of the Collateral and an International
Interest in and to the Airframe and each Engine in favor of Security Agent, for
the ratable benefit of the Lenders, as collateral security for the Obligations,
enforceable in accordance with the terms hereof against all creditors of
Borrower and any Persons purporting to purchase any Collateral from Borrower, in
any applicable jurisdiction in the United States.

(2) On the date hereof, Borrower’s jurisdiction of organization, identification
number from the jurisdiction of organization (if any) and the location of
Borrower’s chief executive office are as follows:

 

Jurisdiction of Organization:    Delaware Identification Number:    2350036
Chief Executive Offices:    9955 AirTran Blvd    Orlando, Florida 32827

 

18



--------------------------------------------------------------------------------

(i) Securities Law. Neither Borrower nor any Person authorized to act on its
behalf has directly or indirectly offered any beneficial interest or Security
relating to the ownership of the Aircraft or any interest in the Collateral, or
any of the Equipment Notes, for sale to, or solicited any offer to acquire any
such interest or security from, or has sold any such interest or security to,
any Person in violation of the registration requirements of the Securities Act
or in violation of the registration requirements of applicable state or foreign
securities Laws.

(j) Section 1110. Security Agent will be entitled to the benefits of
Section 1110 (as currently in effect) with respect to the right to take
possession of the Airframe and Engines and to enforce its other rights or
remedies, as provided in the Mortgage, in the event of a case under Chapter 11
of the Bankruptcy Code in which Borrower is a debtor.

(k) Title. On the Closing Date, Borrower will have good and valid title to the
Aircraft, free and clear of all Liens except Permitted Liens.

(l) Insurance. The insurance required by the Mortgage will be in full force and
effect, and all premiums which have become due or are due with respect to the
insurance required to be provided by Borrower in respect of the Aircraft or
required under Section 4.6 of the Mortgage will have been paid.

(m) Citizenship. Borrower is a Citizen of the United States and a U.S. Air
Carrier.

(n) Compliance with Laws. Borrower holds all material licenses, permits, and
franchises from the appropriate Governmental Entities necessary to authorize
Borrower to engage in air transportation and to carry on scheduled commercial
passenger service as currently conducted.

(o) Investment Company Act. Borrower is not an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940.

(p) Broker’s Fees. No Person acting on behalf of Borrower is or will be entitled
to any broker’s fee, commission, or finder’s fee in connection with the
Transactions, other than Borrower’s Advisor.

(q) Margin Requirements. Borrower will not directly or indirectly use any of the
proceeds from the issuance of the Equipment Notes so as to result in a violation
of Regulation T, U, or X of the Board of Governors of the Federal Reserve
System.

(r) No Defaults. Borrower is not (A) in default under any indenture, mortgage,
lease or credit agreement or under any other agreement or instrument of a
material nature to which Borrower is now a party or by which it is bound or
(B) in

 

19



--------------------------------------------------------------------------------

violation of any law, order, injunction, decree, rule or regulation applicable
to Borrower of any court or administrative body, which violation or default
referred to in the preceding clause (A) or (B) (x) would reasonably be expected
to result in a Material Adverse Change or (y) would involve a material risk of
the sale, forfeiture or loss of or the creation of any Lien on, the Aircraft.

(s) ERISA. Assuming the representations of the Lenders in Section 5.2(c) hereof
are correct, none of the execution and delivery of this Agreement or any of the
Operative Agreements or the consummation of the Transactions contemplated herein
or therein will involve any prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

5.2 Lender’s Representations and Warranties.

Each Lender represents and warrants to Borrower that:

(a) Valid and Binding Agreements. This Agreement has been duly authorized,
executed, and delivered by it and, assuming the due authorization, execution,
and delivery thereof by the other parties hereto, this Agreement constitutes its
legal, valid, and binding obligation enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, and other similar Laws affecting the rights of creditors generally
or general principles of equity.

(b) Broker’s Fees. No Person acting on behalf of it is or will be entitled to
any broker’s fee, commission, or finder’s fee in connection with the
Transactions (except any such fees which have been paid in full, in the case of
Lenders other than The Royal Bank of Scotland plc New York Branch).

(c) ERISA. Either (i) no portion of the funds used by it to purchase the
Equipment Notes constitute “plan assets” (within the meaning of the Department
of Labor regulations codified at 29 C.F.R. Section 2510.3-101) of any Plan or
(ii) the purchase of the Equipment Notes do not constitute a non-exempt
prohibited transaction under Section 406(a) of ERISA or
Section 4975(c)(1)(A)-(D) of the Code.

(d) Securities Laws. Neither it nor any Person authorized to act on its behalf
has directly or indirectly offered any beneficial interest or Security relating
to the ownership of the Aircraft or any interest in the Collateral or any of the
Equipment Notes for sale to, or solicited any offer to acquire any such interest
or security from, or has sold any such interest or security to, any Person in
violation of the registration requirements of the Securities Act or in violation
of the registration requirements of applicable state or foreign securities Laws.

6. CERTAIN COVENANTS OF THE PARTIES.

6.1 Borrower Covenants.

Borrower agrees for the benefit of Security Agent and each applicable Lender as
follows:

(a) Corporate Existence, U.S. Air Carrier. Borrower shall at all times maintain
its corporate existence, except as permitted by Section 4.7 of the Mortgage, and
shall at all times remain a U.S. Air Carrier.

 

20



--------------------------------------------------------------------------------

(b) Notice of Change of Name or Location. Borrower will give to Security Agent
timely written notice (but in any event at least thirty (30) days before the
expiration of the period of time specified under applicable Law to prevent lapse
of perfection) of any change of its name of or its jurisdiction of organization
(as defined in UCC Article 9), and will promptly take any action required by
Section 6.1(c)(3) as a result of such change of name or relocation.

(c) Certain Assurances.

(1) Borrower shall duly execute, acknowledge, and deliver (or cause to be
executed, acknowledged, and delivered) all such further documents, and shall do
and cause to be done such further things, as Security Agent reasonably requests
to accomplish the purposes of the Operative Agreements, provided that any
document so executed by Borrower will not expand any obligations or limit any
rights of Borrower in respect of the Transactions.

(2) Borrower shall, at its own cost, promptly take such action with respect to
the recording, filing, re-recording, and re-filing of the Mortgage, and any
supplements thereto, as shall be necessary to continue the perfection and
priority of the Lien created by the Mortgage.

(3) Borrower will cause the FAA-Filed Documents, the Financing Statement, all
continuation statements (and any amendments necessitated by any combination,
consolidation, or merger of Borrower, or any change in its name or of its
jurisdiction of organization) in respect of the Financing Statements, to be
prepared and duly and timely filed and recorded, or filed for recordation, to
the extent permitted under the Transportation Code (with respect to the
FAA-Filed Documents) or the UCC or similar law of any other applicable
jurisdiction (with respect to such other documents).

(4) Borrower, at its own cost and expense, from time to time, shall promptly
enter into such amendments of the Operative Agreements or into new Operative
Agreements (in form satisfactory to the parties), make or approve registrations,
filings and recordings, and/or do or cause to be done such additional acts and
things which may be reasonably requested by Security Agent as being required by
or advisable under applicable Law, in order that (x) the Operative Agreements
effectively constitute International Interests, while retaining the commercial
and business agreements of the parties as described therein in any such new
Operative Agreements, and provide to the Lenders and the Security Agent the full
benefit of the Cape Town Convention with respect to the Airframe and the
Engines, and (y) the Operative Agreements contain such provisions as may be
necessary to confirm the commercial and business agreements of the

 

21



--------------------------------------------------------------------------------

parties therein to the greatest extent permitted under the Cape Town Convention,
including, without limitation, with respect to:

(A) matters concerning the documentation and registration in the International
Registry of International Interest(s) or Prospective International Interest(s)
which are, or may be, vested in Security Agent or any Lender under this
Agreement or any other Operative Agreements and the relative priority thereof
contemplated in the Operative Agreements as against competing interests;

(B) matters concerning Sales and Prospective Sales which are required or
permitted by this Agreement or the other Operative Agreements, including with
respect to documentation and registration in the International Registry and the
relative priority thereof contemplated in the Operative Agreements as against
competing interests;

(C) matters concerning any Assignment of Associated Rights or Prospective
Assignment of Associated Rights which is required or permitted or constituted by
this Agreement or any other Operative Agreement, the documentation and
registration thereof in the International Registry and the relative priority
thereof contemplated in the Operative Agreements as against competing interests;
and

(D) subject to the preceding provisions of this Section 6.1(c)(4) and to the
provisions of Section 5.4 of the Mortgage, including or excluding in writing the
application of any provisions of the Cape Town Convention and/or the Protocol
that Security Agent, acting reasonably may deem advisable in connection with the
foregoing.

Without limiting the generality of the foregoing or any other provisions of the
Operative Agreements, the Borrower hereby consents, pursuant to Article XV of
the Protocol, to any Assignment of Associated Rights within the scope of Article
33(1) of the Cape Town Convention which is permitted or required by the
Operative Agreements and further agrees that the provisions of the preceding
paragraph shall apply, in particular, with respect to Articles 31(4) and 36(1)
of the Cape Town Convention to the extent applicable to any such Assignment of
Associated Rights.

(d) Securities Laws. Neither Borrower nor any Person authorized to act on its
behalf will directly or indirectly offer any beneficial interest or Security
relating to the ownership of the Aircraft or any interest in the Collateral or
any of the Equipment Notes, for sale to, or solicit any offer to acquire any
such interest or security from, or sell any such interest or security to, any
Person in violation of the registration requirements of the Securities Act or in
violation of the registration requirements of applicable state or foreign
securities Laws.

 

22



--------------------------------------------------------------------------------

(e) Financial Information.

(1) Borrower shall provide to Security Agent, copies of the (x) audited
consolidated financial statements of Holdings for its financial year ended
December 31, 2005 and for each financial year thereafter as soon as they are
available but in any event not later than 120 days after the close of the
relevant period and (y) the unaudited financial statements of Holdings for each
quarterly period as soon as they are available but in any event not later than
sixty (60) days after the close of the relevant period. Each financial statement
provided hereunder shall have been prepared in accordance with GAAP and each
annual financial statement shall be accompanied by an Officer’s Certificate of
Borrower, stating that, based on an examination sufficient to enable such
officer to make an informed statement, no Default or Event of Default under the
Operative Agreements has occurred or is continuing or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred and
the steps being taken by Borrower with respect thereto. Notwithstanding the
foregoing to the contrary, if Holdings is subject to, and so long as Holdings is
complying with the reporting requirements under the Securities and Exchange Act
of 1934, the timely delivery (or public posting on the website of the Securities
Exchange Commission (“SEC”) of a copy of Holdings’ report on Form 10-K (or any
successor form) with respect to the relevant year shall satisfy the requirements
of clause (x) and the timely delivery (or public posting on the SEC’s website) a
copy of Holdings’ report on Form 10Q (or any successor form) for the relevant
quarter shall satisfy the requirements of clause (y); and

(2) Without limiting Security Agent’s inspection rights in the Mortgage,
promptly upon the reasonable request of Security Agent, (x) such additional
financial statements, financial information and other information regarding
Borrower or Holdings that has been publicly disclosed and which Borrower or
Holdings releases or otherwise makes available to lessors and/or creditors
generally and (y) (i) so long as no Event of Default shall have occurred and be
continuing, such other information regarding the Collateral which Borrower
generally releases or otherwise makes available to lessors and/or creditors
regarding similar property and (ii) if an Event of Default is in existence,
other information (not subject to a confidentiality agreement that prohibits
disclosure to the Lenders) regarding the Collateral.

6.2 Merger of Borrower.

(a) In General. Borrower shall not convey all or substantially all of its assets
in one or a series of related transactions to, or consolidate with or merge with
or into any other Person under circumstances in which Borrower is not the
surviving corporation, unless:

(1) after giving effect to such conveyance, consolidation or merger, such Person
is organized, existing, and in good standing under the Laws of the United
States, any state of the United States, or the District of Columbia, and, upon
consummation of such transaction, such Person will be a U.S. Air Carrier with
respect to which, absent a change in law or court interpretation, Security Agent
will be entitled to the benefits of Section 1110;

 

23



--------------------------------------------------------------------------------

(2) such Person executes and delivers to Security Agent a duly authorized,
legal, valid and binding agreement, reasonably satisfactory in form and
substance to Security Agent, containing an effective assumption by such Person
of the due and punctual performance and observance of each covenant, agreement,
and condition in the Operative Agreements to be performed or observed by
Borrower, together with customary officer’s certificates and legal opinions in
form and substance reasonably satisfactory to Security Agent;

(3) such Person, immediately after giving effect to such conveyance,
consolidation or merger, shall have a tangible net worth of not less than the
lesser of (aa) Borrower’s tangible net worth (determined in each case in
accordance with GAAP) as of the calendar quarter ending June 30, 2006 or
(bb) Borrower’s tangible net worth (determined in each case in accordance with
GAAP) immediately prior to such conveyance, consolidation or merger, and

(4) immediately after giving effect to such conveyance, consolidation or merger,
no Event of Default has occurred or is continuing, and

(5) Borrower has at least thirty (30) days prior to such conveyance,
consolidation or merger, given written notice of such transaction to Security
Agent.

(b) Effect of Merger. Upon any such conveyance, consolidation or merger of
Borrower with or into any Person in accordance with this Section 6.2, such
Person will succeed to, and be substituted for, and may exercise every right and
power of, Borrower under the Operative Agreements with the same effect as if
such Person had been named as “Borrower” therein. No such conveyance,
consolidation or merger shall have the effect of releasing Borrower or such
Person from any of the obligations, liabilities, covenants, or undertakings of
Borrower under the Mortgage.

6.3 Lender Covenants.

Each Lender agrees for the benefit of Borrower as follows:

(a) Quiet Enjoyment. Notwithstanding the effect of any provision in the Cape
Town Convention to the contrary, which by the terms of the Cape Town Convention
may be derogated from or varied, it agrees that so long as no Event of Default
shall have occurred and be continuing, it shall not, and shall not permit any
Affiliate or other Person claiming by, through or under it to, and shall not
instruct Security Agent to interfere with Borrower’s or any Permitted Lessee’s
right of continuing possession, use and operation of, and quiet enjoyment of,
the Aircraft subject to the restrictions therein provided in the Operative
Agreements.

(b) Liens. No Lender (1) will directly or indirectly create, incur, assume, or
suffer to exist any Lien on all or any part of the Collateral arising as a
result of (a) claims

 

24



--------------------------------------------------------------------------------

against such Lender not related to its interest in the Aircraft or the
Collateral or the transactions contemplated by the Operative Agreements or
(b) acts of such Lender not permitted by, or the failure of such Lender to take
any action required by, the Operative Agreements and (2) will, at its own cost
and expense, promptly take such action as is necessary to discharge any such
Lien attributable to such Lender on all or any part of the Collateral.

6.4 Security Agent Covenants.

Security Agent agrees for the benefit of Borrower and each Lender as follows:

(a) Liens. Security Agent (1) will not directly or indirectly create, incur,
assume, or suffer to exist any Lien on all or any part of the Collateral arising
as a result of (a) claims against Security Agent not related to its interest in
the Aircraft or the Collateral or the transactions contemplated by the Operative
Agreements or (b) acts of the Security Agent not permitted by, or the failure of
the Security Agent to take any action required by, the Operative Agreements and
(2) will, at its own cost and expense, promptly take such action as is necessary
to discharge any such Lien attributable to Security Agent on all or any part of
the Collateral.

(b) Securities Laws. Security Agent will not offer any beneficial interest or
security relating to the ownership of the Aircraft or any interest in the
Collateral, or any of the Equipment Notes for sale to, or solicit any offer to
acquire any such interest or security from, or sell any such interest or
security to, any Person in violation of the registration requirements of the
Securities Act or in violation of the registration requirements of applicable
state or foreign securities Laws.

7. ASSIGNMENT OR TRANSFER OF INTEREST; SALE-LEASEBACK TRANSACTIONS; JUNIOR
LOANS; TERMINATION OF CROSS-COLLATERALIZATION AND CROSS-DEFAULT

7.1 Lenders.

(a) Transfer. Subject to Section 7.1(b) and (c) below and Section 2.6 of the
Mortgage, any Lender may, at any time, Transfer or grant participations in all
or any portion of its Commitment, Equipment Notes or all or any portion of its
interest in or represented by its Commitment or Equipment Notes to a Transferee;
provided, that any participant in any such participation shall not have any
direct rights under the Operative Agreements or any Lien on all or any part of
the Aircraft or the Collateral except that each participant shall be entitled to
the benefits of Sections 4.4, 9.3 and 11.15 to the same extent as if it were a
Lender and had acquired its interest by Transfer pursuant to this Section 7.1;
further provided, no such Transfer or participation shall diminish Borrower’s
rights or increase Borrower’s liability or obligations or the amounts thereof
(including with respect to withholding Taxes) above (x) in the case of a
Transfer, that which would result had any such Transfer not occurred (except to
the extent resulting from a change in Law after the date of such Transfer) or
(y) in the case of a participation, that which would have resulted had the
relevant Lender retained the interest in the Commitment or the Equipment Notes
that is the subject of such participation. In the case of any Transfer, the

 

25



--------------------------------------------------------------------------------

Transferee, by execution and delivery of a Transfer Agreement in connection with
such Transfer, shall be bound, to the extent provided therein, by all of the
covenants of the transferring Lender in the Operative Agreements. In connection
with any Transfer or participation, Article 8 shall continue to apply with
respect to any confidential and proprietary information of Borrower and, prior
to disclosing such information to a Transferee or participant or potential
Transferee or participant, Lender shall obtain the agreements of Transferee(s)
and such other Persons as contemplated by clause (b) of Article 8.
Notwithstanding any provisions of the Operative Agreements to the contrary, no
Lender shall be entitled to Transfer or grant participations to any Person in
all or any portion of its Commitment, Equipment Notes or all or any portion of
its beneficial interest in its Commitment or Equipment Notes, unless such
Transfer or participation is in respect of a Commitment amount or an unpaid
Original Amount that is greater than or equal to Five Million Dollars
(US$5,000,000), or if less, the outstanding Original Amount of the Equipment
Notes or the outstanding amount of such Lender’s Commitment, as the case may be.

(b) Securities Law. Each Lender agrees that it will not Transfer or grant
participations in its Commitment, any Equipment Note which it holds or any
interest in, or represented by, its Commitment or any Equipment Note which it
holds in violation of the registration requirements of the Securities Act or in
violation of the registration requirements of applicable state or foreign
securities Laws.

(c) ERISA. Each Lender agrees that it will not Transfer any Equipment Note which
it holds or any interest in, or represented by any Equipment Note which it holds
unless the proposed Transferee thereof first provides Borrower with a written
representation in the applicable Transfer Agreement that either (a) no portion
of the funds used by it to purchase such Equipment Note constitutes “plan
assets” (within the meaning of the Department of Labor regulations codified at
29 C.F.R. Section 2510.3-101) of any Plan, or (b) its purchase of such Equipment
Note will not constitute a non-exempt prohibited transaction under
Section 4975(c)(1)(A)-(D) of the Code or Section 406(a) of ERISA.

(d) Transfer at Request of Borrower. In the event that Indemnified Withholding
Taxes become payable by Borrower pursuant to Section 9.3(a) hereof with respect
to payments by Borrower to a Lender under an Equipment Note or pursuant to any
Operative Agreement and the elimination or sufficient reduction of such
Indemnified Withholding Taxes pursuant to a transfer described in the last
sentence of such Section 9.3(a) is not accomplished, such Lender shall, upon the
written request of Borrower, sell in accordance with this Section 7.1 the
affected Equipment Notes to a Person identified by Borrower to which payments
under the Equipment Notes would not be subject to withholding Taxes under then
applicable Law for an amount which, together with any supplemental payment by
Borrower in connection with such sale, shall be equal to the par value of such
affected Equipment Notes plus accrued but unpaid interest thereon plus any
Breakage Amount. In the circumstances required in Section 4.4 and Section 4.7,
the affected Lender shall, upon the written request of Borrower, sell in
accordance with this Section 7 the affected Equipment Notes to a Person
identified by Borrower for an amount which, together with any supplemental
payment by Borrower in connection with such

 

26



--------------------------------------------------------------------------------

sale, shall be equal to the par value of such affected Equipment Notes plus
accrued but unpaid interest thereon plus any Breakage Amount. Out-of-pocket
costs and expenses, if any, (including reasonable fees and disbursements of
counsel) reasonably incurred by any Lender or Security Agent in connection with
any such transfer shall be for the account of Borrower.

(e) Federal Reserve Bank. Any Lender may at any time pledge or grant a security
interest in its interest in the Equipment Notes it holds and in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant of a security interest to secure obligations to a
Federal Reserve Bank, and Section 7.1 shall not apply to any such pledge or
grant of a security interest; provided that no such pledge or grant of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or grantee for such Lender as a party hereto; and
provided, further, that no such pledge or grant shall diminish Borrower’s rights
or increase Borrower’s liability or obligations or the amounts thereof
(including with respect to withholding Taxes) above that which would result had
any such pledge or grant not occurred (except to the extent resulting from a
change in Law after the date of such pledge or grant) and that in connection
with any such pledge or grant, (except to the Federal Reserve Bank, but subject
to confidentiality arrangements as are customary in pledges or grants to the
Federal Reserve Bank) Article 8 shall continue to apply with respect to any
confidential and proprietary information of Borrower and, prior to disclosing
such information to pledgee or grantee, Lender shall obtain the agreements of
pledgee(s), grantee(s) and such other Persons as contemplated by clause (b) of
Article 8.

7.2 Effect of Transfer; Costs.

Upon any Transfer in accordance with Section 7.1 (other than any Transfer by any
Lender to the extent it only grants participations in Equipment Notes it holds
or in its interest therein or represented thereby), the Transferee shall be
deemed a “Lender” for all purposes of the Operative Agreements, and the
transferring Lender shall be released from all of its liabilities and
obligations with respect to such transferred Equipment Note under the Operative
Agreements to the extent such liabilities and obligations arise with respect to
the period after such Transfer (or as otherwise agreed between the transferring
Lender and the Transferee) and, in each case, to the extent such liabilities and
obligations are assumed by the Transferee; provided, that such transferring
Lender (and its Affiliates, successors, assigns, agents, representatives,
directors, and officers) will continue to have the benefit of any rights or
indemnities under any Operative Agreement vested or relating to circumstances,
conditions, acts, or events before such Transfer (or as otherwise agreed between
the transferring Lender and the Transferee). The transferring Lender agrees that
it shall reimburse, or shall cause the Transferee to reimburse, Borrower and
Security Agent for all of their reasonable out-of-pocket costs and expenses
(including reasonable fees and disbursements of counsel) incurred in connection
with any such Transfer.

7.3 Junior Loans.

Notwithstanding anything to the contrary in any Operative Agreement upon not
less than thirty (30) days’ prior written notice to the parties hereto, if no
Event of Default has occurred and is continuing, Borrower shall have the right
to issue, at any time within eighteen (18) months

 

27



--------------------------------------------------------------------------------

following the closing date of the financing of the final Eligible Aircraft,
additional debt secured by a Lien on the Aircraft junior to the Lien of the
Mortgage (a “Junior Loan”); provided, that there shall be no more than three
(3) Eligible Aircraft secured by a Junior Loan at any time. In connection with
any such Junior Loan with respect to the Aircraft, each of the parties hereto
(or their successors) and the lender(s) providing such Junior Loan will execute
and deliver an intercreditor agreement dealing with the terms of subordination
and enforcement of remedies and other intercreditor matters in form and
substance reasonably satisfactory to the parties hereto (or their successors)
and the lender(s) providing such Junior Loan, which agreement shall ensure there
is no diminution of Security Agent’s first priority and perfected Lien in the
Aircraft and all other then-existing Collateral. Borrower shall reimburse
Security Agent and the Lenders for all of their reasonable out-of-pocket fees
and expenses (including reasonable fees and disbursements of counsel) incurred
in connection with documenting any such Junior Loan.

7.4 Sale-Leaseback Transaction.

Notwithstanding anything to the contrary in any Operative Agreement, upon not
less than thirty (30) days’ prior written notice to the parties hereto, if no
Event of Default has occurred and is continuing, Borrower shall have the right
to sell, at any time within eighteen (18) months following the closing date of
the financing of the final Eligible Aircraft, and transfer title to the Aircraft
to an owner trustee for the benefit of an owner participant in a transaction in
which such owner trustee assumes all of Borrower’s obligations under the
Equipment Notes and the Mortgage on a non-recourse basis (with Borrower being
released from such obligations, except to the extent accrued before the
assumption), leases the Aircraft to Borrower, and assigns such lease to Security
Agent pursuant to an amended and restated mortgage (a “Sale-Leaseback”);
provided, that there shall be no more than three (3) Eligible Aircraft subject
to a Sale-Leaseback at any time. In connection with such Sale-Leaseback with
respect to the Aircraft, each of the parties hereto (or their successors) will
execute and deliver appropriate documentation, if reasonably satisfactory in
form and substance to it, permitting the owner trustee to assume Borrower’s
obligations under the Equipment Notes and the Mortgage on a non-recourse basis,
releasing Borrower from all obligations in respect of the Equipment Notes and
Mortgage (except to the extent accrued before the assumption), and take all
other actions as are reasonably necessary to permit such assumption by the owner
trustee. In connection with any such Sale-Leaseback, (a) the documents, each in
form and substance reasonably acceptable to Security Agent, shall include, but
not be limited to, (1) a participation agreement among the parties hereto (or
their successors), the owner trustee, and the owner participant, (2) a net lease
agreement between Borrower and the owner trustee providing for minimum rent
payments equal in timing and amounts to all required debt service payments under
the Operative Agreements and for a covenant or obligation equivalent to all
other financial and non-financial obligations of Borrower under the Operative
Agreements, (3) an amended and restated mortgage (amending and restating the
Mortgage) between Security Agent and owner trustee, (4) a purchase agreement
assignment, and (5) a trust agreement between the owner trustee and the owner
participant; and (b) the Equipment Notes shall be delivered to Security Agent
for cancellation in exchange for new equipment notes to be issued to the Lenders
by the owner trustee. Borrower shall reimburse Security Agent and the Lenders
for all of their reasonable out-of-pocket fees and expenses (including
reasonable fees and disbursements of counsel) incurred in connection with any
such Sale-Leaseback.

 

28



--------------------------------------------------------------------------------

7.5 Termination of Cross-Collateralization and Cross-Defaults.

(a) Majority. If at any time a majority of the aggregate unpaid Original Amount
of all Equipment Notes in respect of the Aircraft ceases to be held by the same
Lender or Lenders as the “lender” or “lenders” holding a majority (or more) of
the aggregate unpaid Original Amount of all Related Equipment Notes in respect
of any one or more other Related Aircraft and/or holding a majority (or more) of
the aggregate unpaid principal amount of all PDP Notes, then unless such change
of holding occurred as the result of the lawful exercise of remedies following
an Event of Default (x) the Related Equipment Notes issued, and the Related
Mortgages entered into, in respect of such one or more other Related Aircraft
and/or the PDP Notes and the PDP Security Agreements, as the case may be, shall,
without further act of the parties hereto or thereto, no longer be deemed to be
“Related Notes” or “Related Mortgages” for purposes of this Agreement or the
Mortgage and (y) the Lenders accept and agree that, unless otherwise agreed
therein, the Equipment Notes and the Mortgage shall, without further act of the
parties hereto or thereto, no longer be deemed to be “Related Notes” or a
“Related Mortgage” under the terms of the Related Mortgage(s) in respect of such
one or more other Related Aircraft and/or the PDP Security Agreements, as the
case may be.

(b) Sale-Leaseback; Junior Loan. If the Aircraft is one of three (3) Eligible
Aircraft which are subjected to a Sale-Leaseback pursuant to Section 7.4 or is
one of three (3) Eligible Aircraft which are subjected to a Junior Loan pursuant
to Section 7.3 then (x) the Related Equipment Notes issued, and the Related
Mortgages entered into, in respect of the Eligible Aircraft not subjected to a
Sale-Leaseback with the same owner participants (in the case of Section 7.4) or
to a Junior Loan with the same lenders (in the case of Section 7.3) (for
purposes of this Section 7.5(b) only, the “No-Cross Aircraft”) and the PDP Notes
and PDP Security Agreements shall, without further act of the parties hereto or
thereto, no longer be deemed to be “Related Notes” or “Related Mortgages” for
purposes of this Agreement or the Mortgage and (y) the Lenders accept and agree
that, unless otherwise agreed therein, the Equipment Notes and the Mortgage
shall, without further act of the parties hereto or thereto, no longer be deemed
to be “Related Notes” or a “Related Mortgage” under the terms of the Related
Mortgage(s) in respect of the No-Cross Aircraft and the PDP Security Agreements.

(c) Payment. If the unpaid Original Amount of (plus the unpaid and accrued
interest thereon and all other amounts due under the Operative Agreements with
respect to) all Equipment Notes are paid in full and the Lien of the Mortgage is
discharged and terminated in accordance with the terms thereof, (x) then the
Related Equipment Notes issued, and the Related Mortgages entered into, in
respect of the Related Aircraft and the PDP Notes and the PDP Security
Agreements shall, without further act of the parties hereto or thereto, no
longer be deemed to be “Related Notes” or “Related Mortgages” for purposes of
this Agreement or the Mortgage and (y) the Lenders accept and agree that, unless
otherwise agreed therein, the Equipment Notes and the Mortgage shall, without
further act of the parties hereto or thereto, no longer be deemed to be “Related
Notes” or a “Related Mortgage” under the terms of the Related Mortgage(s) in
respect of such one or more other Related Aircraft and the PDP Security
Agreements.

 

29



--------------------------------------------------------------------------------

8. CONFIDENTIALITY

Each of Security Agent and each Lender agrees to keep confidential all
non-public information provided to it by Borrower, Holdings, Security Agent or
any Lender pursuant to or in connection with this Agreement that is designated
by the provider thereof as confidential; provided that nothing herein shall
prevent Security Agent or any Lender from disclosing any such information (a) to
Security Agent, any other Lender or any Affiliate thereof or of such Lender,
(b) subject to an agreement by such Transferee or participant to comply with the
provisions of this Section, to any actual or prospective Transferee (and its
employees, directors, agents, attorneys, accountants and advisors or those of
any of its Affiliates) or participant, (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Entity, (e) in
response to any order of any court or other Governmental Entity or as may
otherwise be required pursuant to any Law, (f) if requested or required to do so
in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed by Borrower, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other
Operative Agreement; provided, that any and all disclosures permitted by clauses
(d), (e), (f), (h) or (i) above shall be made only to the extent reasonably
deemed necessary to meet the specific requirements or needs of the Persons
making such disclosures. If Borrower intends to issue any press release or make
any public announcement of this transaction or its terms, Borrower agrees to
present such press release or announcement to Security Agent for its review and
approval prior to releasing any such press release or making any such
announcement; provided, Borrower need not provide such release or announcement
to Security Agent for review and approval so long as such release or
announcement does not contain specific references to the Lenders or the Security
Agent or to the economic terms of this transaction.

9. INDEMNIFICATION AND EXPENSES

9.1 General Indemnity.

(a) Indemnity. Whether or not any of the Transactions are consummated, Borrower
shall indemnify, protect, defend, and hold harmless each Indemnitee from,
against, and in respect of, and shall pay on an After-Tax Basis, any and all
Expenses of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against any Indemnitee, relating to, resulting from, or arising out
of or in connection with any one or more of the following:

 

  (1) the Operative Agreements or any of the transactions contemplated hereby or
thereby or the enforcement of any of the Operative Agreements during the
existence of a Default;

 

  (2) the Aircraft, the Airframe, any Engine, or any Part or any engine
installed on the Airframe or any airframe on which an Engine is installed,
including, with respect thereto, (A) whether or not arising out of the

 

30



--------------------------------------------------------------------------------

manufacture, design, installation, purchase, acceptance, non-acceptance,
rejection, ownership, registration, re-registration, deregistration, delivery,
non-delivery, lease, sublease, assignment, possession, use, non-use, operation,
maintenance, testing, repair, overhaul, condition, alteration, modification,
addition, improvement, storage, airworthiness, replacement, financing,
refinancing, sale, substitution, return, abandonment, redelivery, transfer of
title or other disposition of the Aircraft, any Engine, or any Part, (B) any
claim or penalty arising out of violations of applicable Laws by Borrower (or
any Permitted Lessee), (C) tort liability, whether or not arising out of the
negligence of any Indemnitee (whether active, passive, or imputed), (D) latent
or other defects, whether or not discoverable, death or property damage of
passengers, shippers, or others, (E) environmental control, noise, or pollution
and any claim for patent, trademark or copyright infringement, (F) any Liens in
respect of the Aircraft, any Engine, or any Part, and (G) the offer, sale or
delivery by Borrower of any Equipment Notes issued on the Closing Date; and

 

  (3) any breach of or failure to perform or observe, or any other noncompliance
with, any covenant, agreement, or other obligation to be performed by Borrower
under any Operative Agreement to which it is party or the falsity of any
representation or warranty of Borrower in any Operative Agreement to which it is
party, including, without limitation, any Default or Event of Default under any
of the Operative Agreements.

(b) Exceptions. Notwithstanding anything in Section 9.1(a), Borrower shall not
be required to indemnify, protect, defend or hold harmless any Indemnitee
pursuant to Section 9.1(a) against any Expense of such Indemnitee:

 

  (1) for any Taxes or a loss of Tax Benefit, whether or not Borrower is
required to indemnify therefor pursuant to Section 9.3;

 

  (2) to the extent attributable to any Transfer (voluntary or involuntary) by
or on behalf of such Indemnitee of any Equipment Note, Commitment or interest
therein, except for reasonable out-of-pocket costs and expenses incurred as a
result of any such Transfer requested in writing by Borrower or made or effected
as required by or pursuant to the terms of the Operative Agreements or made or
effected in connection with or pursuant to the exercise of remedies under any
Operative Agreement;

 

  (3) to the extent attributable to the gross negligence or willful misconduct
of such Indemnitee or any “Related Indemnitee” (as defined at the end of this
Section 9.1(b)) (other than gross negligence or willful misconduct imputed to
such Person solely by reason of its interest in the Aircraft or being party to
any Operative Agreement);

 

31



--------------------------------------------------------------------------------

  (4) to the extent attributable to the incorrectness or breach of any
representation or warranty of such Indemnitee or any Related Indemnitee,
contained in or made pursuant to any Operative Agreement;

 

  (5) to the extent attributable to the failure by such Indemnitee or any
Related Indemnitee to perform or observe any express agreement, covenant, or
condition on its part to be performed or observed in any Operative Agreement;

 

  (6) to the extent attributable to the offer or sale by such Indemnitee or any
Related Indemnitee of any interest in the Equipment Notes or its Commitment in
violation of the registration requirements of the Securities Act or in violation
of the registration requirements of any applicable state or foreign securities
Laws (other than any thereof caused by acts or omissions of Borrower);

 

  (7) to the extent attributable to Security Agent’s failure to distribute funds
received and distributable by it in accordance with the Operative Agreements;

 

  (8) other than during the existence of an Event of Default, to the extent
attributable to the authorization or giving or withholding of any future
amendments, supplements, waivers, or consents with respect to any Operative
Agreement, other than any requested by Borrower or required by or made pursuant
to the terms of the Operative Agreements (unless such requirement results from
the actions of an Indemnitee not required by or made pursuant to the Operative
Agreements);

 

  (9) to the extent attributable to any amount which any Indemnitee expressly
agrees to pay or such Indemnitee expressly agrees shall not be paid by or be
reimbursed by Borrower;

 

  (10) to the extent that it is an ordinary and usual operating or overhead
expense;

 

  (11) for any Lien attributable to such Indemnitee or any Related Indemnitee
that Borrower is not obligated to discharge under the Operative Agreements;

 

  (12) if another provision of an Operative Agreement specifies the extent of
Borrower’s responsibility or obligation with respect to such Expense, to the
extent arising from a cause other than Borrower’s failure to comply with such
specified responsibility or obligation; or

 

  (13) to the extent imposed on an Indemnitee as a result of any non-exempt
“prohibited transaction” under 406(a) of ERISA or Section 4975(c)(1) of the Code
caused by such Indemnitee.

 

32



--------------------------------------------------------------------------------

For purposes of this Section 9.1, a Person shall be considered a “Related
Indemnitee” of an Indemnitee if that Person is an Affiliate or employer of such
Indemnitee, a director, officer, employee, agent, or servant of such Indemnitee
or any such Affiliate.

(c) Separate Agreement. The provisions of this Section 9.1 constitute a separate
agreement with respect to each Indemnitee, and is enforceable directly by each
such Indemnitee.

(d) Notice. If an Indemnitee makes a claim for any Expense indemnifiable under
this Section 9.1, such Indemnitee shall give prompt written notice thereof to
Borrower. Notwithstanding the foregoing, any Indemnitee’s failure to notify
Borrower as provided in this Section 9.1(d), or in Section 9.1(e), shall not
release Borrower from any of its obligations to indemnify such Indemnitee
hereunder, except to the extent that such failure results in an additional
Expense to Borrower (in which event Borrower shall not be responsible for such
additional Expense) or materially impairs Borrower’s ability to contest such
claim.

(e) Notice of Proceedings; Defense of Claims; Limitations.

(1) If any action, suit, or proceeding for which Borrower is responsible under
this Section 9.1 is brought against any Indemnitee, such Indemnitee shall notify
Borrower of the commencement thereof, and Borrower may, at its expense,
participate in and, to the extent that it so desires (subject to the provisions
of the following paragraph), assume and control the defense thereof and, subject
to Section 9.1(e)(3), settle or compromise it.

(2) Borrower or its insurer(s) shall have the right, at its or their cost and
expense, to investigate and the right in Borrower’s sole discretion, acting
through counsel reasonably satisfactory to the respective Indemnitee, if
Borrower has acknowledged in writing that it will indemnify such Indemnitee for
such Expense (except that such acknowledgment does not apply if its is
determined that Borrower is not liable hereunder) (A) in any judicial or
administrative proceeding that involves an Expense and other claims which do not
involve such Indemnitee, to assume responsibility for and control of the defense
thereof, (B) in any judicial or administrative proceeding that involves an
Expense and other claims against such Indemnitee related or unrelated to the
transactions contemplated by the Operative Agreements, (x) to assume
responsibility for and control of the defense of such Expense to the extent that
the same may be and is severed from such other claims (and such Indemnitee shall
use its reasonable efforts to obtain such severance) or (y) if such Expense is
not severable from other claims that are material to such Indemnitee in relation
to the Equipment Notes held by such Indemnitee, to assume responsibility for and
control of the defense of such Expense if such assumption would not, in such
Indemnitee’s reasonable judgment, prejudice or impair in any material respect,
such Indemnitee’s management of such other claims and (C) in any other case, to
be consulted by such Indemnitee and in which case such Indemnitee agrees to
cooperate with reasonable requests of Borrower, each such request at Borrower’s

 

33



--------------------------------------------------------------------------------

cost and expense, with respect to judicial proceedings subject to the control of
such Indemnitee and to be allowed, at Borrower’s cost and expense, to
participate therein. The Indemnitee may participate at its own cost and expense
and with its own counsel in any judicial proceeding controlled by Borrower
pursuant to the preceding provisions; provided that such Indemnitee’s
participation does not, in Borrower’s reasonable judgment, prejudice or impair
in any material respect the defense and management of such case. Borrower shall
not be entitled to control the defense of any such action, suit, or proceeding,
or to compromise any such Expense (and the relevant Indemnitee shall be entitled
to assume such control), while (a) any Event of Default exists, or (b) if such
proceedings will involve (i) a material risk of the sale, forfeiture, or loss
of, or the creation of any Lien (other than Permitted Lien) on the Aircraft, or
the Collateral, unless Borrower shall have posted a bond or other security or
collateral reasonably satisfactory to such Indemnitee in respect to such risk,
(c) if such proceedings are likely to entail any risk of criminal liability or
material risk of civil liability being imposed on such Indemnitee that, in the
case of civil liability in the reasonable opinion of such Indemnitee, adversely
affects in any material respect the business reputation of such Indemnitee or
if, in the reasonable opinion of such Indemnitee, control by Borrower would be
inappropriate due to a conflict of interest.

(3) In no event shall any Indemnitee enter into a settlement or other compromise
with respect to any Expense without Borrower’s prior written consent (which
shall not be unreasonably withheld or delayed), unless such Indemnitee waives
its right to be indemnified with respect to such Expense under this Section 9.1
or is required by Law to do so.

(4) To the extent that any Expense indemnified by Borrower hereunder may be
covered by insurance maintained by Borrower, at Borrower’s expense, each
Indemnitee agrees to cooperate with all reasonable requests of insurers in the
exercise of their rights to investigate, defend, or compromise such Expense as
may be required to retain the benefits of such insurance with respect to such
Expense.

(5) If an Indemnitee is not a party to this Agreement, Borrower may require such
Indemnitee to agree in writing to the terms of this Section 9.1 and Section 11.8
before making any payment to such Indemnitee under this Article 9.

(6) Nothing in this Section 9.1(e) shall require an Indemnitee to assume
responsibility for or control of any judicial proceeding with respect thereto.

(f) Information. Borrower will provide the relevant Indemnitee with such
information not within the control of such Indemnitee (but in Borrower’s control
or reasonably available to Borrower) which such Indemnitee reasonably requests,
and will otherwise cooperate with such Indemnitee so as to enable such
Indemnitee to fulfill its obligations under Section 9.1(e). The Indemnitee shall
supply Borrower with such information not within the control of Borrower (but in
such Indemnitee’s control or reasonably available to such Indemnitee) which
Borrower reasonably requests to control or participate in any proceeding to the
extent permitted by Section 9.1(e).

 

34



--------------------------------------------------------------------------------

(g) Effect of Other Indemnities. Upon payment in full by or on behalf of
Borrower of any indemnity provided for under this Agreement, Borrower, without
any further action and to the full extent permitted by Law, will be subrogated
to all rights and remedies of the Person indemnified (other than with respect to
any of such Indemnitee’s insurance policies or in connection with any indemnity
claim of such Indemnitee under Section 10.4) in respect of the matter as to
which such indemnity was paid. Each Indemnitee will give such further assurances
or agreements and cooperate with Borrower to permit Borrower to pursue such
claims, to the extent reasonably requested by Borrower and at Borrower’s
expense.

(h) Refunds. If an Indemnitee receives any refund from any party other than
Borrower or its insurers, in whole or in part, with respect to any Expense paid
by Borrower hereunder, that Indemnitee will promptly pay the amount refunded
(but not an amount in excess of the amount Borrower or any of its insurers has
paid in respect of such Expense) over to Borrower unless a Default or Event of
Default exists, in which case such amount shall be paid over to Security Agent
to hold as security for Borrower’s obligations under the relevant Operative
Agreements until such time as such Default or Event of Default no longer exists,
in which case such amount and any gain realized as a result of investments
required to be made pursuant to Article 6 of the Mortgage shall be (except to
the extent theretofore applied as provided in the Mortgage) paid over to
Borrower.

9.2 Expenses.

Except as otherwise provided with respect to particular matters in the Operative
Agreements, Borrower shall pay all reasonable out-of-pocket costs and expenses
(including the reasonable fees and disbursements of counsel) incurred by
Security Agent in connection with any waiver, consent or approval or amendment
or modification of any Operative Agreement requested by Borrower; and each
Lender agrees that it shall reimburse Borrower and Security Agent for all
reasonable out-of-pocket costs and expenses (including the reasonable fees and
disbursements of counsel) incurred by Borrower and Security Agent in connection
with any waiver, consent or approval or amendment or modification of any
Operative Agreement requested by it.

9.3 General Tax Indemnity.

(a) Withholding Taxes. Except as provided in Section 9.3(c), Borrower agrees
that each payment paid by Borrower under the Equipment Notes, and any other
payment or indemnity paid by Borrower to a Lender under any Operative Agreement,
shall be free of all withholdings or deductions with respect to Taxes of any
nature unless the withholding or deduction is required by law, and if any such
withholding or deduction for any such payment is required by applicable Law,
(1) all such withholdings or deductions shall be made as provided in
Section 2.3(b) of the Mortgage, (2) if and to the extent that all or any portion
of the required withholdings or deductions constitutes Indemnified

 

35



--------------------------------------------------------------------------------

Withholding Taxes, the amount payable by Borrower shall be increased so that,
after making all required withholdings or deductions, such Lender receives the
same amount that it would have received had no such withholdings or deductions
with respect to such Indemnified Withholding Taxes been made, with the amount
payable by Borrower with respect to such Indemnified Withholding Taxes being
calculated on an After-Tax Basis and (3) Borrower or Security Agent, as the case
may be, shall pay the full amount withheld or deducted to the relevant Taxing
Authority in accordance with applicable law. The term “Indemnified Withholding
Taxes” shall mean, with respect to any Equipment Note, withholding taxes imposed
by any Government, other than United States withholding Taxes imposed as of the
time the Lender owning such Equipment Note became a Lender (except to the extent
that (i) such Lender acquired such Equipment Note by assignment from another
Lender and (ii) immediately prior to such assignment Borrower was paying
additional amounts to the assigning Lender pursuant to this Section 9.3(a) with
respect to United States withholding Taxes that were Indemnified Taxes). For the
avoidance of doubt, in the event that the amount of United States withholding
Taxes payable with respect to an Equipment Note changes after the date the
Lender owning such Equipment Note became a Lender, such United States
withholding Taxes shall constitute Indemnified Withholding Taxes only to the
extent that, as the result of a change in U.S. federal tax law or regulation or
the interpretation thereof or a change in a tax treaty to which the United
States is a party, in each case that occurs after the date the Lender owing such
Equipment Notes becomes a Lender, such withholding Taxes become applicable with
respect to a payment by Borrower to the Lender (if none had previously been
imposed or required) or the rate applicable to a previously imposed or required
withholding Tax is increased. In the event that Indemnified Withholding Taxes
become payable by Borrower as provided above, the Lender will use commercially
reasonable efforts to transfer the Equipment Notes to another jurisdiction that
is mutually acceptable to Borrower and such Lender so that either (1) no such
Indemnified Withholding Taxes would be applicable to subsequent payments to such
Lender following such transfer (taking into account the provisions of Treas.
Reg. § 1.881-3 and the limitation on benefits provisions of any applicable tax
treaty) or (2) the rate of the Indemnified Withholding Taxes applicable to
subsequent payments to such Lender following such transfer (taking into account
the provisions of Treas. Reg. § 1.881-3 and the limitation on benefits
provisions of any applicable tax treaty) would not exceed the rate of the
Indemnified Withholding Taxes applicable to payments to such Lender prior to
such transfer and, in the case of United States withholding Taxes, the
applicable change in U.S. federal tax law or regulation or the interpretation
thereof or change in tax treaty; provided that such Lender shall not be required
to transfer the Equipment Notes as provided above in this sentence if such
transfer would cause such Lender to suffer economic, legal or regulatory
disadvantage that is not indemnified by Borrower in a manner reasonably
acceptable to such Lender; and provided further, that nothing in this sentence
shall affect or postpone any of the obligations of Borrower or the rights of
such Lender pursuant to this Section 9.3(a) prior to such transfer of the
affected Equipment Notes.

(b) General Tax Indemnity. Except as provided in Section 9.3(c) and whether or
not any of the transactions contemplated hereby are consummated, Borrower shall
pay, indemnify, protect, defend, and hold harmless each Tax Indemnitee from all
Taxes imposed by any Taxing Authority imposed on or asserted against any Tax
Indemnitee or

 

36



--------------------------------------------------------------------------------

the Aircraft, the Airframe, any Engine, or any Part, or any interest in any of
the foregoing (whether or not indemnified against by any other Person), upon or
with respect to the Operative Agreements or the transactions or payments
contemplated thereby, including any Tax imposed upon or with respect to (x) the
Aircraft, the Airframe, any Engine, any Part, any Operative Agreement (including
any Equipment Notes), any data, or any other thing delivered or to be delivered
under an Operative Agreement, (y) the purchase, manufacture, acceptance,
rejection, sale, transfer of title, return, ownership, mortgaging, delivery,
transport, charter, rental, lease, re-lease, sublease, assignment, possession,
repossession, presence, use, condition, storage, preparation, maintenance,
modification, alteration, improvement, operation, registration, transfer or
change of registration, re-registration, repair, replacement, overhaul,
location, control, imposition of any Lien, financing, refinancing requested by
Borrower, abandonment, or other disposition of the Aircraft, the Airframe, any
Engine, any Part, any data, or any other thing delivered or to be delivered
under an Operative Agreement or (z) interest, fees, or other income, proceeds,
receipts, or earnings, whether actual or deemed, arising upon, in connection
with, or in respect of any of the Operative Agreements (including the property
or income or other proceeds with respect to property held as part of the
Collateral) or the transactions contemplated thereby.

(c) Certain Exceptions. The provisions of Section 9.3(a) and Section 9.3(b)
shall not apply to, and Borrower shall have no liability hereunder for, Taxes:

(1) imposed on a Tax Indemnitee by any Taxing Authority or governmental
subdivision thereof or therein (A) on, based on, or measured by gross or net
income or gross or net receipts, including capital gains taxes, excess profits
taxes, minimum taxes from tax preferences, alternative minimum taxes, branch
profits taxes, accumulated earnings taxes, personal holding company taxes,
succession taxes and estate taxes, and any withholding taxes on, based on, or
measured by gross or net income or receipts, or (B) on, or with respect to, or
measured by capital or net worth or in the nature of a franchise tax or a tax
for the privilege of doing business (other than, in the case of clause (A) or
(B), (y) sales, use, license, or property Taxes, or (z) any Taxes imposed by any
Taxing Authority (other than a Taxing Authority within whose jurisdiction such
Tax Indemnitee (i) is incorporated or organized or maintains its principal place
of business or (ii) maintains a permanent establishment in the United States, if
and to the extent that the income, receipts or gains to which such Taxes relate
are effectively connected with such permanent establishment, other than by
reason of a change in law occurring after the date such Tax Indemnitee acquires
an interest in the Commitment or an Equipment Note.) if such Tax Indemnitee
would not have been subject to Taxes of such type by such jurisdiction but for
(i) the location, use, or operation of the Aircraft, the Airframe, any Engine,
or any Part thereof by an Borrower Person within the jurisdiction of the Taxing
Authority imposing such Tax, or (ii) the activities of any Borrower Person in
such jurisdiction, including use of any other aircraft by Borrower in such
jurisdiction, (iii) the status of any Borrower Person as a foreign entity or as
an entity owned in whole or in part by foreign persons, (iv) Borrower having
made (or having been deemed to have made) payments to such Tax Indemnitee from
the relevant

 

37



--------------------------------------------------------------------------------

jurisdiction, or (v) in the case of Lender, Borrower’s being incorporated or
organized or maintaining a place of business or conducting activities in such
jurisdiction);

(2) on, with respect to, or measured by any fees, commissions, or compensation
received by Security Agent;

(3) that are being contested as provided in Section 9.3(e);

(4) imposed on any Tax Indemnitee to the extent that such Taxes result from the
gross negligence or willful misconduct of such Tax Indemnitee or any Affiliate
thereof;

(5) imposed on or with respect to a Tax Indemnitee (including the transferee in
those cases in which the Tax on transfer is imposed on, or is collected from,
the transferee) as a result of a transfer or other disposition (including a
deemed transfer or disposition) by such Tax Indemnitee or a related Tax
Indemnitee of any interest in the Aircraft, the Airframe, any Engine, or any
Part, any interest arising under the Operative Agreements, or any Equipment
Note, or as a result of a transfer or disposition (including a deemed transfer
or disposition) of any interest in a Tax Indemnitee (other than (1) a
substitution or replacement of the Aircraft, the Airframe, any Engine, or any
Part by a Borrower Person that is treated for Tax purposes as a transfer or
disposition, or (2) a transfer pursuant to an exercise of remedies upon a
then-existing Event of Default);

(6) in excess of those that would have been imposed had there not been a
transfer or other disposition described in clause (6) of this Section 9.3(c) by
or to such Tax Indemnitee or a related Tax Indemnitee (except to the extent
resulting from a change in Law after the date of such transfer or disposition);

(7) consisting of any interest, penalties, or additions to tax imposed on a Tax
Indemnitee as a result (in whole or in part) of a failure of such Tax Indemnitee
or a related Tax Indemnitee to file any return properly and timely, unless such
failure is caused by Borrower’s failure to fulfill its obligations (if any)
under Section 9.3(g) with respect to such return;

(8) resulting from, or that would not have been imposed but for, any Liens
arising as a result of claims against, or acts or omissions of, or otherwise
attributable to such Tax Indemnitee or a related Tax Indemnitee that Borrower is
not obligated to discharge under the Operative Agreements;

(9) imposed on any Tax Indemnitee as a result of the breach by such Tax
Indemnitee or a related Tax Indemnitee of any covenant of such Tax Indemnitee or
any Affiliate thereof contained in any Operative Agreement or the inaccuracy of
any representation or warranty by such Tax Indemnitee or any Affiliate thereof
in any Operative Agreement;

 

38



--------------------------------------------------------------------------------

(10) in the nature of an intangible or similar Tax upon or with respect to the
value or principal amount of the interest of any Lender in any Equipment Note or
the loan evidenced thereby, but only if such Taxes are in the nature of
franchise Taxes or result from the conduct of business by such Tax Indemnitee in
the taxing jurisdiction and are imposed because of the place of incorporation or
the activities unrelated to the Transactions in the taxing jurisdiction of such
Tax Indemnitee;

(11) imposed on a Tax Indemnitee by a Taxing Authority, to the extent that such
Taxes result from a connection between the Tax Indemnitee or a related Tax
Indemnitee and such jurisdiction imposing such Tax unrelated to the
Transactions; or

(12) to the extent imposed on an Indemnitee as a result of any non-exempt
“prohibited transaction” under 406(a) of ERISA or Section 4975(c)(1) of the Code
caused by such Indemnitee.

For purposes hereof, a Tax Indemnitee and any other Tax Indemnitees who are
successors, assigns, agents, or Affiliates of such Tax Indemnitee shall be
related Tax Indemnitees.

(d) Payment.

(1) Borrower’s indemnity obligation to a Tax Indemnitee under this Section 9.3
shall equal the amount which, after taking into account any Tax imposed upon the
receipt or accrual of the amounts payable under this Section 9.3 and any Tax
Benefits realized by such Tax Indemnitee as a result of the indemnifiable Tax
(including any benefits realized as a result of such Tax Indemnitee’s use of an
indemnifiable Tax as a credit against Taxes not indemnifiable under this
Section 9.3), shall equal the amount of the Tax indemnifiable under this
Section 9.3.

(2) At Borrower’s request, in the event there is a dispute with respect to the
computation of the amount of any indemnity payment owed by Borrower or any
amount owed by a Tax Indemnitee to Borrower pursuant to this Section 9.3
(including, without limitation, whether a Tax refund has been received that a
Tax Indemnitee would be required to pay to Borrower pursuant to Section 9.3(f)
and whether a Tax Benefit has been realized that a Tax Indemnitee would be
required to pay to Borrower pursuant to Section 9.3(d)(5)) such computation
shall be verified and certified by an independent public accounting firm
selected by such Tax Indemnitee and reasonably satisfactory to Borrower. Each
Tax Indemnitee shall upon request provide to such accounting firm such
information in such Tax Indemnitee’s possession or control as is reasonably
necessary (which such determination is in such accounting firm’s sole
discretion, exercised in good faith), for the performance of such verification
(subject to the accounting firm’s execution and delivery of a confidentiality
agreement in form and substance reasonably acceptable to the Tax Indemnitee);
provided, however, that in no event shall the tax returns, filings and
confidential work papers of such Tax Indemnitee

 

39



--------------------------------------------------------------------------------

be required to be disclosed (provided that the disclosure of information set
forth in such tax returns, filings and confidential work papers (as distinct
from such returns, filings and work papers), shall be provided and shall not be
protected from disclosure if needed for the verification of the computation of
such indemnity payment or such amount owed to Borrower). For the avoidance of
doubt, in no event shall Borrower have the right to receive any information
provided to the accounting firm pursuant to the prior sentence. Such
verification shall be binding. The costs of such verification (including the fee
of such public accounting firm) shall be borne by Borrower unless such
verification results in an adjustment in Borrower’s favor that exceeds the
greater of (A) 7.5% of the net present value of the payment as computed by such
Tax Indemnitee or (B) $15,000, in which case the costs shall be paid by such Tax
Indemnitee.

(3) Each Tax Indemnitee shall provide Borrower with such certifications, and
such information and documentation in such Tax Indemnitee’s possession or
control, and Borrower reasonably requests to minimize any indemnity payment
pursuant to this Section 9.3.

(4) Each Tax Indemnitee shall promptly forward to Borrower any written notice,
bill, or advice that such Tax Indemnitee receives from any Taxing Authority
concerning any Tax for which it seeks indemnification under this Section 9.3.
Borrower shall pay any amount for which it is liable pursuant to this
Section 9.3 directly to the appropriate Taxing Authority if legally permissible,
or, upon demand of a Tax Indemnitee, to such Tax Indemnitee within thirty
(30) days of such demand (or, if a contest occurs in accordance with
Section 9.3(d), within thirty (30) days after a Final Determination (as defined
below)), but in no event more than three (3) Business Days before the related
Tax is due. If requested by a Tax Indemnitee in writing, Borrower shall furnish
to the appropriate Tax Indemnitee the original or a certified copy of a receipt
for Borrower’s payment of any Tax paid by Borrower (if such a receipt is
reasonably obtainable from the applicable Taxing Authority), or such other
evidence of payment of such Tax as is reasonably acceptable to such Tax
Indemnitee. Borrower shall also furnish promptly upon written request such data
as any Tax Indemnitee reasonably requires to enable such Tax Indemnitee to
comply with the requirements of any taxing jurisdiction, unless such data are
not within the possession or control of Borrower or (unless such data are
specifically requested by a Taxing Authority) are not customarily furnished by
U.S. domestic air carriers under similar circumstances. For purposes of this
Section 9.3, a “Final Determination” is (A) a decision, judgment, decree, or
other order by any court of competent jurisdiction that occurs pursuant to the
provisions of Section 9.3(e), which decision, judgment, decree, or other order
has become final and unappealable, (B) a closing agreement or settlement
agreement entered into in accordance with Section 9.3(e) that has become binding
and is not subject to further review or appeal (absent fraud, misrepresentation,
etc.), or (C) the termination of administrative proceedings and the expiration
of the time for instituting a claim in a court proceeding.

 

40



--------------------------------------------------------------------------------

(5) If any Tax Indemnitee actually realizes a Tax Benefit by reason of any Tax
paid or indemnified by Borrower pursuant to this Section 9.3 (whether such tax
savings arise by means of a foreign tax credit, depreciation or cost recovery
deduction, or otherwise), and such Tax Benefit is not otherwise taken into
account in computing such payment or indemnity, such Tax Indemnitee shall pay to
Borrower an amount equal to the lesser of (A) the amount of such tax savings,
plus any additional tax savings recognized as the result of any payment made
pursuant to this sentence, and (B) the amount of all payments pursuant to this
Section 9.3 by Borrower to such Tax Indemnitee (less any payments previously
made by such Tax Indemnitee to Borrower pursuant to this Section 9.3(d)(5)) (and
the excess, if any, of the amount described in clause (A) over the amount
described in clause (B) shall be carried forward and applied to reduce pro tanto
any subsequent obligations of Borrower to make payments to such Tax Indemnitee
pursuant to this Section 9.3); provided, that such Tax Indemnitee shall not be
required to make any payment pursuant to this sentence so long as an Event of
Default of a monetary nature exists. If a Tax Benefit is later disallowed or
denied, the disallowance or denial shall be treated as a Tax indemnifiable under
Section 9.3(b) without regard to the provisions of Section 9.3(c) (other than
Section 9.3(c)(5), (8) or (10)). Each such Tax Indemnitee shall in good faith
use reasonable efforts in filing its tax returns and in dealing with Taxing
Authorities to seek and claim any such Tax Benefit; provided that,
notwithstanding the foregoing, the positions taken by such Tax Indemnitee on its
Tax returns and filings, and, subject to the provisions of Section 9.3(e)
hereof, in any Tax proceedings shall be within the sole, good-faith discretion
of such Tax Indemnitee and, subject to the provisions of Section 9.3(d)(2)
hereof, no Person shall have the right to require disclosure of the Tax returns
or filings of such Tax Indemnitee.

(e) Contest.

(1) If a written claim is made against a Tax Indemnitee for Taxes with respect
to which Borrower could be liable for payment or indemnity hereunder, or if a
Tax Indemnitee determines that a Tax is due for which Borrower could have an
indemnity obligation hereunder, such Tax Indemnitee shall promptly notify
Borrower in writing of such claim (provided, that failure so to notify Borrower
shall not relieve Borrower of its indemnity obligations hereunder except to the
extent that such failure increases the amount of Taxes subject to such claim as
the result of the imposition of penalties or interest or unless the failure to
notify effectively forecloses Borrower’s rights to successfully contest such
claim), and shall take no action with respect to such claim without Borrower’s
prior written consent for thirty (30) days following Borrower’s receipt of such
notice. In addition, such Tax Indemnitee shall (provided that Borrower shall
have agreed to keep such information confidential other than to the extent
necessary in order to contest the claim) furnish Borrower with copies of any
requests for information from any Taxing Authority relating to such Taxes with
respect to which Borrower may be required to indemnify hereunder. If requested
by Borrower in writing within thirty (30) days after its receipt of such notice,
such Tax Indemnitee shall, at Borrower’s expense (including all reasonable
out-of-pocket costs and expenses,

 

41



--------------------------------------------------------------------------------

including reasonable attorneys’ and accountants’ fees and disbursements incurred
in connection with, and reasonably allocable to, the contest of such Tax), in
good faith contest (or, if permitted by applicable law and to the extent
provided below, allow Borrower to contest) through appropriate administrative
and judicial proceedings the validity, applicability, or amount of such Taxes by
(x) resisting payment thereof, (y) not paying the Taxes except under protest if
protest is necessary and proper, or (z) if the payment is made, using reasonable
efforts to obtain a refund thereof in an appropriate administrative or judicial
proceeding (with the determination of which alternative to be used made in the
sole discretion of the party controlling the contest). If requested to do so by
Borrower, the Tax Indemnitee shall appeal any adverse administrative or judicial
decision, except that the Tax Indemnitee shall not be required to pursue any
appeals to the United States Supreme Court. Borrower shall have the right, at
its cost and expense, (A) in any judicial or administrative proceeding that
involves an indemnified Tax and other Taxes which do not involve such Tax
Indemnitee, to assume responsibility for and control of the defense thereof,
(B) in any judicial or administrative proceeding that involves an indemnified
Tax and other Taxes asserted against such Tax Indemnitee related or unrelated to
the transactions contemplated by the Operative Agreements, (x) to assume
responsibility for and control of the defense of such indemnified Tax to the
extent that the same may be and is severed from such other claims (and such Tax
Indemnitee shall use its reasonable efforts to obtain such severance) or (y) if
such indemnified Tax is not severable from other claims with respect to Taxes
asserted against such Tax Indemnitee that are material to such Tax Indemnitee,
to assume responsibility for and control of the defense of such indemnified Tax
if such assumption would not, in such Tax Indemnitee’s reasonable judgment,
prejudice or impair in any material respect, such Tax Indemnitee’s management of
such other claims and (C) in any other case, to be consulted by such Tax
Indemnitee and in which case such Tax Indemnitee agrees to cooperate with
reasonable requests of Borrower, each such request at Borrower’s cost and
expense, with respect to judicial proceedings subject to the control of such Tax
Indemnitee and to be allowed, at Borrower’s cost and expense, to participate
therein. The Tax Indemnitee may participate at its own cost and expense and with
its own counsel in any judicial proceeding controlled by Borrower pursuant to
the preceding provisions; provided that such Tax Indemnitee’s participation does
not, in Borrower’s reasonable judgment, prejudice or impair in any material
respect the defense and management of such case. Borrower shall not be entitled
to control the defense of any such judicial or administrative proceeding (and
the relevant Tax Indemnitee shall be entitled to assume such control) if such
proceedings are likely to entail any risk of criminal liability or material risk
of civil liability being imposed on such Tax Indemnitee that, in the case of
civil liability in the reasonable opinion of such Tax Indemnitee, adversely
affects in any material respect the business reputation of such Tax Indemnitee
or if, in the reasonable opinion of such Tax Indemnitee, control by Borrower
would be inappropriate due to a conflict of interest. A Tax Indemnitee shall not
fail to take any action expressly required by this Section 9.3(e) (including any
action regarding any appeal of an adverse determination with

 

42



--------------------------------------------------------------------------------

respect to any claim) or settle or compromise any claim without Borrower’s prior
written consent (except as contemplated by Sections 9.3(e)(2) or (3), which
consent may not be unreasonably withheld).

(2) Notwithstanding the foregoing, in no event shall a Tax Indemnitee be
required to pursue any contest (or to permit Borrower to pursue any contest)
unless (A) Borrower agrees to pay such Tax Indemnitee on demand all reasonable
out-of-pocket costs and expenses that such Tax Indemnitee incurs in connection
with contesting such Taxes, including all reasonable out-of-pocket costs and
expenses and reasonable attorneys’ and accountants’ fees and disbursements, in
each case, to the extent reasonably allocable to the contest of such Taxes,
(B) if such contest involves the payment of the claim, Borrower advances the
amount thereof (to the extent indemnified hereunder) that is required to be paid
before commencing the contest on an interest-free After-Tax Basis to such Tax
Indemnitee (and such Tax Indemnitee shall promptly pay to Borrower any net
realized tax benefits resulting from such advance, including any Tax Benefits
resulting from making such payment), (C) the action to be taken will not result
in any material risk of forfeiture, sale, or loss of the Aircraft (unless
Borrower makes provisions to protect the interests of any such Tax Indemnitee in
a manner reasonably satisfactory to such Tax Indemnitee) (provided, that such
Tax Indemnitee shall notify Borrower in writing promptly after it becomes aware
of any such risk), (D) no Event of Default exists, unless Borrower has provided
security for its obligations hereunder by advancing to such Tax Indemnitee,
before proceeding or continuing with such contest, the amount of the Tax being
contested, plus any interest and penalties and an amount estimated in good faith
by such Tax Indemnitee for expenses, and (E) Borrower has acknowledged in
writing its obligations to indemnify the Tax Indemnitee for the Tax to be
contested; provided, however, that Borrower will not be bound by the
acknowledgment of liability if the contest is resolved on a basis that clearly
establishes that Borrower would not have been liable to the Tax Indemnitee under
this Agreement in the absence of such acknowledgment. Notwithstanding the
foregoing, if any Tax Indemnitee releases, waives, compromises, or settles any
claim that may be indemnifiable by Borrower pursuant to this Section 9.3 without
Borrower’s written permission (which permission may not be unreasonably
withheld), Borrower’s obligation to indemnify such Tax Indemnitee with respect
to such claim (and all directly-related claims, and claims based on the outcome
of such claim) shall terminate, and such Tax Indemnitee shall repay to Borrower
any amount previously paid or advanced to such Tax Indemnitee with respect to
such claim, plus interest at the rate that would have been payable by the
relevant Taxing Authority on a refund of such Tax.

(3) Notwithstanding anything contained in this Section 9.3, a Tax Indemnitee
will not be required to contest the imposition of any Tax, and shall be
permitted to settle or compromise any claim without Borrower’s consent, if such
Tax Indemnitee (A) waives its right to indemnity under this Section 9.3 with
respect to such Tax (and any directly-related claim, and any claim the outcome
of which is determined based upon the outcome of such claim), and (B) pays to

 

43



--------------------------------------------------------------------------------

Borrower any amount previously paid or advanced by Borrower pursuant to this
Section 9.3 with respect to such Tax, plus interest at the rate that would have
been payable by the relevant Taxing Authority on a refund of such Tax.

(f) Refund. If in the ordinary course of administering its Tax affairs any Tax
Indemnitee determines or discovers the existence of a refund, or that such Tax
Indemnitee is entitled to a credit against other liability, which such refund or
credit is in whole or in part directly attributable to any Taxes paid,
reimbursed, or advanced by Borrower pursuant to Section 9.3, such Tax Indemnitee
shall pay to Borrower within thirty (30) days of such receipt an amount equal to
the lesser of (i) the amount of such refund or credit that is directly
attributable to Taxes paid, reimbursed or advanced by Borrower, plus any net tax
benefit (taking into account any Taxes incurred by such Tax Indemnitee by reason
of the receipt of such refund or realization of such credit) actually realized
by such Tax Indemnitee as a result of any payment by such Tax Indemnitee made
pursuant to this sentence (including this clause (i)), and (ii) such tax
payment, reimbursement, or advance by Borrower to such Tax Indemnitee
theretofore made pursuant to this Section 9.3 (and the excess, if any, of the
amount described in clause (i) over the amount described in clause (ii) shall be
carried forward and applied to reduce pro tanto any subsequent obligation of
Borrower to make payments to such Tax Indemnitee pursuant to this Section 9.3).
If, in addition to such refund or credit, such Tax Indemnitee receives (or is
credited with) an amount representing interest on the amount of such refund or
credit, such Tax Indemnitee shall pay to Borrower within thirty (30) days after
receiving or realizing such credit that proportion of such interest fairly
attributable to Taxes paid, reimbursed, or advanced by Borrower before the
receipt of such refund or realization of such credit. If a Tax Indemnitee pays
Borrower any amount under this Section 9.3(f) and if and to the extent that it
is subsequently determined pursuant to a contest conducted in accordance with
Section 9.3(e) that such Tax Indemnitee was not entitled to the refund for which
such Tax Indemnitee made such payment to Borrower, such determination shall be
treated as the imposition of a Tax for which Borrower is obligated to indemnify
such Tax Indemnitee pursuant to the provisions of Section 9.3(b), without regard
to the provisions of Section 9.3(c) (other than Section 9.3(c)(5), (8) or (10)).
Notwithstanding anything to the contrary herein, if Borrower provides a Tax
Indemnitee with a written notice setting forth facts and circumstances which
create a reasonable possibility of a refund of (or a credit against other
liability with respect to) an indemnified Tax, such Tax Indemnitee shall make a
determination as to whether it has received such a refund (or is entitled to
such a credit). If a Tax Indemnitee determines that it has received such a
refund (or is entitled to such a credit) it shall pay such refund (or the amount
of such credit) to Borrower in accordance with the terms of this Section 9.3(f).
For the avoidance of doubt, in no event shall any Tax Indemnitee be required to
make available any of its Tax Documents (or any other information relating to
its Taxes its deems confidential), to Borrower or any other Person (except as
provided in Section 9.3(d)(2) of this Agreement).

(g) Tax Filing. Borrower shall timely file any report, return, or statement that
is required to be filed with respect to any Tax which is subject to
indemnification under this Section 9.3 (except for any such report, return, or
statement which a Tax Indemnitee has timely notified Borrower in writing that
such Tax Indemnitee intends to file, or for

 

44



--------------------------------------------------------------------------------

which such Tax Indemnitee is required by law to file, in its own name);
provided, that the relevant Tax Indemnitee shall furnish Borrower with any
information in such Tax Indemnitee’s possession or control that is reasonably
necessary to file any such return, report, or statement and that Borrower
reasonably requests in writing. Borrower shall either file such report, return,
or statement and send a copy to such Tax Indemnitee, or, if Borrower is not
permitted to file such report, return, or statement, it shall notify such Tax
Indemnitee in writing of such requirement and prepare and deliver such report,
return, or statement to such Tax Indemnitee in a manner reasonably satisfactory
to such Tax Indemnitee within a reasonable time before the time such report,
return, or statement is to be filed; provided, that the relevant Tax Indemnitee
shall furnish Borrower with any information in such Tax Indemnitee’s possession
or control that is reasonably necessary to file any such return, report, or
statement and that Borrower reasonably requests in writing.

(h) Forms. Each Tax Indemnitee agrees to furnish from time to time to Borrower,
Security Agent, or such other Person as Borrower or Security Agent shall
designate, at Borrower’s or Security Agent’s request, such duly-executed and
properly-completed forms as may be necessary or appropriate in order to claim
any reduction of or exemption from any withholding or other Tax imposed by any
Taxing Authority, if (i) such reduction or exemption is available to such Tax
Indemnitee, and (ii) Borrower has provided such Tax Indemnitee with any
information necessary to complete such form not otherwise reasonably available
to such Tax Indemnitee. For the avoidance of doubt, by failing to comply with
this Section 9.3(h) (whether by failing to provide a form when required to do so
or by providing an inaccurate or invalid form), such Tax Indemnitee shall be in
breach of the foregoing covenant and responsible for damages resulting
therefrom.

(i) Non-Parties. If a Tax Indemnitee is not a party to this Agreement, Borrower
may require the Tax Indemnitee to agree in writing, in a form reasonably
acceptable to Borrower, to the terms of this Section 9.3 and Section 11.8 before
any payment shall be due to such Tax Indemnitee under this Section 9.3.

(j) Subrogation. Upon payment of any Tax by Borrower pursuant to this
Section 9.3 to or on behalf of a Tax Indemnitee, without any further action,
Borrower shall be subrogated to any claims that such Tax Indemnitee may have
relating to that Tax. Such Tax Indemnitee shall cooperate reasonably and in good
faith with Borrower to permit Borrower to pursue such claims.

9.4 Payments.

Except as otherwise provided herein, any payments which Borrower or an
Indemnitee or Tax Indemnitee is obligated to make pursuant to Section 9.1 or
Section 9.3 shall be paid on the thirtieth (30th) day after demand, but not
before five (5) days before the date such Expense or Tax is due or payable by
such Indemnitee or Tax Indemnitee, as applicable. If Borrower shall have
requested to contest a Tax or Expense as provided in this Article 9 and shall
have duly complied with all the terms of this Article 9, Borrower’s liability
for indemnification under this Article 9 shall, at Borrower’s election, be
deferred until a final determination is made with

 

45



--------------------------------------------------------------------------------

respect to such contest. At such time, Borrower shall become obligated for the
payment of any indemnification hereunder resulting from the outcome of such
contest, and within fifteen (15) days following such final determination, any
amounts so due hereunder shall be paid by Borrower to the Indemnitee or Tax
Indemnitee, as applicable. Such payments shall be made directly to the relevant
Indemnitee or Tax Indemnitee or to Borrower, in immediately available funds at
such bank or to such account as specified by such Indemnitee or Tax Indemnitee
or Borrower (as applicable) in written directives to the payor, or, if no such
direction has been given, by check of the payor payable to the order of, and
mailed to, such Indemnitee or Tax Indemnitee or Borrower (as applicable) by
certified mail, postage prepaid, at its address as set forth in this Agreement.

9.5 Interest.

If any amount, payable by Borrower, any Indemnitee, or any Tax Indemnitee under
Section 9.1 or Section 9.3 is not paid when due, the Person obligated to make
such payment shall pay on demand, to the extent permitted by Law, to the Person
entitled thereto, interest on any such amount for the period from and including
the due date for such amount to but excluding the date the amount is paid, at
the Past-Due Rate. Such interest shall be paid in the same manner as the unpaid
amount in respect of which such interest is due.

9.6 Benefit of Indemnities.

Borrower’s obligations for indemnities, obligations, adjustments, and payments
in Section 9.1 or Section 9.3 are expressly made for the benefit of, and shall
be enforceable by, the Indemnitee or Tax Indemnitee entitled thereto as and to
the extent provided herein, notwithstanding any provision of the Mortgage.

10. SECURITY AGENT.

10.1 Appointment and Powers.

Each Lender hereby and by acceptance of an Equipment Note irrevocably appoints,
designates and authorizes The Royal Bank of Scotland plc New York Branch as
Security Agent under this Agreement and under each other Operative Agreement,
irrevocably appoints The Royal Bank of Scotland plc New York Branch as a
“secured party” and “representative” of the Lenders within the meaning of
Section 9-102 of the UCC and irrevocably authorizes Security Agent to take such
action on its behalf under the provisions of this Agreement and each other
Operative Agreements and to exercise the powers and perform the duties as are
expressly delegated to it by the terms of this Agreement or any other Operative
Agreement, together with such powers as are reasonably incidental thereto.
Security Agent hereby accepts such appointments, designations and
authorizations. Further, each Lender hereby and by the acceptance of an
Equipment Note authorizes The Royal Bank of Scotland plc New York Branch (and
its successors and assigns as secured party) to act as its “representative” and
“secured party” on its behalf under the terms of any Related Mortgage under
which such Lender holds secured obligations thereunder. Notwithstanding any
provision to the contrary contained in this Agreement or in any other Operative
Agreement, Security Agent shall not have any duties or responsibilities, except
those expressly set forth herein and in the Operative Agreements, nor

 

46



--------------------------------------------------------------------------------

shall Security Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Operative Agreement or otherwise exist against Security Agent.

10.2 Limitation on Security Agent’s Liability.

Neither Security Agent nor any of its directors, officers, employees or agents
shall be liable or responsible to any Lender for any action taken or omitted to
be taken by it or them under or in connection with the Operative Agreements,
except for its or their own gross negligence, willful misconduct or knowing
violations of Law. Security Agent shall not be responsible to any Lender for
(a) any recitals, statements, representations or warranties contained in the
Operative Agreements or in any certificate or other document referred to or
provided for in, or received by any of the Lenders under, the Operative
Agreements, (b) the value, validity, effectiveness, genuineness or
enforceability of the Operative Agreements or any such certificate or other
document, (c) the value or sufficiency of the Collateral or (d) any failure by
Borrower to perform any of its obligations under the Operative Agreements.
Security Agent may exercise any of its duties under this Agreement and the other
Operative Agreements by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Security Agent shall not be responsible to any Lender for the negligence or
misconduct of any such agents or attorneys-in-fact so long as Security Agent was
not grossly negligent in selecting or directing such agents or
attorneys-in-fact. Security Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Operative Documents, or to inspect the properties, books or records of Borrower.
Security Agent shall be entitled to rely and shall be fully protected in relying
upon any certification, notice or other communication (including any thereof by
telephone or telecopier) believed by it to be genuine and correct and to have
been signed or given by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Security Agent. Security Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other
Operative Agreements unless it shall first receive such advice or concurrence of
the Majority in Interest of the Lenders (or, if so specified by this Agreement,
all Lenders, or as otherwise provided in Section 2.5) as it deems appropriate or
it shall first be indemnified to its satisfaction in accordance with
Section 10.4 against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. Security Agent
shall in all cases in respect of the Lenders be fully protected in acting, or in
refraining from acting, under this Agreement and the other Operative Agreements
in accordance with a request of the Majority in Interest of the Lenders (or, if
so specified by this Agreement, all Lenders, or as otherwise provided in
Section 2.5), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Equipment Notes.

10.3 Rights as Lender.

Each Person acting as Security Agent that is also a Lender shall, in its
capacity as a Lender, have the same rights and powers under the Operative
Agreements as any other Lender and may exercise the same as though it were not
acting as Security Agent, and the term “Lender” or “Lenders” shall include such
Person in its individual capacity. Each Person acting as Security

 

47



--------------------------------------------------------------------------------

Agent (whether or not such Person is a Lender) and its Affiliates may (without
having to account therefor to any Lender) accept deposits from, lend money to
and generally engage in any kind of banking, trust or other business with
Borrower and its Affiliates as if it were not acting as Security Agent.

10.4 Indemnification.

Each Lender agrees, as between itself and Security Agent, to indemnify Security
Agent (to the extent not reimbursed by Borrower under the Operative Agreements
and without limiting the obligation of Borrower to do so), ratably on the basis
of the unpaid Original Amounts of the Equipment Notes held by such Lenders (or,
if no Equipment Notes are at the time issued, ratably on the basis of their
respective Commitments), for any and all Expenses that may be imposed on,
incurred by or asserted against Security Agent (including the costs and expenses
that Borrower is obligated to pay under the Operative Agreements) in any way
relating to or arising out of the Operative Agreements or any other documents
contemplated thereby or referred to therein or the transactions contemplated
thereby or the enforcement of any of the terms thereof or of any such other
documents, provided that no such Lender shall be liable for any of the foregoing
to the extent such Expenses result from Security Agent’s gross negligence,
willful misconduct or knowing violations of Law by Security Agent. The
agreements in this Section 10.4 shall survive the payment of the Equipment Notes
and all other amounts payable under the Operative Agreements.

10.5 Non-reliance on Security Agent and other Lenders.

Each Lender agrees that it has made and will continue to make, independently and
without reliance on Security Agent or any other Lender, and based on such
documents and information as it deems appropriate, its own credit analysis of
Borrower, its own evaluation of the Collateral and its own decision to enter
into the Operative Agreements and to take or refrain from taking any action in
connection therewith. Security Agent shall not be required to keep itself
informed as to the performance or observance by Borrower of the Operative
Agreements or any other document referred to or provided for therein or to
inspect the properties or books of Borrower or the Collateral. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by Security Agent under the Operative Agreements,
Security Agent shall have no obligation to provide any Lender with any
information concerning the business, status or condition of Borrower or any
Affiliate thereof, the Operative Agreements or the Collateral that may come into
the possession of Security Agent or any of its Affiliates.

10.6 Successor Security Agent.

(a) The institution acting as Security Agent or any successor thereto may resign
at any time without cause by giving at least thirty (30) days’ prior written
notice to Borrower and each Lender, such resignation to be effective upon the
acceptance by a successor institution of its appointment as Security Agent. In
addition, a Majority in Interest of the Lenders may at any time (but only with
the consent of Borrower (unless an Event of Default shall have occurred and be
continuing), which consent shall not be unreasonably withheld, delayed or
conditioned) remove the institution acting as Security

 

48



--------------------------------------------------------------------------------

Agent without cause by an instrument in writing delivered to Borrower and
Security Agent, and Security Agent shall promptly notify each Lender thereof in
writing, such removal to be effective upon the acceptance by a successor
institution of its appointment as Security Agent. In the case of the resignation
or removal of the institution acting as Security Agent, a Majority in Interest
of the Lenders may appoint a successor agent by an instrument signed by such
holders, subject to approval by Borrower (unless an Event of Default shall have
occurred and be continuing), which approval shall not be unreasonably withheld
or delayed, whereupon such successor agent shall succeed to the rights, powers
and duties of Security Agent and the term “Security Agent” shall mean such
successor agent effective upon such appointment and approval and the former
Security Agent’s rights, powers and duties as Security Agent shall be
terminated, without any other or further act or deed on the part of such former
Security Agent or any of the parties to this Agreement or any holder of the
Equipment Notes. If a successor is not appointed within thirty (30) days after
such notice of resignation or removal, Security Agent, Borrower or any Lender
may apply to any court of competent jurisdiction to appoint a successor to act
until such time as agent by an instrument signed by such holders, as a successor
is appointed as provided above. The court-appointed successor shall immediately
and without further act be superseded by any successor appointed by the Majority
in Interest of the Lenders as provided for above. After any retiring Security
Agent’s resignation as Security Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Security Agent under this Agreement and the other Operative Agreements.

(b) Any successor institution acting as Security Agent, however appointed, shall
execute and deliver to Borrower and the predecessor institution acting as
Security Agent an instrument accepting such appointment and assuming the
obligations of Security Agent arising from and after the time of such
appointment, and thereupon, without further act, such successor shall become
vested with all the estates, properties, rights, powers, and duties of the
predecessor hereunder and under the other Operative Agreements as if originally
named Security Agent herein and therein; but nevertheless upon the written
request of such successor Security Agent, such predecessor shall execute and
deliver an instrument transferring to such successor, all the estates,
properties, rights, and powers of such predecessor, and such predecessor shall
duly assign, transfer, deliver, and pay over to such successor all money or
other property then held by such predecessor hereunder and thereunder. Any
successor Security Agent shall be bound by all actions taken or omitted to be
taken under the Operative Agreements by each predecessor Security Agent.

(c) Any successor institution acting as Security Agent, however appointed, shall
be a bank or trust company or a branch of a foreign commercial bank that is
subject to regulatory supervision by the Federal Reserve Board (within the
meaning of Treasury Regulation 1.1441-1(b)(2)(iv)(A)) and that, in the case of
such bank, trust company or branch, has its principal place of business in the
United States of America, and that has (or the bank of which such branch is a
branch has) (or whose obligations under the Operative Agreements are guaranteed
by an affiliated entity that has) a combined capital and surplus of at least
$500,000,000, if such an institution is then willing, able, and legally
qualified to perform the duties of Security Agent under the Operative Agreements
upon reasonable or customary terms.

 

49



--------------------------------------------------------------------------------

10.7 Notice of Default.

If Security Agent obtains Actual Knowledge of a Default, Security Agent shall
notify each Lender. Subject to Sections 5.6 of the Mortgage and Section 10.8
hereof, Security Agent shall take such action, or refrain from taking such
action, with respect to an Event of Default or Default (including with respect
to the exercise of any rights or remedies hereunder) as Security Agent shall be
instructed in writing by a Majority in Interest of the Lenders. Unless it has
Actual Knowledge, Security Agent shall not be deemed to have knowledge or notice
of a Default or an Event of Default unless notified in writing by Borrower or
one or more Lenders.

10.8 Instructions from a Majority in Interest of Lenders.

Except as provided in Sections 2.5, 10.2 and 11.1 hereof or in Section 7.1 of
the Mortgage, upon the written instructions at any time and from time to time of
a Majority in Interest of the Lenders, Security Agent shall take such of the
following actions as shall be specified in such instructions: (a) give such
notice or direction or take any discretionary action which it is entitled to
take or exercise such right, remedy, or power under any of the Operative
Agreements as shall be specified in such instructions, (b) approve as
satisfactory to Security Agent all matters required by any of the Operative
Agreements to be satisfactory to Security Agent, and (c) enter into any
amendment, modification or supplement of any of the Operative Agreements or
grant consents, waivers or approvals requested by Borrower under any of the
Operative Agreements. Adequate opportunity, in the particular circumstances,
shall be afforded the Lenders to give or to withhold the instructions referred
to in the preceding sentence.

10.9 Reports, Notices, etc.

Security Agent will furnish to each Lender, promptly upon receipt thereof,
duplicates or copies of all reports, notices, requests, demands, certificates,
and other instruments furnished by Borrower to Security Agent under any of the
Operative Agreements.

11. MISCELLANEOUS

11.1 Amendments.

No provision of this Agreement may be amended, supplemented, waived, modified,
discharged, terminated, or otherwise varied orally, but only by an instrument in
writing that specifically identifies the provision of this Agreement that it
purports to amend, supplement, waive, modify, discharge, terminate, or otherwise
vary and is signed by the party against whom the enforcement of the amendment,
supplement, waiver, modification, discharge, termination, or variance is sought.
The Majority in Interest of the Lenders and Borrower may, or, with the written
consent of the Majority in Interest of the Lenders, parties to the Operative
Agreements may, from time to time, and Security Agent shall, at the direction of
the Majority in Interest of the Lenders, (unless its respective rights or
obligations as Security Agent are adversely affected thereby), (a) enter into
written amendments, supplements or modifications hereto and to the other
Operative Agreements for the purpose of adding any provisions to this Agreement
or the other

 

50



--------------------------------------------------------------------------------

Operative Agreements or changing in any manner the rights of the Lenders,
Security Agent or Borrower hereunder or thereunder, or (b) waive, on such terms
and conditions as the Majority in Interest of the Lenders may specify in such
instrument, any of the requirements of this Agreement or the other Operative
Agreements or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend the final scheduled date of
maturity of any Equipment Note, extend the scheduled date of any payment of
principal of any Equipment Note, reduce the stated rate of any interest payable
on any Equipment Note or any interest or fee payable hereunder or extend the
scheduled date of any payment thereof or, increase the amount or extend the
expiration date of the Commitments, in each case without the written consent of
each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 11.1 without the written consent of such
Lender; (iii)(w) reduce any percentage specified in the definition of Majority
in Interest of the Lenders, (x) consent to the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement and the other
Operative Agreements or (y) reduce, modify or amend any indemnities in favor of
Security Agent or the Lenders, in any such case without the consent of each
Person affected thereby; (iv) amend, modify or waive any provision of Section 10
without the written consent of Security Agent; or (v) take any action
inconsistent with the provisions of this Section 11.1 without the written
consent of each Lender affected thereby. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the applicable Lenders
and shall be binding upon Borrower, the applicable Lenders, Security Agent and
all future holders of the Equipment Notes. In the case of any waiver, Borrower,
the Lenders and Security Agent shall be restored to their former position and
rights hereunder and under the other Operative Agreements, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Each such amendment, supplement, waiver,
modification, discharge, termination, or variance shall be effective only in the
specific instance and for the specific purpose for which it is given. No
provision of this Agreement shall be varied or contradicted by oral
communication, course of dealing or performance, or other manner not set forth
in writing and signed by the party against whom enforcement of the same is
sought.

11.2 Severability.

If any provision of this Agreement is held invalid, illegal, or unenforceable in
any respect in any jurisdiction, then, to the extent permitted by Law, (a) the
remainder of any affected provision (to the extent not invalid, illegal or
unenforceable) and all other provisions hereof shall remain in full force and
effect in such jurisdiction, and (b) such invalidity, illegality, or
unenforceability shall not affect the validity, legality, or enforceability of
such provision in any other jurisdiction. If, however, any Law pursuant to which
any provision is held invalid, illegal, or unenforceable may be waived, the
parties hereto hereby waive that Law to the full extent permitted, to the end
that this Agreement shall be a valid and binding agreement in all respects,
enforceable in accordance with its terms.

11.3 Survival.

The indemnities and representations and warranties (as of and when made) made in
this Agreement, in the other Operative Agreements and in any document,
certificate or statement

 

51



--------------------------------------------------------------------------------

delivered pursuant hereto or in connection herewith shall survive the delivery
of the Aircraft, the Transfer of any interest by any Lender in an Equipment Note
it holds, and the expiration or other termination of any Operative Agreement,
except to the extent otherwise provided therein.

11.4 Reproduction of Documents.

This Agreement (including all schedules and exhibits hereto) and all documents
relating hereto (other than Equipment Notes), including (a) future consents,
waivers, and modifications, and (b) past and future financial statements,
certificates, and other information furnished to any party hereto, may be
reproduced by any party by any photographic, photostatic, microfilm, micro-card,
miniature photographic, or other similar process, and such party may destroy any
original documents so reproduced. Any such reproduction shall be as admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original exists and whether or not such party made the
reproduction in the regular course of business), and any enlargement, facsimile,
or further reproduction of such reproduction also shall be so admissible in
evidence.

11.5 Counterparts.

This Agreement may be executed in any number of counterparts (or upon separate
signature pages bound together into one or more counterparts), each
fully-executed set taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with Borrower and Security Agent.

11.6 No Waiver.

No failure on the part of any party hereto to exercise, and no delay by any
party hereto in exercising, any of its rights, powers, remedies, or privileges
under this Agreement or otherwise available to it shall impair, prejudice, or
waive any such right, power, remedy, or privilege or be construed as a waiver of
any breach hereof or default hereunder or as an acquiescence therein, nor shall
any single or partial exercise of any such right, power, remedy, or privilege
preclude any other or further exercise thereof by it or the exercise of any
other right, power, remedy, or privilege by it. No notice to or demand on any
party hereto in any case shall, unless otherwise required under this Agreement,
entitle such party to any other or further notice or demand in similar or other
circumstances, or waive the rights of any party hereto to any other or further
action in any circumstances without notice or demand. To the extent permitted by
applicable Law, the rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

11.7 Notices.

Unless otherwise expressly permitted by the terms hereof, all notices, requests,
demands, authorizations, directions, consents, waivers, and other communications
required or permitted to be made, given, furnished, or filed hereunder shall be
in writing (and the specification of a writing in certain instances and not in
others does not imply an intention that a writing is not required as to the
latter), shall refer specifically to this Agreement, and shall be personally

 

52



--------------------------------------------------------------------------------

delivered, sent by fax or telecommunications transmission (which in either case
provides written confirmation to the sender of its delivery), sent by registered
mail or certified mail, return receipt requested, postage prepaid, or sent by
next-business-day courier service, in each case to the address or fax number set
forth for such party in Schedule 1, or to such other address or number as such
party hereafter specifies by notice to the other parties hereto. Each such
notice, request, demand, authorization, direction, consent, waiver, or other
communication shall be effective when received or, if made, given, furnished, or
filed by fax or telecommunication transmission, when confirmed.

11.8 Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

11.9 Submission to Jurisdiction; Waivers.

Each of the parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Operative Agreements to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, at its
address set forth on Schedule 1 or at such other address of which the Security
Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.10 Third-Party Beneficiary.

This Agreement is not intended to, and shall not, provide any Person not a party
hereto (except the Persons referred to in Section 9 who are intended third-party
beneficiaries of Section

 

53



--------------------------------------------------------------------------------

9) with any rights of any nature whatsoever against any of the parties hereto,
and no Person not a party hereto shall have any right, power, or privilege in
respect of any party hereto, or have any benefit or interest, arising out of
this Agreement.

11.11 Entire Agreement.

This Agreement, together with the other Operative Agreements, on and as of the
date hereof, constitutes the entire agreement of the parties hereto with respect
to the subject matter hereof, and all prior understandings or agreements,
whether written or oral, among any of the parties hereto with respect to such
subject matter are hereby superseded in their entireties.

11.12 Acknowledgments.

Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the Operative Agreements;

(b) neither Security Agent nor any Lender has any fiduciary relationship with or
duty to Borrower arising out of or in connection with this Agreement or any of
the other Operative Agreements, and the relationship between Security Agent and
the Lenders, on one hand, and Borrower, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor respectively; and

(c) no joint venture is created hereby or by the other Operative Agreements or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Borrower, Security Agent and the Lenders.

11.13 Further Assurances.

Each party hereto shall execute, acknowledge, and deliver (or shall cause to be
executed, acknowledged, and delivered) all such further agreements, instruments,
certificates, or other documents, and shall do and cause to be done such further
things, as any other party hereto reasonably requests in connection with the
administration of, or to carry out more effectively the purposes of, or to
assure and confirm better to such other party the rights and benefits to be
provided under, this Agreement and the other Operative Agreements.

11.14 Section 1110.

Borrower and the Lenders intend that Security Agent shall be entitled to the
benefits of Section 1110 in the event of a case under Chapter 11 of the
Bankruptcy Code in which Borrower is a debtor.

11.15 Adjustments; Set-Off.

(a) Except to the extent this Agreement expressly provides for payments to be
allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall,
at any time after the Equipment Notes and other amounts payable hereunder shall
immediately

 

54



--------------------------------------------------------------------------------

become due and payable pursuant to Article 5 of the Mortgage, receive any
payment of all or part of the obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set off, pursuant
to events or proceedings of the nature referred to in Article 5 of the Mortgage
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Equipment Notes owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Equipment Notes owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by Law, each
Lender shall have the right, without prior notice to Borrower, any such notice
being expressly waived by Borrower to the extent permitted by applicable Law,
upon any amount becoming due and payable by Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Borrower. Each Lender agrees promptly to notify Borrower and the
Security Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies that such Lender may have.

11.16 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (i) Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with Section 7.1.

11.17 Waivers of Jury Trial.

THE BORROWER, THE SECURITY AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER OPERATIVE AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

55



--------------------------------------------------------------------------------

11.18 Registrations with International Registry.

Each of the parties hereto consents to the registrations with the International
Registry of the International Interest (or Prospective International Interest)
constituted by the Mortgage, and each party hereto covenants and agrees that it
will take all such action reasonably requested by Borrower or Security Agent in
order to make any registrations with the International Registry, including
becoming a registry user entity with the International Registry and providing
consents to any registration as may be contemplated by the Operative Agreements.

If the financing of the Aircraft shall fail to occur utilizing the Commitments
hereunder, Security Agent agrees to discharge from the International Registry
any Prospective International Interest which may have been registered with the
International Registry.

[The rest of this page is intentionally left blank]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Loan Agreement
[N330AT].

 

AIRTRAN AIRWAYS, INC., Borrower By  

 

Name:   Title:   THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, as Lender By  

 

Name:   Title:   THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, as Security
Agent By  

 

Name:   Title:  

 

57



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

GENERAL PROVISIONS

(a) In the Loan Agreement, unless otherwise expressly provided, a reference to:

(1) each of “Borrower”, “Lender”, “Security Agent” and any other Person includes
any successor in interest to it and any permitted transferee, permitted
purchaser, or permitted assignee of it;

(2) any agreement or other document (including any annex, schedule, or exhibit
thereto, or any other part thereof) includes that agreement or other document as
amended, supplemented, or otherwise modified from time to time in accordance
with its terms and in accordance with the Loan Agreement, and any agreement or
other document entered into in substitution or replacement therefor;

(3) any provision of any Law includes any such provision as amended, modified,
supplemented, substituted, reissued, or reenacted before the date of the Loan
Agreement, and thereafter from time to time;

(4) “Agreement”, “this Agreement”, “hereby”, “herein”, “hereto”, “hereof”,
“hereunder”, and words of similar import, when used in the Loan Agreement, refer
to the Loan Agreement as a whole and not to any particular provision of the Loan
Agreement;

(5) “including”, “include”, and terms or phrases of similar import means
“including, without limitation”;

(6) a reference to a “Section”, an “Exhibit”, an “Annex”, or a “Schedule” in the
Loan Agreement, or in any annex thereto, is a reference to a section of, or an
exhibit, an annex, or a schedule to, the Loan Agreement or such annex,
respectively; and

(7) Each exhibit, annex, and schedule to the Loan Agreement is incorporated in,
and is a part of, the Loan Agreement.

(b) Unless otherwise defined or specified in the Loan Agreement, all accounting
terms therein shall be construed and all accounting determinations thereunder
shall be made in accordance with GAAP.

(c) Headings used in the Loan Agreement are for convenience only, and shall not
in any way affect the construction of, or be taken into consideration in
interpreting, the Loan Agreement.

 

A-1



--------------------------------------------------------------------------------

DEFINED TERMS

Acceptable Potential Swap Counterparties: (A) JPMorgan Chase, Deutsche Bank,
Lloyds Bank, BNP Paribas, Calyon, Bayern Landesbank, CIBC, Royal Bank of Canada,
ING, Hypo-Vereinsbank, Dresdner, Bank of America, N.A., Barclays Bank, Citibank,
Wachovia, N.A., Halifax Bank of Scotland or HSH Nordbank; provided, that each
such bank agrees to a mutual break clause on the tenth (10th) anniversary of the
exercise of the Fixed Rate Option, or (B) such other banks as Security Agent
(acting at the instruction of the Majority in Interest of the Lenders) and
Borrower may mutually agree. It is understood and agreed that if any Lender does
not have either (x) sufficient lines of credit for any bank listed in clause
(A) above or (y) an existing ISDA agreement in place with any bank listed in
clause (A) above and so informs the Borrower and the Security Agent prior to the
opening of business on the third (3rd) Business Day prior to the day on which a
swap auction is being conducted pursuant to Section 4.5 of the Loan Agreement,
such bank will no longer be an “Acceptable Potential Swap Counterparty” and the
Security Agent (acting as aforesaid) and Borrower shall cooperate in good faith
to select a replacement bank as Security Agent (acting as aforesaid) and
Borrower may mutually agree prior to the date of such swap auction.

Account: as defined in Section 2.2(d) of the Loan Agreement.

Actual Knowledge: as it applies to any Person, actual knowledge of a vice
president or more-senior officer of such Person or any other officer of such
Person having responsibility for the transactions contemplated by the Operative
Agreements; provided, that each of Borrower and Security Agent shall be deemed
to have “Actual Knowledge” of any matter as to which it has received notice
pursuant to Section 11.7 of the Loan Agreement.

Additional Costs: as defined in Section 4.4(a) of the Loan Agreement.

Adjusted Fixed Rate Quote: has the meaning set forth in Section 4.5(a) of the
Loan Agreement.

Affiliate: of any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with such Person. For purposes of this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise, and
“controlling”, “controlled by”, and “under common control with” have correlative
meanings.

After-Tax Basis: a basis such that any payment to be received or receivable by
any Person is supplemented by a further payment to that Person so that the sum
of the two payments, after deducting all Taxes (taking into account any credits
or deductions attributable to the event or circumstance giving rise to the
requirement that the original payment be made) payable by such Person or any of
its Affiliates under any applicable Law or governmental authority, is equal to
the payment due to such Person.

AGTA-CQT: the Aircraft General Terms Agreement AGTA-CQT, dated as of July 3,
2003, by and between Airframe Manufacturer and Borrower.

Aircraft: defined in the recitals of the Loan Agreement.

 

A-2



--------------------------------------------------------------------------------

Aircraft Bill of Sale: the full warranty bill of sale covering the Aircraft
delivered by Seller to Borrower on the Closing Date or pursuant to
Section 4.5(c) of the Mortgage.

Airframe Manufacturer: The Boeing Company.

Assignment: as defined in the Cape Town Convention.

Associated Rights: as defined in the Cape Town Convention.

Aviation Authority: the FAA or, if the Aircraft is registered with any other
Governmental Entity under and in accordance with Section 4.2(e) of the Mortgage,
such other Governmental Entity.

Bankruptcy Code: the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

Bills of Sale: the FAA Bill of Sale and the Aircraft Bill of Sale.

Borrower Person: Borrower, any lessee, assignee, successor, or other user or
Person in possession of the Aircraft, the Airframe, or an Engine with or without
color of right, or any Affiliate of any of the foregoing (but excluding, in each
case, any Tax Indemnitee or any related Tax Indemnitee with respect thereto, or
any Person using or claiming any rights with respect to the Aircraft, the
Airframe, or an Engine directly by or through any of the Persons in this
parenthetical).

Borrower’s Advisor: SkyWorks Capital, LLC.

Breakage Amount: the LIBOR Breakage Amount or the Swap Breakage Loss, as
applicable.

Business Day: any day other than a Saturday, Sunday or a day on which commercial
banking institutions in New York City, New York, USA, Orlando, Florida, USA or
London, England, are authorized or required by law, regulation or executive
order to be closed, and if in respect of any payment or prepayment on the
Equipment Notes, the determination of the LIBOR Rate or an Interest Period or
any notice in respect thereof, a day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

Cape Town Convention: the official English language texts of the Convention on
International Interests in Mobile Equipment and the Protocol to the Convention
on International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment which were signed in Cape Town, South Africa.

Citizen of the United States: defined in Section 40102(a)(15) of the
Transportation Code and in the FARs.

Closing: defined in Section 2.4 of the Loan Agreement.

Closing Date: defined in Section 2.1 of the Loan Agreement.

 

A-3



--------------------------------------------------------------------------------

Code: the Internal Revenue Code of 1986 as amended, or any successor thereto.

Collateral: as defined in the Granting Clause of the Mortgage.

Commitment: the Dollar amount set forth as the aggregate commitment in Schedule
2 to the Loan Agreement and, in respect of each Lender, the Dollar amount of its
commitment as set forth opposite its name in Schedule 2 to the Loan Agreement,
subject to adjustment as provided therein and as provided in paragraph 11 of any
Transfer Agreement.

Commitment Fee: *** per annum of the outstanding Commitment as set forth in
Schedule 2 to the Loan Agreement.

Commitment Termination Date: the earliest of (a) the date on which Borrower
takes delivery of the Aircraft, (b) January 31, 2008 or (c) such later date as
agreed in writing by Security Agent.

Consent and Agreement: the consent and agreement of Airframe Manufacturer to the
collateral assignment contemplated by Granting Clause (2) of the Mortgage,
substantially in the form attached to the Loan Agreement as Exhibit D.

Cutoff Date: as defined in Section 2.2(e)(4) of the Loan Agreement.

Debt Rate: for any Equipment Note, (1) unless the Fixed Rate for such Equipment
Note shall be applicable, for each Interest Period, the LIBOR Rate for such
Interest Period plus Loan Margin or (2) if the Fixed Rate shall be applicable to
such Equipment Note, the Fixed Rate.

Default: (1) any event or condition that, with the giving of notice or the lapse
of time, would become an Event of Default, or (2) any Event of Default.

Delivery Date: the date on which the Aircraft is tendered for delivery by Seller
to Borrower which shall be a Business Day.

Deposit: as defined in Section 2.2(d) of the Loan Agreement.

Dollars, United States Dollars, or $: the lawful currency of the United States.

Drawdown Notice: a notice substantially in the form set out in Exhibit B to the
Loan Agreement.

Eligible Aircraft: any Boeing model 737-7BD aircraft financed pursuant to the
Loan Agreement or a Related Loan Agreement.

Engine: as defined in Annex A of the Mortgage.

 

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 1 of 8 pages
containing information redacted pursuant to a request for confidential
treatment.

 

A-4



--------------------------------------------------------------------------------

Engine Consent and Agreement: the consent and agreement of Engine Manufacturer
to the collateral assignment contemplated by Granting Clause (2) of the
Mortgage, substantially in the form attached to the Loan Agreement as Exhibit E.

Engine Manufacturer: CFM International, Inc.

Entry Point Filing Forms: each of the FAA form AC 8050-135 forms to be filed
with the FAA as contemplated by Section 5.1(h) of the Loan Agreement.

Equipment Note: any equipment note issued under the Mortgage in the form
specified in Section 2.1 and Exhibit B thereof (as such form may be varied
pursuant to the terms of the Mortgage), or any Equipment Note issued under the
Mortgage in exchange for or replacement of any such Equipment Note.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

Event of Default: as defined in Section 5.1 of the Mortgage.

Event of Loss: as defined in Annex A of the Mortgage.

Expenses: any and all liabilities, obligations, losses, damages, settlements,
penalties, claims, actions, suits, proceedings of whatsoever kind and nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort) that may be imposed on, incurred by, suffered by or asserted
against an Indemnitee, and shall include all out-of-pocket costs, expenses and
disbursements (including reasonable fees and disbursements of legal counsel,
accountants, appraisers, inspectors, or other professionals, and costs of
investigation) of an Indemnitee in connection therewith or related hereto.

FAA: the Federal Aviation Administration of the United States or any
Governmental Entity succeeding to the functions of such Federal Aviation
Administration.

FAA Bill of Sale: a bill of sale for the Aircraft on AC Form 8050-2 (or such
other form as may be approved by the FAA) delivered to Borrower on the Closing
Date by Seller or pursuant to Section 4.5(c)(1)(bb) of the Mortgage.

FAA Counsel: Lytle, Soule & Curlee.

FAA-Filed Documents: the Mortgage, the Entry Point Filing Forms, FAA Bill of
Sale, and an application for registration of the Aircraft with the FAA in
Borrower’s name.

Fee Letter: the letter agreement, dated as of August 31, 2006, by and between
Borrower and Security Agent, in respect of the payment by Borrower to Security
Agent of certain fees described therein.

Financing Statements: the UCC-1 financing statements covering the Collateral, by
Borrower, as debtor, showing Security Agent as secured party, for filing in
Delaware and each other jurisdiction where filing is necessary to perfect its
Lien on the Collateral.

 

A-5



--------------------------------------------------------------------------------

Fixed Rate: the fixed rate at which interest will accrue, following Borrower’s
exercise of the Fixed Rate Option pursuant to Section 4.5 of the Loan Agreement.

Fixed Rate Option: described in Section 4.5 of the Loan Agreement.

GAAP: generally accepted accounting principles as set forth in the statements of
financial accounting standards issued by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants, as varied by
any applicable financial accounting rules or regulations issued by the SEC or
the Public Company Accounting Oversight Board, and applied on a basis consistent
with prior periods except as may be disclosed in the pertinent Person’s
financial statements.

GEES Acknowledgment and Agreement: the acknowledgment and agreement of GE Engine
Services, Inc. to the collateral assignment contemplated by Granting Clause
(2) of the Mortgage and the agreement of Borrower as to certain matters
addressed therein, substantially in the form attached to the Loan Agreement as
Exhibit F.

Governmental Entity: (1) any national government, political subdivision thereof,
or local jurisdiction therein; (2) any instrumentality, board, commission,
court, or agency of any thereof, however constituted; and (3) any association,
organization, or institution of which any of the above is a member or to whose
jurisdiction any thereof is subject.

GTA: General Terms Agreement No. CFM-03-0017, dated June 30, 2003, by and
between Engine Manufacturer and Borrower including all exhibits thereto.

Holdings: AirTran Holdings, Inc., a Nevada corporation.

Holdings Guarantee: the Guarantee [N330AT], dated as of August 31, 2006, issued
by Holdings.

Indemnified Withholding Taxes: defined in Section 9.3 of the Loan Agreement.

Indemnitee: (1) Security Agent, (2) the Lenders, (3) each Affiliate of the
Persons described in clauses (1) and (2) above, (4) the directors, officers,
employees, and agents of each of the Persons described in clauses (1) through
(3) above and (5) the successors and permitted assigns of the persons described
in clauses (1) through (3).

Interest Period: (a) initially, the period commencing on the Closing Date and
ending on (but excluding) the first Payment Date and (b) thereafter, each
successive period commencing on the final day of the preceding Interest Period
and ending on (but excluding) the next succeeding Payment Date.

International Interest: as defined in the Cape Town Convention.

International Registry: as defined in the Cape Town Convention.

IRS: the Internal Revenue Service of the United States, or any Governmental
Entity succeeding to the functions of such Internal Revenue Service.

 

A-6



--------------------------------------------------------------------------------

Junior Loan: defined in Section 7.3 of the Loan Agreement.

Law: (1) any constitution, treaty, statute, law, decree, regulation, order,
rule, or directive of any Governmental Entity, and (2) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.

Lender: (1) initially each Person identified in Schedule 2 of the Loan Agreement
as a Lender making a secured loan in respect of the Aircraft, and (2) thereafter
any Person registered as a holder of one or more Equipment Notes.

LIBOR Breakage Amount: as of the date of determination thereof the amount, if
any, required to compensate any Lender in respect of the net amount of any
actual out-of-pocket loss, cost or expense incurred by such Lender in connection
with the unwinding or liquidating of any deposits or funding or financing
arrangement with its funding sources as the result of (a) failure by Borrower in
making a borrowing of loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement other than as a result
of a breach by an Lender to make its Commitment available pursuant to
Section 2(a) of the Loan Agreement, (b) failure by Borrower in making any
prepayment or redemption of Equipment Notes after Borrower has given a notice
thereof in accordance with the provisions of the Operative Agreements, or
(c) the making of a prepayment or redemption of Equipment Notes on a day that is
not the last day of an Interest Period with respect thereto. Such amount
includes without limitation, any and all penalties or charges for prepayment or
liquidation or other arrangement or redeployment of funds.

LIBOR Rate: with respect to any Interest Period, (a) the rate per annum
(calculated on the basis of a 360-day year and actual days elapsed) equal to the
rate per annum at which Dollar deposits are offered in the London interbank
market for a three-month period as such rate (rounded upwards, if necessary, to
the nearest 1/10000 of 1%) as displayed on Telerate Page 3750 (or such other
page as may replace Telerate Page 3750) at approximately 11:00 a.m., London
time, or if such service is not available or no longer displays any such quote,
Page LIBO of the Reuters Money Service Monitor System (or such other page as may
replace Reuters Page LIBO) at approximately 11:00 a.m., London time on the day
that is two Business Days prior to the first day of such Interest Period for a
period comparable to such Interest Period, or (b) if no such rate is published
on either such service or if neither of such services is then available, the
interest rate per annum equal to the average (rounded up, if necessary, to the
nearest 1/10000 of 1%) of the rates at which deposits in Dollars are offered by
the Reference Banks (or, if fewer than all of the Reference Banks are quoting a
rate for deposits in Dollars for the applicable period and amount, such fewer
number of Reference Banks) at approximately 11:00 a.m. (London time) on the day
that is two Business Days prior to the first day of such Interest Period to
prime banks in the London interbank market for a period comparable to such
Interest Period and in an amount approximately equal to the aggregate principal
amount of the Equipment Notes scheduled to be outstanding during such Interest
Period or (c) if none of the Reference Banks is quoting a rate for deposits in
Dollars in the London interbank market for such a period and amount, the
interest rate per annum equal to the average (rounded up, if necessary, to the
nearest 1/10000 of 1%) of the rates at which deposits in Dollars are offered by
the principal London offices of the Reference Banks (or, if fewer than all of
the Reference Banks are quoting a rate for deposits in Dollars in the London
interbank market for the applicable period and amount, such

 

A-7



--------------------------------------------------------------------------------

fewer number of Reference Banks) at approximately 11:00 a.m. (London time) on
the day that is two Business Days prior to the first day of such Interest Period
or other period, as applicable, to prime banks in the London interbank market
for a period comparable to such Interest Period and in an amount approximately
equal to the aggregate principal amount of the Equipment Notes scheduled to be
outstanding during such Interest Period.

In the event that, prior to the first day of any Interest Period, Security Agent
shall have determined, acting reasonably and in good faith, that, by reason of
circumstances affecting the market generally, adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period, Security
Agent shall give telecopy or telephonic notice thereof to Borrower and the
Lenders as soon as practicable thereafter. In such case, Borrower and Security
Agent, in consultation with the Lenders, shall negotiate a mutually satisfactory
interest rate to be substituted for the LIBOR Rate until such time as such
adequate and reasonable means for ascertaining the LIBOR Rate shall exist. If a
substituted interest rate is agreed upon, it shall be effective from the first
day of the applicable Interest Period. If Borrower and Security Agent fail to
agree upon a substituted interest rate by the first day of the applicable
Interest Period, the applicable interest rate for each Equipment Note shall be
equal to the sum of (x) the rate determined reasonably and in good faith by
Security Agent, in consultation with the Lenders, to be the Lenders’ cost to
maintain the Equipment Notes plus (y) the Loan Margin.

Lien: any mortgage, pledge, lien, charge, claim, encumbrance, lease, or security
interest affecting the title to or any interest in property, including any
interest registered on the International Registry.

Loan Agreement: the Loan Agreement [N320AT], dated as of August 31, 2006, among
Borrower, the Lenders and Security Agent.

Loan Margin: *** per annum.

Majority in Interest of the Lenders: the holders of more than 50% of (a) until
the Closing Date, the unused Commitment(s) then in effect and (b) thereafter,
the aggregate unpaid principal amount of the Equipment Notes then outstanding.

Material Adverse Change: with respect to any Person, any event, condition, or
circumstance that materially adversely affects such Person’s business or
consolidated financial condition, or its ability to observe or perform its
obligations, liabilities, and agreements under the Operative Agreements.

Maturity Date: the Payment Date falling on the twelfth (12th) annual anniversary
of the Scheduled Delivery Date.

Mortgage: the Mortgage [N330AT], dated the Closing Date, between Borrower and
Security Agent in the form attached to the Loan Agreement as Exhibit A.

 

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 2 of 8 pages
containing information redacted pursuant to a request for confidential
treatment.

 

A-8



--------------------------------------------------------------------------------

Non-U.S. Person: any Person, other than a United States person as defined in
Code Section 7701(a)(30).

No Winglet Notice: as defined in Section 2.6 of the Loan Agreement.

Obligations: as defined in the Mortgage.

Officer’s Certificate: of any party to the Operative Agreements, a certificate
signed by the Chairman, the President, any Vice President (including those with
varying ranks such as Executive, Senior, Assistant, or Staff Vice President),
the Treasurer, or the Secretary of such party.

Operative Agreements: the Loan Agreement, the Mortgage (or any supplement
thereto), the Equipment Notes, the Consent and Agreement, the Engine Consent and
Agreement, the GEES Acknowledgment and Agreement, the Holdings Guarantee and the
Fee Letter.

Original Amount: the stated original principal amount of an Equipment Note and,
with respect to all Equipment Notes, the aggregate stated original principal
amounts of all such Equipment Notes.

Parts: as defined in Annex A of the Mortgage.

Past-Due Rate: the lesser of the Debt Rate plus *** per annum and the maximum
rate permitted under applicable Law.

Payment Date: the day of the month in which the Scheduled Delivery Date for the
Aircraft occurred and the corresponding calendar day of the month that occurs
each three (3) months thereafter, including the Maturity Date, the first of
which shall fall in the third month next following the Scheduled Delivery Date
for the Aircraft; provided that if there is no day in any month corresponding to
the Scheduled Delivery Date, then the Payment Date in such month shall be the
last Business Day of such month.

PDP Credit Agreements: (A) the Credit Agreement, dated as of August 31, 2005,
among Borrower, the lenders identified in Schedule 1 thereto, and RBS, as
security agent, and (2) the Credit Agreement, dated as of August 1, 2006, among
Borrower, the lenders identified in Schedule 1 thereto, and RBS, as security
agent.

PDP Note: a note issued in connection with either of the PDP Credit Agreements.

PDP Security Agreements: (A) the Security Agreement, dated as of August 31,
2005, by and between Borrower and RBS, as security agent, and (B) the Security
Agreement, dated as of August 1, 2006, by and between Borrower and RBS, as
security agent.

Permitted Country: any country listed on Schedule 3 to the Loan Agreement.

 

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 3 of 8 pages
containing information redacted pursuant to a request for confidential
treatment.

 

A-9



--------------------------------------------------------------------------------

Permitted Lease: a lease or sublease permitted under Section 4.2(b) of the
Mortgage.

Permitted Lessee: the lessee or sublessee (as the case may be) under a Permitted
Lease.

Permitted Lien: (a) the rights of Security Agent under the Operative Agreements,
or of any Permitted Lessee under any Permitted Lease; (b) Liens which the
Security Agent or the Lender, as the case may be, is expressly required to
remove under the terms of the Operative Agreements; (c) the rights of others
under agreements or arrangements to the extent expressly permitted by
Section 4.2(b) or Section 4.4 of the Mortgage; (d) Liens of Taxes either not yet
due or being contested in good faith by appropriate procedures if such Liens and
such procedures (i) do not involve any material risk of the sale, forfeiture, or
loss of the Aircraft, the Airframe or any Engine, or the interest of Security
Agent or any Lender therein, or (ii) do not involve any risk of criminal
liability or material risk of civil liability being imposed on Security Agent or
other Indemnitee, or (iii) impair the Lien of the Mortgage and for which
adequate reserves have been established under GAAP; (e) materialmen’s,
mechanics’, workers’, repairers’, employees’, or other like Liens arising in the
ordinary course of business for amounts the payment of which either is not yet
delinquent for more than sixty (60) days or is being contested in good faith by
appropriate proceedings, if such Liens and such proceedings do not involve any
material risk of the sale, forfeiture, or loss of the Aircraft, the Airframe or
any Engine or any other Collateral, or the interest of Security Agent or any
Lender therein, or impair the first and prior Lien of the Mortgage; (f) Liens
arising out of any judgment or award against Borrower (or any Permitted Lessee),
if, within sixty (60) days after the entry thereof, that judgment or award is
discharged or vacated, or has its execution stayed pending appeal, or is
discharged, vacated, or reversed, and if during any such 60-day period there is
not, or any such judgment or award does not involve, any material risk of the
sale, forfeiture, or loss of the Aircraft, the Airframe or any Engine or any
other Collateral, or the interest of Security Agent or any Lender therein, or
impair the first and prior Lien of the Mortgage; (g) any other Lien with respect
to which Borrower (or any Permitted Lessee) shall have provided a bond, cash
collateral, or other security adequate in the reasonable opinion of Security
Agent; (h) any Lien arising in respect of a Junior Loan, to the extent permitted
by Section 7.3 of the Loan Agreement; or (i) Liens that are ownership interests
registered with the International Registry in the Airframe and any Engine
constituted by the Bills of Sale (or other evidence of Borrower’s ownership)
thereof or ownership interests registered with the International Registry in any
airframes on which any Engine may be installed (as permitted by Section 4.2 of
the Mortgage) constituted by bills of sale (or other evidence of ownership)
thereof.

Person or person: an individual, firm, partnership, joint venture, trust,
trustee, Governmental Entity, organization, association, corporation, limited
liability company, government agency, committee, department, authority, and
other body, corporate or not, whether having distinct legal status or not, or
any member of any of the same.

Plan: any employee benefit plan within the meaning of ERISA § 3(3), which is
subject to Title I of ERISA, or any plan subject to Code § 4975(e)(1).

Postponement Notice: as defined in Section 2.2(e)(1) of the Loan Agreement.

 

A-10



--------------------------------------------------------------------------------

Potential Competitor: a U.S. Air Carrier or an Affiliate thereof or a
shareholder of a U.S. Air Carrier holding or having the right to acquire
(without regard to the happening of a contingency) capital stock in such U.S.
Air Carrier in excess of 25%.

Prospective Assignment: as defined in the Cape Town Convention.

Prospective International Interest: as defined in the Cape Town Convention.

Prospective Sale: as defined in the Cape Town Convention.

Purchase Agreement: Purchase Agreement No. 2444, dated July 3, 2003, between
Airframe Manufacturer and Borrower (which includes by reference AGTA-CQT),
including all exhibits thereto, together with all letter agreements related
thereto.

Reference Banks: means the principal London offices of Security Agent, JPMorgan
Chase Bank, Citibank, N.A., and such other or additional banking institutions as
may be designated from time to time by mutual agreement of Borrower and Security
Agent.

Related Aircraft: any Boeing model 737-7BD aircraft that is the subject of any
Related Mortgage.

Related Loan Agreement: (A) the Loan Agreement, dated as of August 31, 2005,
among Borrower, the lenders identified therein in Schedule 1 thereto and RBS, as
security agent for the lenders thereto in respect of the acquisition financing
of twelve (12) Boeing model 737-7BD aircraft bearing manufacturer’s serial
numbers 33924, 33925, 33926, 34861, 33923, 34862, 33929, 35109, 33930, 35110,
33927 and 33928, respectively; (B) the Loan Agreement [N320AT], dated as of
August 31, 2006, among Borrower, the lenders identified therein in Schedule 1
thereto and RBS, as security agent for the lenders thereto, in respect of the
acquisition financing of one (1) Boeing model 737-7BD aircraft bearing
manufacturer’s serial number 33932; (C) the Loan Agreement [N336AT], dated as of
August 31, 2006, among Borrower, the lenders identified therein in Schedule 1
thereto and RBS, as security agent for the lenders thereto, in respect of the
acquisition financing of one (1) Boeing model 737-7BD aircraft bearing
manufacturer’s serial number 33936; (D) the Loan Agreement [N337AT], dated as of
August 31, 2006, among Borrower, the lenders identified therein in Schedule 1
thereto and RBS, as security agent for the lenders thereto, in respect of the
acquisition financing of one (1) Boeing model 737-7BD aircraft bearing
manufacturer’s serial number 33937; and/or (E) the Loan Agreement [N344AT],
dated as of August 31, 2006, among Borrower, the lenders identified therein in
Schedule 1 thereto and RBS, as security agent for the lenders thereto, in
respect of the acquisition financing of one (1) Boeing model 737-7BD aircraft
bearing manufacturer’s serial number 33939.

Related Mortgage: as defined in Annex A of the Mortgage.

Related Notes: as defined in Annex A of the Mortgage.

Related Obligation: as defined in the Mortgage.

Sale: as defined in the Cape Town Convention.

 

A-11



--------------------------------------------------------------------------------

Sale-Leaseback Transaction: as defined in Section 7.4 of the Loan Agreement.

Scheduled Delivery Date: as defined in Section 2.2(a) of the Loan Agreement.

Scheduled Delivery Month: July 2007.

SEC: the Securities and Exchange Commission of the United States, or any
Governmental Entity succeeding to the functions of such Securities and Exchange
Commission.

Secured Obligations: as defined in the Mortgage.

Section 1110: 11 U.S.C. Section 1110 of the Bankruptcy Code, or any successor or
analogous section of the federal bankruptcy law in effect from time to time.

Securities Act: the Securities Act of 1933.

Security: a “security” as defined in Section 2(l) of the Securities Act.

Seller: Airframe Manufacturer.

Similar Aircraft: a Boeing model 737-700 aircraft.

Standard & Poor’s: means Standard & Poor’s Rating Services or any successor
organization thereto.

Swap Break Amount: as of any date (the “Swap Termination Date”) and for any
Lender: (1) in the case of any amount required to be paid to the Swap
Counterparty, the amount the Swap Counterparty will in good faith require in
accordance with market practice on the basis of Market Quotation (as defined in
the 1992 ISDA Master Agreement referred to in the definition of Swap
Transaction) to have paid to it on such date by such Lender (such amount to be
expressed as a positive number), or (2) in the case of any amount to be paid by
the Swap Counterparty, the amount the Swap Counterparty pays in accordance with
market practice on the basis of Market Quotation (as so defined) to such Lender
on such date (such amount to be expressed as a negative number), in either case,
to terminate the applicable Swap Transaction on such date with respect to, and
to the extent of, the then outstanding principal amount of all of the relevant
Equipment Notes.

Swap Breakage Gain: means, as to any Lender: the absolute value of the Swap
Break Amount for such Lender if the Swap Break Amount is a negative number.

Swap Breakage Loss: means as to any Lender: the value of the Swap Break Amount
for such Lender if the Swap Break Amount is a positive number.

Swap Counterparty: means, in the case of any Swap Transaction, the floating rate
payor swap counterparty under such Swap Transaction.

Swap Transaction: means, for any Lender, the interest rate swap or other
interest rate hedging transaction entered into by such Lender on customary terms
and governed by a Master

 

A-12



--------------------------------------------------------------------------------

Agreement (Local Currency Single Jurisdiction or Multi Currency Cross Border)
published by the International Swap and Derivatives Association pursuant to
which such Lender agrees to pay to the Swap Counterparty on each Payment Date to
and including the applicable Maturity Date an amount equal to the amount of
accrued interest calculated at the applicable Fixed Rate (on the basis of a
360-day year comprised of twelve 30-day months), on a notional amount equal to
the principal amount of such Lender’s Equipment Notes scheduled to be
outstanding during the Interest Period ending on such Payment Date and the Swap
Counterparty agrees to pay to such Lender an amount equal to the amount of
interest calculated at the LIBOR Rate for such Interest Period plus the Loan
Margin (on the basis of a year of 360 days and actual number of days elapsed)
that will accrue on such notional amount during such Interest Period, as such
transaction may be modified, supplemented or replaced (without modification of
the economic terms thereof). The Swap Transaction may be effected by any Lender
on an internal basis, in which case such Lender shall be deemed to be the Swap
Counterparty for its Swap Transaction; in such event, such Lender agrees to
quote Swap Break Amount as provided in the definition thereof as Swap
Counterparty thereunder in respect of the Swap Transaction relating to its
obligations under the Equipment Notes.

Tax Benefits:

(a) any benefits with respect to Taxes which are actually and currently realized
by any Tax Indemnitee, which are attributable solely to the incurrence or
payment by such Tax Indemnitee of any indemnified Losses or Taxes or an event
giving rise to such Losses or Taxes; provided, that for the purpose of
calculating such Tax Benefit, such Tax Indemnitee shall be deemed to utilize all
other items of income, gain, loss, deduction or credit, including those that
arise outside the scope of this Agreement, before utilizing any item arising
from the incurrence or payment of any indemnified Loss or Tax. A Tax Indemnitee
shall be deemed to have actually and currently realized and utilized a Tax
Benefit to the extent that, and at such time as, the amount of Taxes payable by
the Tax Indemnitee is actually reduced below the amount of Taxes such Tax
Indemnitee would be required to pay but for the incurrence or payment of such
Loss or Taxes, computed in accordance with the ordering rules set forth above.
Notwithstanding anything to the contrary in this clause (a), in calculating any
Tax Benefit, a Tax Indemnitee, to the extent not prohibited by applicable law or
by contract, shall determine when Tax Benefits are utilized in a manner which is
non-discriminatory with respect to all other Similar Loans, it being understood
that if, after taking into account all tax items of such Tax Indemnitee other
than from this Loan and Similar Loans, such Tax Indemnitee has the capacity to
use some or all of the Tax Benefits and some or all of the tax benefits
generated by Similar Loans, it cannot rely upon a provision in such Similar Loan
that requires the tax benefits from such Similar Loans to be applied last to
avoid applying the tax benefits under those Similar Loans and, based on this
non-discriminatory provision, also the Tax Benefits from this Loan in
calculating the indemnities due under the respective loan. For purposes of this
provision, “Similar Loans” means loans (i) in which the Tax Indemnitee or any
affiliate thereof is a participant and with respect to which such Tax Indemnitee
or affiliate is entitled to indemnification with respect to Taxes, and (ii) in
which the Borrower is a U.S. Borrower with a similar or lesser credit as the
Borrower.

(b) The determination of whether the Tax Indemnitee has realized a Tax Benefit
and the calculation of the amount of such Tax Benefit shall be made by the Tax
Indemnitee in the ordinary course of administering its Tax affairs.
Notwithstanding anything to the contrary herein,

 

A-13



--------------------------------------------------------------------------------

if the Borrower provides a Tax Indemnitee with a written notice setting forth
facts and circumstances which create a reasonable possibility that a Tax Benefit
has been realized with respect to an Indemnified Tax, such Tax Indemnitee shall
agree to make a determination as to whether it has realized such a Tax Benefit.
If a Tax Indemnitee determines that it has realized such a Tax Benefit, it shall
pay such Tax Benefit to Borrower in accordance with the terms of
Section 9.3(d)(5).

Tax Documents: any report, returns, certification, statement or other document
related to a Tax.

Tax Indemnitee: (1) Security Agent, (2) each Lender, and (3) the successors,
assigns, officers, directors and agents of the foregoing.

Taxes: all taxes, levies, imposts, duties, charges, assessments, or withholdings
of any nature whatsoever imposed by any Taxing Authority, and any penalties,
additions to tax, fines, or interest thereon or additions thereto.

Taxing Authority: any federal, state, or local government or other taxing
authority in the United States, any foreign government or any political
subdivision or taxing authority thereof, any international taxing authority, or
any territory or possession of the United States or any taxing authority
thereof.

Termination Date: as defined in Section 2.5 of the Loan Agreement.

Transaction Expenses: the reasonable out-of-pocket costs and expenses incurred
by Security Agent and the Lenders in connection with (1) the preparation,
execution, and delivery of the Operative Agreements and the recording or filing
of any documents, certificates, or instruments in accordance with any Operative
Agreement, including the FAA-Filed Documents and the Financing Statements and
(2) the reasonable fees and disbursements of counsel for Security Agent, counsel
for the Lenders, and FAA Counsel, in each case, in connection with the Closing.

Transactions: the transactions contemplated by the Operative Agreements.

Transfer: the transfer, sale, assignment, or other conveyance by a Lender, but
not including the granting of participations by a Lender as contemplated by
Section 7.1 of the Loan Agreement.

Transfer Agreement: an assignment and assumption agreement substantially in the
form set out in Exhibit C to the Loan Agreement.

Transferee: any commercial bank or financial institution, credit or leasing
company, special purpose or other entity to whom any Lender purports or intends
to Transfer any or all of its Commitment or right, title, or interest in an
Equipment Note it holds, pursuant to Section 7.1 of the Loan Agreement;
provided, that in the event a Transferee of the Commitment is not a commercial
bank or financial institution, Borrower’s written consent shall be required
(which consent shall not be unreasonably withheld or delayed); and provided,
further, that in any case no Transferee may be a Potential Competitor.

 

A-14



--------------------------------------------------------------------------------

Transportation Code: subtitle VII of title 49, United States Code.

UCC: the Uniform Commercial Code as in effect in the State of New York from time
to time.

United States or U.S.: the United States of America; provided, that for
geographic purposes, “United States” means the 50 states and the District of
Columbia of the United States of America.

U.S. Air Carrier: any United States air carrier who is a Citizen of the United
States holding an air carrier operating certificate issued by the Secretary of
Transportation pursuant to chapter 447 of the Transportation Code for aircraft
capable of carrying ten (10) or more individuals or 6000 pounds or more of
cargo, and as to whom there is in force an air carrier operating certificate
issued pursuant to FAR Part 121, or who may operate as an air carrier by
certification or otherwise under any successor or substitute provisions therefor
or in the absence thereof.

U.S. Government: the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.

U.S. Person: any Person that is a “United States person” as defined in Code
Section 7701(a)(30).

 

A-15



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF MORTGAGE

[ATTACHED HERETO]

 

ExhA-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF:

DRAWDOWN NOTICE

Drawdown Notice dated                     ,      200     (this “Notice”) by
AirTran Airways, Inc. (“Borrower”).

Reference is made to the Loan Agreement, dated as of August 31, 2006 (as
executed and delivered and as in effect from time to time, the “Loan
Agreement”), among Borrower, the Lenders party thereto (collectively, the
“Lenders”) and The Royal Bank of Scotland plc New York Branch, as Security Agent
for the Lenders (the “Security Agent”). Unless specified herein, capitalized
terms used herein have the same meanings attributed thereto in the Loan
Agreement (or the Mortgage referred to therein).

The undersigned hereby gives notice pursuant to Section 2.2(b) of the Loan
Agreement of its request to borrow from each Lender its pro rata share of
$             (for each Lender, its “Participation Amount”), such amount being
the amount of the aggregate principal amount of the secured loans expected to be
made by the Lenders under the Loan Agreement on the Scheduled Delivery Date (as
defined below).

Borrower hereby notifies Security Agent that (a) the scheduled Delivery Date is
                    ,      200     (the “Scheduled Delivery Date”), (b) the
Participation Amount for each Lender is as specified above, and (c) the
manufacturer’s serial number of the Aircraft is 33935.

[Borrower hereby exercises the Fixed Rate Option (as defined in Section 4.5 of
the Loan Agreement)].

[Borrower [does/does not] deliver a No-Winglet Notice (as described in
Section 2.6 of the Loan Agreement in respect of the subject Aircraft).]

IN WITNESS WHEREOF, Borrower has caused this Notice to be duly executed by its
officer thereunto duly authorized on the day and year first above written.

 

AIRTRAN AIRWAYS, INC.

By:

 

 

Name:

 

Title:

 

 

ExhB-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSFER AGREEMENT

ASSIGNMENT AND ASSUMPTION

Reference is made to the Loan Agreement, dated as of August 31, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among AIRTRAN AIRWAYS, INC. (the “Borrower”), the parties
identified in Schedule I thereto as the Lenders and THE ROYAL BANK OF SCOTLAND
PLC, NEW YORK BRANCH, as security agent for the Lenders (in such capacity, the
“Security Agent”). Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement.

The transferring Lender identified on Schedule l hereto (the “Assignor”) and the
Transferee identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Time (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Loan Agreement.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement, any other Operative Agreement or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or the performance or
observance by the Borrower of its obligations under the Loan Agreement and the
other Operative Agreements or any other instrument or document furnished
pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and that, as of the Effective Time and
for the benefit of the Lenders, Security Agent and Borrower, the Loan Agreement
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency and other similar laws affecting creditors rights
generally or general principles of equity; (b) confirms that it has received a
copy of the Loan Agreement, together with copies of the financial statements
delivered pursuant to Sections 3.1(b)(11) and 6.1(e) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (c) agrees
that it will, independently and without reliance upon the Assignor,

 

ExhC-1



--------------------------------------------------------------------------------

the Security Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Agreement, the other Operative
Agreements or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Security Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Agreement, the other Operative Agreements or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Security Agent by
the terms thereof, together with such powers as are incidental thereto; and
(e) agrees, for the benefit of the Lenders, Security Agent and Borrower, that it
will (1) be bound by the provisions of the Loan Agreement applicable to it,
(2) perform in accordance with its terms all the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender with
respect to the Assigned Interest and the period from and after the Effective
Time [including, without limitation, the obligation to make secured loans to the
Borrower under Section 2.1 of the Loan Agreement]1 and (3) be bound by any and
all consents, approvals, elections or other actions given, made or taken by
Assignor prior to the Effective Time. [Without limiting the foregoing, if the
Assignee is a Non-U.S. Person (as defined in the Loan Agreement) it will furnish
to the Security Agent the forms and/or documentation required by Section 2.3(c)
of the Mortgage.]

[4. Assignee hereby represents and warrants to the Assignor that either no
portion of the funds used by it to purchase the Equipment Note(s) Nos.
             sold and assigned hereunder constitutes “plan assets” (within the
meaning of the Department of Labor codified at 29 C.F.R. Section 2510.3-101) of
any Plan or its purchase of such Equipment Note does not constitute a non-exempt
prohibited transaction under Section 4975(c)(1)(A)-(D) of the Code or
Section 406(a) of ERISA.

5. Assignor hereby represents and warrants to Borrower and Assignee that the
sale and assignment of the Equipment Note(s) Nos.              by Assignor to
Assignee hereunder does not violate the registration requirements of the
Securities Act of 1933 or the registration requirements of any applicable state
or foreign securities laws;]2

6. The Assignee hereby represents and warrants to Borrower and to Assignor that
it is not a U.S. Air Carrier or an Affiliate or a shareholder of a U.S. Air
Carrier holding or having the right to acquire (without regard to the happening
of a contingency) capital stock in such U.S. Air Carrier in excess of 25%.

7. The effective date and time of this Assignment and Assumption shall be the
Effective Date and Time of Assignment described in Schedule 1 hereto (the
“Effective Time”). Following the execution of this Assignment and Assumption, it
will be delivered to the Security Agent for acceptance by it and recording in
the Equipment Note Register (as defined in the applicable Mortgage(s)) by the
Security Agent pursuant to the Loan Agreement, effective as of the Effective
Time.

8. Upon such acceptance and recording, from and after the Effective Time, the
Security Agent shall make all payments in respect of the Assigned Interest
(including payments of

 

--------------------------------------------------------------------------------

1 To be included if the unsecured Commitment of the transferring Lender is
assigned.

2 To be included if Equipment Note(s) are part of the Assigned Interest.

 

ExhC-2



--------------------------------------------------------------------------------

principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued with respect to the period prior to the Effective Time and to the
Assignee for amounts which have accrued subsequent thereto.

9. From and after the Effective Time, (a) the Assignee shall be a party to the
Loan Agreement and, with respect to the Assigned Interest and period prior to
the Effective Time, have the rights and obligations of a Lender thereunder and
shall be bound by the applicable provisions thereof, (b) the Assignor shall,
with respect to the Assigned Interest and the period prior to the Effective
Time, relinquish its rights and be released from its obligations under the Loan
Agreement and (c) the Assignor shall release the Lenders, Security Agent and
Borrower from their respective duties, liabilities and obligations owing to the
Assignor under the Loan Agreement and other Operative Agreements with respect to
the Assigned Interest for the period on or after the Effective Time; provided,
that such release does not extinguish any such duties, liabilities and
obligations with respect to the period prior to the Effective Time, all of which
shall survive such release and be performed directly to and for the benefit of
Assignor.

10. The Assignor and the Assignee hereby represent and warrant for the benefit
of the Lenders, Borrower and Security Agent that the assignment and assumption
of the Assigned Interest contemplated by this Agreement complies with all of the
requirements of Section 7.1 of the Loan Agreement applicable to it.

11. As between Assignor and Assignee, it is agreed that if RBS is of the opinion
that the applicable closing conditions set forth in Section 3.1 of the Loan
Agreement have been satisfied on an Closing Date, and if RBS, as Assignor, has
transferred its Commitment with respect to the Aircraft in this Assignment and
Assumption without the prior written consent of Borrower, and the Assignee is of
the opinion, as expressed to RBS, as Assignor, that such applicable closing
conditions have not been satisfied, then RBS, as Assignor, shall have the right,
but not the obligation, by notice to the Borrower and Assignee, to make an
additional secured loan in the amount of the secured loan that such Assignee
would be obligated to make on such Closing Date if such conditions precedent
were satisfied. In the event the preceding sentence is applicable, the
Commitments of RBS shall be increased by an amount of such secured loan and the
Commitment of such Assignee shall be reduced by an equivalent amount, effective
on the date of such notice from RBS, as Assignor. In the event RBS makes such
additional secured loan as aforesaid, the Assignee shall be liable to RBS, as
Assignor, but not to the Borrower, for any damages attributable to its failure
to make the secured loan in question which was made, instead, by RBS.

12. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers.

 

ExhC-3



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption with respect to

the Loan Agreement, dated as of August 31, 2006,

among AirTran Airways, Inc. (the “Borrower”),

the parties identified in Schedule I thereto as the Lenders and

The Royal Bank of Scotland plc, New York Branch, as Security Agent

Name of Assignor Lender:                                              

Name of Assignee (Transferee Lender):                                         
    

Effective Date and Time of Assignment:                                         
    

Loan Agreement Interest Assigned:

 

    

Principal Amount of

Equipment Notes Assigned

  

Unused Amount of

Assignor’s Commitment Assigned

  $                        $                    

 

[Equipment Notes Nos.         ]

 

[Name of Assignee]

    [Name of Assignor]

By:

 

 

   

By:

  

 

Title:

     

Title:

  

Accepted for Recordation in the Register:

      

                                                                               
  , as

Security Agent

    AirTran Airways, Inc.

By:

 

 

   

By:

  

 

Title:

     

Title:

        

The Royal Bank of Scotland plc, New York Branch,

as Security Agent

     

By:

  

 

     

Title:

  

 

ExhC-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF:

CONSENT AND AGREEMENT N330AT

THE BOEING COMPANY, a Delaware corporation (“Boeing”), hereby consents to
Borrower’s assignment to Security Agent of a security interest in all of
Borrower’s right, title and interest in and to the Purchase Agreement to the
extent that it relates to Borrower’s remaining rights to any warranty,
indemnity, or other agreement, express or implied, as to materials, workmanship,
design, or patent infringement or related matters with respect to the Airframe
pursuant to the Mortgage N330AT, dated of even date herewith (the “Mortgage”;
the defined terms in the Mortgage having the same meanings in this Consent and
Agreement (this “Consent”)), by and between AIRTRAN AIRWAYS, INC. (the
“Borrower”) and THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, as Security
Agent for the Lenders (“Security Agent”).

Boeing hereby confirms to Security Agent that: (1) all remaining warranties,
indemnities, and other agreements, express or implied, as to materials,
workmanship, design, or patent infringement or related matters under the
Purchase Agreement with respect to the Airframe (to the extent assigned to
Security Agent pursuant to the Mortgage) shall inure to the benefit of Security
Agent to the same extent as if originally named the “Customer” therein except as
otherwise provided in the Mortgage; (2) Security Agent shall not be liable for
any of the obligations or duties of Borrower under the Purchase Agreement, nor
shall the Mortgage give rise to any duties or obligations whatsoever on the part
of Security Agent owing to Boeing; provided, that insofar as the provisions of
the Purchase Agreement relate to the Airframe, in exercising any rights under
the Purchase Agreement with respect to the Airframe, or in making any claim with
respect to the Airframe or other things delivered or to be delivered thereunder,
the terms and conditions thereof, to the extent disclosed to the Security Agent
prior to the date hereof (including, without limitation, warranty disclaimers,
liability exclusions, indemnity, and insurance) shall apply to and bind Security
Agent to the same extent as Borrower; (3) Boeing agrees that the Mortgage
constitutes an agreement by Security Agent as permitted by the Purchase
Agreement with respect to the Airframe; (4) if, at such time as Security Agent
shall notify Boeing as specified below that Security Agent desires to lease or
sell the Airframe, to the extent permitted under the laws of the United States
of America, Boeing agrees that it will then offer to such lessee or purchaser,
subject to execution of an agreement so to lease or sell the Airframe, a
customer service general terms agreement on Boeing’s then standard terms and
conditions for a person in the category in which Boeing reasonably determines
such lessee or purchaser falls; (5) upon receipt by Boeing of notice from
Security Agent that an Event of Default exists and that, if legally permissible,
Security Agent is exercising its rights and remedies under the Mortgage,
Security Agent shall thereafter have the right (a) to assign its rights in and
to the Purchase Agreement to a third party acquiring the Aircraft by lease or
purchase and/or (b) to proceed with a sale, foreclosure or other enforcement of
secured creditor remedies with respect to an Aircraft which could result in the
Purchase Agreement to the extent relating thereto being assigned to a third
party; provided, that any such assignment described in sub-clauses (a) or
(b) shall require the written consent of Boeing, which will not be unreasonably
withheld; (6) if Boeing receives written notice from Security Agent addressed to
Boeing’s Vice President – Contracts,

 

ExhD-1



--------------------------------------------------------------------------------

Boeing Commercial Airplanes at P.O. Box 3707, MC 21-34 Seattle, Washington
98124-2207, if by mail, or to 425-237-1706, if by fax, that an Event of Default
has occurred and is continuing and that, if legally permissible, Security Agent
is exercising its rights and remedies under the Mortgage (a) Boeing will perform
all the duties and obligations that it thereafter is required to perform in
respect of the Airframe under the Purchase Agreement (to the extent that the
right to accept, demand and retain such duties and obligations has been assigned
to Security Agent pursuant to the Mortgage) for the benefit of Security Agent
and will make any and all payments that it thereafter is required to make in
respect of the Airframe under the Purchase Agreement (to the extent that the
right to receive such payments has been assigned to Security Agent pursuant to
the Mortgage) directly to Security Agent at an account identified by Security
Agent to Boeing by written notice, unless and until Boeing receives from
Security Agent written notice, confirming that the Event of Default has been
satisfactorily cured or otherwise waived, whereupon Boeing will perform all the
duties and obligations, and make all such payments, that it thereafter may be
required to perform or make in respect of the Airframe under the Purchase
Agreement, to Borrower and (b) Boeing will not recognize Borrower as having any
rights under the Purchase Agreement (to the extent those rights have been
assigned to Security Agent pursuant to the Mortgage), unless and until Boeing
receives from Security Agent written notice, confirming that the Event of
Default has been satisfactorily cured or otherwise waived.

Boeing hereby represents and warrants that as of the date hereof: (a) Boeing is
a corporation duly organized, validly existing and in good standing under the
laws of Delaware; (b) the making and performance of this Consent have been duly
authorized by all necessary corporate action on the part of Boeing, do not
require any stockholder approval and do not contravene Boeing’s restated
certificate of incorporation or by-laws or any agreement to which Boeing is a
party or by which it is bound, and the making of this Consent does not
contravene any law binding on Boeing; and (c) this Consent constitutes legal,
valid and binding obligations of Boeing enforceable against Boeing in accordance
with its terms, subject to (x) the limitations of applicable bankruptcy,
insolvency, and similar laws affecting the rights of creditors generally, and
(y) general principles of equity.

[This space intentionally left blank.]

 

ExhD-2



--------------------------------------------------------------------------------

This Consent shall in all respects be governed by the internal laws of the state
of Washington, including all matters of construction, validity, and performance,
without reference to conflicts of laws principles.

 

[            ], 200[    ] THE BOEING COMPANY By:  

 

Name:   Title:   Attorney-in-fact MSN:   33935

 

ExhD-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF:

ENGINE CONSENT AND AGREEMENT N330AT

CFM INTERNATIONAL, INC., a Delaware corporation (“CFMI”), hereby consents to
Borrower’s assignment to Security Agent of all of Borrower’s right, title and
interest in and to the General terms Agreement No.CFM-03-0017, dated June 30,
2003 (the “GTA”), to the extent that it relates to Borrower’s remaining rights
to Article 9 and Exhibit A of the GTA with respect to the Engines (the
“Warranties”) pursuant to the Mortgage N330AT, dated of even date herewith (the
“Mortgage”; the defined terms in the Mortgage having the same meanings in this
Engine Consent and Agreement (this “Consent”)), by and between AIRTRAN AIRWAYS,
INC. (the “Borrower”) and THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, as
Security Agent for the Lenders (“Security Agent”).

CFMI hereby confirms to Security Agent that: (1) the Warranties shall inure to
the benefit of Security Agent to the same extent as if originally named the
“Airline” therein; (2) Security Agent shall not be liable for any of the
obligations or duties of Borrower under the GTA, nor shall the Mortgage give
rise to any duties or obligations whatsoever on the part of Security Agent owing
to CFMI; provided, that insofar as the provisions of the GTA relate to the
Engines, in exercising any rights under the GTA with respect to the Engines, or
in making any claim with respect to the Engines, the terms and conditions
thereof shall apply to and bind Security Agent to the same extent as Borrower;
(3) CFMI agrees that the Mortgage constitutes an agreement by Security Agent as
permitted by the GTA with respect to the Engines; (4) if, at such time as
Security Agent shall notify CFMI that an Event of Default has occurred and is
continuing and that, if legally permissible, Security Agent is exercising its
rights and remedies under the Mortgage, Security Agent leases or sells the
Aircraft and/or any Engine to another party (the “Replacement Party”) and
provides written notice of such lease or sale to CFMI at the time of such
transfer, CFMI agrees that, subject to obtaining CFMI’s prior written consent,
which will not be unreasonably withheld, and unless otherwise prohibited by any
applicable governmental law or regulation, all right, title and interest of the
Security Agent in and to the Warranties with respect thereto shall be terminated
(but in the case of a lease, only temporarily for the term of such lease) and
simultaneously therewith there shall be automatically vested in the Replacement
Party a package equivalent to such of the Warranties as at such time may remain
available to the Security Agent, on terms mutatis mutandis and subject to the
same conditions in respect of the granting of the relevant rights to the
Security Agent by CFMI; and (5) if CFMI receives written notice from Security
Agent addressed to Commercial Contracts Director at One Neumann Way, M.D. J165,
Cincinnati, Ohio 45215-1988, if by mail, or to 513-243-1345, if by fax, that an
Event of Default has occurred and is continuing and that, if legally
permissible, Security Agent is exercising its rights and remedies under the
Mortgage (a) CFMI will perform all the duties and obligations that it thereafter
is required to perform in respect of the Engines under the GTA (to the extent
that the right to accept, demand and retain such duties and obligations has been
assigned to Security Agent pursuant to the Mortgage) for the benefit of Security
Agent and will make any and all payments that it thereafter is required to make
in respect of the Engines under the GTA (to the extent that the right to receive
such payments has been assigned to Security

 

ExhE-1



--------------------------------------------------------------------------------

Agent pursuant to the Mortgage) directly to Security Agent at an account
identified by Security Agent to CFMI by written notice, unless and until CFMI
receives from Security Agent written notice, confirming that the Event of
Default has been satisfactorily cured or otherwise waived, whereupon CFMI will
perform all the duties and obligations, and make all such payments, that it
thereafter may be required to perform or make in respect of the Engines under
the GTA, to Borrower and (b) CFMI will not recognize Borrower as having any
rights under the GTA (to the extent those rights have been assigned to Security
Agent pursuant to the Mortgage), unless and until CFMI receives from Security
Agent written notice, confirming that the Event of Default has been
satisfactorily cured or otherwise waived.

Nothing contained herein shall subject CFMI to any obligation or liability to
which it would not otherwise be subject under the GTA. Nothing contained herein
shall modify in any respect the contract rights of CFMI under the GTA or
subject CFMI to any multiple or duplicative liability thereunder. No further
assignment of any remaining Warranties, including, without limitation,
assignments for security purposes, are permitted without the express written
consent of CFMI.

CFMI hereby represents and warrants that as of the date hereof: (a) CFMI is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware; (b) the making and performance of this Consent have been duly
authorized by all necessary corporate action on the part of CFMI, do not require
any stockholder approval and do not contravene CFMI’s certificate of
incorporation or by-laws or any agreement to which CFMI is a party or by which
it is bound, and the making of this Consent does not contravene any law binding
on CFMI; and (c) this Consent constitutes the legal, valid and binding
obligations of CFMI enforceable against CFMI in accordance with its terms,
subject to (x) the limitations of applicable bankruptcy, insolvency, and similar
laws affecting the rights of creditors generally, and (y) general principles of
equity.

[This space intentionally left blank.]

 

ExhE-2



--------------------------------------------------------------------------------

This Consent shall in all respects be governed by the internal laws of the state
of New York, including all matters of construction, validity, and performance,
without reference to conflicts of laws principles.

 

[            ], 200[    ]

CFM INTERNATIONAL, INC.

By:

 

 

Name:

 

Title:

 

 

ExhE-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF:

GEES ACKNOWLEDGMENT AND AGREEMENT N330AT

G.E. ENGINE SERVICES, INC. (“GEES”) hereby acknowledges Borrower’s assignment to
Security Agent of all of Borrower’s right, title and interest in and to the GTA
to the extent that it relates to Borrower’s remaining rights to the Engine
Warranties with respect to the Engines pursuant to the Mortgage N330AT, dated of
even date herewith (the “Mortgage”; the defined terms in the Mortgage having the
same meanings in this Acknowledgment and Agreement (this “Agreement”)), by and
between AIRTRAN AIRWAYS, INC. (the “Borrower”) and THE ROYAL BANK OF SCOTLAND
PLC NEW YORK BRANCH, as Security Agent for the Lenders (“Security Agent”).

For purposes of this Agreement:

 

  (1) Engine Warranties means (a) New Engine Warranty set forth in Section I.A
of Exhibit A of the GTA; (b) New Parts Warranty set forth in Section I.B of
Exhibit A of the GTA; (c) Ultimate Life Warranty set forth in Section I.C of
Exhibit A of the GTA; and (d) Campaign Change Warranty set forth in Section I.D
of Exhibit A of the GTA;

 

  (2) Engine Warranties Assignment Letter means that certain letter agreement,
dated February 17, 2004, between the Engine Manufacturer and Borrower regarding
assignment of the Engine Warranties to GEES; and

 

  (3) MCPH means that certain Maintenance Cost Per Hour Engine Services
Agreement, dated August 13, 2003, between Borrower and GEES, as from time to
time supplemented and amended.

In connection with the MCPH and pursuant to the Engine Warranties Assignment
Letter, Borrower assigned all of its right, title and interest in and to the
Engine Warranties to GEES. GEES and Borrower hereby confirm that the Engine
Warranties Assignment Letter shall terminate and the assignment of the Engine
Warranties thereunder and any rights thereunder shall be extinguished and be of
no further force or effect (only as and to the extent that the Engine Warranties
relate to the Engines) upon GEES’s receipt from Security Agent of written notice
that, in connection with Security Agent’s lawful exercise of remedies during the
existence of an Event of Default, Borrower is no longer rightfully entitled to
own or, as the case may be, possess any or all of the Engines. Any such notice
shall be addressed to GE Engine Services, Inc., One Neumann Way, Cincinnati, OH
45125, if by mail, or to 513-243-7867, if by fax. GEES further confirms that,
upon receipt of such notice, the Engines subject of such written notice pursuant
to Section 1.3.2.1 of Exhibit A of the MCPH (but notwithstanding any conditions
to removal stated in such Section 1.3.2.1, and notwithstanding Section 1.3.2.2
of Exhibit A of the MCPH and the first sentence of Section 1.3.2.3 of Exhibit A
of the MCPH) shall be deemed to be removed from the MCPH.

 

ExhF-1



--------------------------------------------------------------------------------

GEES hereby represents and warrants that as of the date hereof: (a) GEES is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware; (b) the making and performance of this Agreement have been duly
authorized by all necessary corporate action on the part of GEES, do not require
any stockholder approval and do not contravene GEES’s certificate of
incorporation or by-laws or any agreement to which GEES is a party or by which
it is bound, and the making of this Agreement does not contravene any law
binding on GEES; and (c) this Agreement constitutes the legal, valid and binding
obligations of GEES enforceable against GEES in accordance with its terms,
subject to (x) the limitations of applicable bankruptcy, insolvency, and similar
laws affecting the rights of creditors generally, and (y) general principles of
equity.

[This space intentionally left blank.]

 

ExhF-2



--------------------------------------------------------------------------------

This Agreement shall in all respects be governed by the laws of the state of New
York, including all matters of construction, validity, and performance.

 

[                    ], 200[    ]

G.E. ENGINE SERVICES, INC.

By:

 

 

Name:

 

Title:

 

AIRTRAN AIRWAYS, INC.

By:

 

 

Name:

 

Title:

 

 

ExhF-3



--------------------------------------------------------------------------------

SCHEDULE 1

ACCOUNTS; ADDRESSES

 

BORROWER

  Address:   Account:

AirTran Airways, Inc.

 

***

9955 AirTran Blvd

 

Orlando, Florida 32827

 

Att: General Counsel

 

Tel: ***

 

Fax: ***

 

LENDERS

  Address:   Account:

The Royal Bank of Scotland plc

New York Branch

Client Processing Services

101 Park Avenue, 12th Floor

New York, NY 10178

Attn: Virginia Purchia

Fax: ***

Tel: ***

 

With a copy to:

 

The Royal Bank of Scotland plc

c/o RBS Aerospace Limited

1 Georges Quay Plaza, Georges Quay

Dublin 2, Ireland

Attn: Head of Operations

***

***

 

***

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 5 of 8 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH1-1



--------------------------------------------------------------------------------

SECURITY AGENT

  Address:   Account:

The Royal Bank of Scotland plc

New York Branch

Client Processing Services

101 Park Avenue, 12th Floor

New York, NY 10178

Attn: Virginia Purchia

Fax: ***

Tel: ***

 

With a copy to:

 

The Royal Bank of Scotland plc

c/o RBS Aerospace Limited

1 Georges Quay Plaza, Georges Quay

Dublin 2, Ireland

Attn: Head of Operations

***

***

 

***

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 6 of 8 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH1-2



--------------------------------------------------------------------------------

SCHEDULE 2

COMMITMENTS; TRANSACTION EXPENSES

Section 1.

The following sets forth the amount of the secured loans to be provided by the
Lenders.

 

Lender

   Commitment

The Royal Bank of Scotland plc New York Branch

   $ ***

Aggregate Commitment

   $ ***

Unless the Fixed Rate Option has been exercised under Section 4.5 of the Loan
Agreement, the aggregate Commitment shall be reduced by an amount equal to $***
following Security Agent’s receipt from Borrower of a No Winglet Notice pursuant
to Section 2.6 of the Loan Agreement. Each Lender’s Commitment referred to in
the prior sentence shall be reduced ratably in proportion to the amount that
such Lender’s Commitment bears to the sum of the Commitments of all Lenders (as
reduced as aforesaid in this paragraph).

Section 2.

If the Fixed Rate Option is exercised under Section 4.5 of the Loan Agreement,
the aggregate Commitment shall be reduced to (a) $*** or (b) if Borrower shall
have delivered a No Winglet Notice pursuant to Section 2.6 of the Loan
Agreement, $***. Each Lender’s Commitment referred to in the prior sentence
shall be reduced ratably in proportion to the amount that such Lender’s
Commitment bears to the sum of the Commitments of all Lenders (as reduced as
aforesaid in this paragraph).

Section 3.

With respect to Borrower’s obligations under Section 4.1 of the Loan Agreement
and to the fees and disbursements of outside counsel to the Security Agent and
the Lenders, it is agreed that such obligations of the Borrower in connection
with the negotiation and preparation of the Loan Agreement and the other
documents or forms of documents contemplated thereby are limited to the extent
provided in the email of outside counsel to the Lenders, dated July 17, 2006 at
4:51 p.m.

 

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 7 of 8 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH2-1



--------------------------------------------------------------------------------

With respect to Borrower’s obligations under Section 4.1 of the Loan Agreement,
the Lenders and Security Agent shall use their respective reasonable efforts to
limit the aggregate amount of legal fees and disbursements for outside counsel
incurred by the Lenders and Security Agent in connection with the Closing to a
maximum amount of ***, it being understood that the fees and disbursements of
FAA counsel are outside the scope of this paragraph.

 

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 8 of 8 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH2-2



--------------------------------------------------------------------------------

SCHEDULE 3

PERMITTED COUNTRIES

 

Australia    Japan Austria    Luxembourg Belgium    Malaysia Brazil    Mexico
Canada    Netherlands Chile    New Zealand China    Norway Denmark    Portugal
Finland    Singapore France    South Korea Germany    Spain Iceland    Sweden
Ireland    Switzerland Italy    United Kingdom

 

SCH3-1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MORTGAGE [N330AT]

dated as of [    ] [    ], 200[    ]

between

AIRTRAN AIRWAYS, INC.,

Borrower

and

THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH,

Security Agent

 

--------------------------------------------------------------------------------

One Boeing model 737-7BD aircraft

bearing United States registration no. N330AT and

manufacturer’s serial no. 33935

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   DEFINITIONS    4 2.   THE EQUIPMENT NOTES    4   2.1   

FORM OF EQUIPMENT NOTES.

   4   2.2   

ISSUANCE AND TERMS OF EQUIPMENT NOTES.

   4   2.3   

METHOD OF PAYMENT.

   4   2.4   

APPLICATION OF PAYMENTS.

   7   2.5   

TERMINATION OF INTEREST IN COLLATERAL.

   7   2.6   

REGISTRATION, TRANSFER, AND EXCHANGE OF EQUIPMENT NOTES.

   7   2.7   

MUTILATED, DESTROYED, LOST, OR STOLEN EQUIPMENT NOTES.

   8   2.8   

PAYMENT OF EXPENSES ON TRANSFER; CANCELLATION.

   9   2.9   

MANDATORY REDEMPTIONS OF EQUIPMENT NOTES.

   9   2.10   

VOLUNTARY REDEMPTIONS OF EQUIPMENT NOTES.

   9   2.11   

REDEMPTIONS; NOTICE OF REDEMPTION.

   10 3.   RECEIPT, DISTRIBUTION, AND APPLICATION OF PAYMENTS    11   3.1   

BASIC DISTRIBUTIONS.

   11   3.2   

EVENT OF LOSS; REPLACEMENT; OPTIONAL REDEMPTION.

   11   3.3   

PAYMENTS AFTER EVENT OF DEFAULT.

   12   3.4   

CERTAIN PAYMENTS.

   13   3.5   

OTHER PAYMENTS.

   13 4.   BORROWER’S COVENANTS    13   4.1   

LIENS.

   13   4.2   

POSSESSION; OPERATION AND USE; MAINTENANCE; REGISTRATION; MARKINGS.

   13   4.3   

INSPECTION.

   21   4.4   

REPLACEMENT AND POOLING OF PARTS; ALTERATIONS, MODIFICATIONS, AND ADDITIONS;
SUBSTITUTION OF ENGINES.

   22   4.5   

LOSS, DESTRUCTION, OR REQUISITION.

   27   4.6   

INSURANCE.

   33   4.7   

PERFORMANCE OF ALL COVENANTS AND AGREEMENTS.

   34 5.   EVENTS OF DEFAULT; REMEDIES    34   5.1   

EVENT OF DEFAULT.

   34   5.2   

REMEDIES.

   36   5.3   

REMEDIES CUMULATIVE.

   40   5.4   

CONCERNING THE CAPE TOWN CONVENTION.

   40   5.5   

DISCONTINUANCE OF PROCEEDINGS.

   41   5.6   

WAIVER OF PAST DEFAULTS.

   41   5.7   

APPOINTMENT OF RECEIVER.

   41   5.8   

SECURITY AGENT; APPOINTMENT OF ATTORNEY-IN-FACT.

   41   5.9   

DUTY OF SECURITY AGENT

   43   5.10   

EXECUTION OF FINANCING STATEMENTS

   43   5.11   

RIGHTS OF LENDERS TO RECEIVE PAYMENT

   44 6.   INVESTMENT OF AMOUNTS HELD BY SECURITY AGENT    44 7.   SUPPLEMENTS
AND AMENDMENTS TO THIS MORTGAGE AND OTHER OPERATIVE AGREEMENTS.    44   7.1   

INSTRUCTIONS OF A MAJORITY.

   44

 

i



--------------------------------------------------------------------------------

  7.2   

SECURITY AGENT PROTECTED.

   46   7.3   

DOCUMENTS MAILED TO LENDERS.

   46   7.4   

NO REQUEST NECESSARY FOR MORTGAGE SUPPLEMENT.

   46 8.   MISCELLANEOUS    46   8.1   

TERMINATION OF MORTGAGE.

   46   8.2   

NO LEGAL TITLE TO COLLATERAL IN LENDERS.

   46   8.3   

SALE OF AIRCRAFT BY SECURITY AGENT IS BINDING.

   47   8.4   

MORTGAGE FOR BENEFIT OF BORROWER, SECURITY AGENT AND LENDERS.

   47   8.5   

NOTICES.

   47   8.6   

SEVERABILITY.

   47   8.7   

NO ORAL MODIFICATION OR CONTINUING WAIVER.

   47   8.8   

SUCCESSORS AND ASSIGNS.

   47   8.9   

HEADINGS.

   48   8.10   

NORMAL COMMERCIAL RELATIONS.

   48   8.11   

GOVERNING LAW.

   48   8.12   

SUBMISSION TO JURISDICTION; VENUE.

   48   8.13   

COUNTERPART FORM.

   49   8.14   

BANKRUPTCY.

   49   8.15   

CONCERNING PROSPECTIVE INTERNATIONAL INTERESTS

   49

 

ANNEX A   -   DEFINITIONS ANNEX B   -   INSURANCE EXHIBIT A   -   AIRCRAFT
DESCRIPTION EXHIBIT B   -   FORM OF EQUIPMENT NOTE

 

ii



--------------------------------------------------------------------------------

MORTGAGE [N330AT]

THIS MORTGAGE [N330AT] (this “Mortgage”) is entered into as of [    ] [    ],
200[    ] between AIRTRAN AIRWAYS, INC. (“Borrower”), a Delaware corporation,
and THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, as agent for and on behalf
of the Lenders (“Security Agent”).

Certain terms used in this Mortgage are defined pursuant to Article 1 hereof.

RECITALS:

A. Borrower and Security Agent intend by this Mortgage to provide, among other
things, for (1) Borrower’s issuance of the Equipment Notes, and (2) Borrower’s
mortgage, pledge and assignment to Security Agent, for security as part of the
Collateral, of all of Borrower’s right, title, and interest in and to the
Aircraft and all payments and other amounts received hereunder in accordance
with the terms hereof, as security for the Secured Obligations.

B. All acts have occurred that are necessary to make the Equipment Notes, when
executed and delivered by Borrower hereunder, valid, binding, and enforceable
obligations of Borrower, and all acts have occurred that are necessary to make
this Mortgage the valid, binding, and legal obligation of Borrower for the uses
and purposes herein set forth, in accordance with its terms.

GRANTING CLAUSE

NOW, THEREFORE, THIS MORTGAGE WITNESSETH, that, to secure the prompt payment of
the Original Amount of, interest on, and all other amounts due with respect to
all Equipment Notes and, subject to Section 7.5 of the Loan Agreement, all
Related Notes, and to secure Borrower’s timely and complete performance and
observance of all the agreements, covenants, and provisions herein and, subject
to Section 7.5 of the Loan Agreement, in all Related Mortgages, in the Loan
Agreement and in the Equipment Notes and, subject to Section 7.5 of the Loan
Agreement, all Related Notes, for the benefit of the Lenders and, subject to
Section 7.5 of the Loan Agreement, the holders of all Related Notes, and to
secure all other Secured Obligations, and in consideration of the premises and
of the covenants herein, and of the acceptance of the Equipment Notes by the
holders thereof, and for other good and valuable consideration the receipt and
adequacy whereof are hereby acknowledged, Borrower hereby grants to Security
Agent (and its successors in trust and assigns), for the security and benefit of
the Lenders and, subject to Section 7.5 of the Loan Agreement, the holders of
all Related Notes, a security interest in and mortgage lien on all Borrower’s
right, title and interest in, to, and under the following described property,
rights, and privileges, whether now existing or hereafter acquired (which,
collectively, together with all property hereafter specifically subject to the
Lien of this Mortgage by the terms hereof or any supplement hereto, are included
within, and are referred to as, the “Collateral”):

(1) the Airframe and Engines described in the Aircraft Description Exhibit,
whether or not any such Engine is installed on or attached to the Airframe or
any other airframe, including all Parts included within the definitions of
“Airframe” or “Engine”, including all

 

1



--------------------------------------------------------------------------------

substitutions, renewals, and replacements of and additions, improvements,
accessions, and accumulations to the Airframe and Engines (other than additions,
improvements, accessions, and accumulations excluded from the definition of
Parts), and (b) all Aircraft Documents;

(2) subject to the terms and conditions of the Consent and Agreement, the Engine
Consent and Agreement and the GEES Acknowledgment and Agreement, the Purchase
Agreement and the GTA to the extent that they relate to Borrower’s remaining
rights to any warranty, indemnity, or other agreement, express or implied, as to
title, materials, workmanship, design, or patent infringement or related matters
(in so far as such matters are set forth in the Consent and Agreement and the
Engine Consent and Agreement) with respect to the Airframe or the Engines,
reserving to Borrower, however, all of Borrower’s other rights and interest in
and to the Purchase Agreement and the GTA;

(3) the Bills of Sale, together with all of Borrower’s rights, powers,
privileges and benefits thereunder;

(4) all payments or proceeds from any requisition of title to or use of the
Aircraft or any Engine or from any sale or other disposition of the Aircraft or
other property described in any of these Granting Clauses pursuant to the terms
of this Mortgage, and all insurance proceeds (other than public liability
insurance proceeds) with respect to the Aircraft, the Airframe, any Engine, or
any Part thereof (other than insurance proceeds in excess of the amount of
insurance required by the terms of Section 4.6 and Annex B to be carried and
maintained by Borrower);

(5) any Permitted Lease with a term (including any potential renewal or
extension terms) in excess of one (1) year, including without limitation, any
rent payments, insurance, requisition, indemnity and other payments of any kind
thereunder (other than public liability insurance proceeds), together with all
of Borrower’s rights, powers, privileges and benefits thereunder;

(6) all tolls, rents, revenues, issues, profits and other proceeds collected by
Security Agent pursuant to Section 5.3(b), and all money and securities from
time to time deposited or required to be deposited with Security Agent by or for
the account of Borrower pursuant to any terms of this Mortgage or any other
Mortgagor Agreement or Operative Agreement held or required to be held by
Security Agent hereunder;

(7) any and all property that may, from time to time, by delivery or by other
writing of any kind, for the purposes hereof be in any way subjected to the lien
and the security interest hereof or be expressly conveyed, mortgaged, assigned,
transferred, deposited, in which a security interest may be granted by Borrower
and/or pledged by Borrower, or by any Person authorized to do so on its behalf
or with its consent, to and with Security Agent, including (without limitation)
under and pursuant to any of the Related Mortgages, who is hereby authorized to
receive the same at any and all times as and for additional security hereunder;
and

(8) all proceeds of the foregoing,

provided, that notwithstanding any of the foregoing provisions and the effect of
any provision in the Cape Town Convention to the contrary, which by the terms of
the Cape Town Convention may be derogated or varied, if no Event of Default
exists (a) Security Agent shall not take or

 

2



--------------------------------------------------------------------------------

cause to be taken any action contrary to Borrower’s rights hereunder, including,
without limitation, Borrower’s right to quiet enjoyment of the Airframe and
Engines, and to possess, use, retain, and control the Airframe and Engines and
all revenues, income, and profits derived therefrom and (b) Borrower shall have
the right, to the exclusion of Security Agent, with respect to the Purchase
Agreement and the GTA, to exercise in Borrower’s name all rights and powers of
the buyer under the Purchase Agreement and the GTA (other than to terminate,
amend, modify, or waive Borrower’s remaining rights to any warranty, indemnity
or other agreement, express or implied, as to title, materials, workmanship,
design or patent infringement or related matters (in so far as such matters are
set forth in the Consent and Agreement and the Engine Consent and Agreement)
with respect to the Airframe or the Engines.

TO HAVE AND TO HOLD all and singular the aforesaid property unto Security Agent,
and its successors and assigns, in trust for the benefit and security of the
Lenders and, subject to Section 7.5 of the Loan Agreement, the holders of the
Related Notes, except as provided in Article 3 hereof, without any preference,
distinction, or priority of any one Equipment Note over any other by reason of
priority of time of issue, sale, negotiation, or date of maturity thereof, or
otherwise for any reason whatsoever, and for the uses and purposes and (in all
cases and as to all property specified in clauses (1) through (7)) subject to
the terms and provisions in this Mortgage.

Anything herein to the contrary notwithstanding, Borrower shall remain liable
under the Mortgagor Agreements to perform all of the obligations that it assumes
thereunder, except to the extent prohibited or excluded from doing so pursuant
to the terms and provisions thereof, and Security Agent and the Lenders shall
have no obligation or liability under the Mortgagor Agreements by reason of or
arising out of the assignment hereunder, nor shall Security Agent and the
Lenders be required or obligated in any manner to perform or fulfill any of
Borrower’s obligations under or pursuant to the Mortgagor Agreements, or, except
as herein expressly provided, to make any payment, or to make any inquiry as to
the nature or sufficiency of any payment received by it, or present or file any
claim, or take any action to collect or enforce the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

Any and all property described or referred to in the granting clauses hereof
which Borrower acquires in the future and required or deemed to be subjected to
the Lien herein pursuant to the provisions hereof shall ipso facto, and without
any other conveyance, assignment, or act on the part of Borrower or Security
Agent, become and be subject to the Lien herein granted as fully and completely
as though specifically described herein, but nothing in this paragraph shall
modify or change Borrower’s obligations in the foregoing paragraphs.

In order to constitute the Related Notes as Associated Rights, the Borrower
agrees that it will timely pay amounts due thereunder and perform all of its
Related Obligations.

 

3



--------------------------------------------------------------------------------

Borrower and Security Agent further agree as follows:

1. DEFINITIONS

The terms defined in Annex A, when capitalized as in Annex A, have the same
meanings when used in this Mortgage. Annex A also contains rules of usage that
control construction in this Mortgage.

2. THE EQUIPMENT NOTES

2.1 Form of Equipment Notes.

The Equipment Notes shall be substantially in the form of Exhibit B.

2.2 Issuance and Terms of Equipment Notes.

The Equipment Notes shall be dated the date of the Closing Date and shall have
the maturity and principal amounts and shall bear interest set forth therein. On
the Closing Date, Borrower shall issue the Equipment Note to the Lenders. The
Equipment Notes shall be registered in the Equipment Note Register (as defined
in Section 2.6) at the time of issuance.

The Equipment Notes shall be executed on behalf of Borrower by one of its
authorized officers. Equipment Notes bearing the signatures of individuals who
were the proper officers of Borrower at the time of such execution shall bind
Borrower, notwithstanding that such individuals or any of them have ceased to
hold such offices before the authentication and delivery of such Equipment
Notes. Borrower may from time to time execute and deliver Equipment Notes with
respect to the Aircraft to Security Agent for authentication upon original
issue, and Security Agent thereupon shall authenticate and deliver such
Equipment Notes upon Borrower’s written request signed by an authorized officer
of Borrower. No Equipment Note shall be secured by or entitled to any benefit
under this Mortgage, or be valid or obligatory for any purposes, unless there
appears on such Equipment Note a certificate of authentication in the form
provided for herein, executed by Security Agent by the manual signature of one
of its authorized officers, and such certificate upon any Equipment Note shall
be conclusive evidence, and the only evidence, that such Equipment Note has been
duly authenticated and delivered hereunder.

The aggregate Original Amount of the Equipment Notes issued hereunder shall not
exceed the amount set forth as the maximum therefor on Schedule 2 of the Loan
Agreement.

2.3 Method of Payment.

(a) The Original Amount of, interest on, and other amount due under each
Equipment Note or hereunder will be payable in Dollars by wire transfer of
immediately available funds not later than 12:00 Noon, New York time, on the due
date of payment to Security Agent for distribution in the manner provided
herein. Notwithstanding the foregoing or any provision in any Equipment Note to
the contrary, Security Agent will pay or cause to be paid all amounts to be paid
by Borrower hereunder and under any Equipment Note to the holder thereof
(including all amounts distributed pursuant to Article 3 of this Mortgage) by
transferring, or causing to be transferred, by wire transfer of immediately
available funds in Dollars, promptly after receipt, to an account maintained by
such holder with a bank located in the continental United States the amount to
be distributed to such holder, for credit to the account of such holder

 

4



--------------------------------------------------------------------------------

maintained at such bank. If Security Agent fails to initiate the transfer by
federal wire transfer of any such payment as provided in the foregoing sentence
after its receipt of funds by reason of its failure to use ordinary care in the
handling of funds, Security Agent shall compensate such holders for loss of use
of funds at the Debt Rate until such payment is made, and Security Agent shall
be entitled to any interest earned on such funds until such payment is made. Any
payment made hereunder shall be made without any presentment or surrender of any
Equipment Note, except that, in the case of the final payment in respect of any
Equipment Note, such Equipment Note shall be surrendered to Security Agent for
cancellation promptly after such payment. Notwithstanding any other provision of
this Mortgage to the contrary, Security Agent shall not be required to make, or
cause to be made, wire transfers as aforesaid before the first Business Day on
which it is practicable for Security Agent to do so in view of the time of day
when the funds to be so transferred were received by it if such funds were
received after 12:00 Noon, New York time, at the place of payment. Before the
due presentment for registration of transfer of any Equipment Note, Borrower and
Security Agent shall deem and treat the Person in whose name any Equipment Note
is registered on the Equipment Note Register as the absolute owner and holder of
such Equipment Note for the purpose of receiving payment of all amounts payable
with respect to such Equipment Note and for all other purposes, and neither
Borrower nor Security Agent shall be affected by any notice to the contrary. So
long as any signatory to the Loan Agreement or nominee thereof shall be a
registered Lender, all payments to it shall be made to the account of such
Lender specified in Schedule 1 of the Loan Agreement, and otherwise in the
manner provided in or pursuant to the Loan Agreement, unless and until it
specifies some other account or manner of payment by notice to Security Agent
consistent with this Section 2.3.

(b) Security Agent (as agent for Borrower) shall exclude and withhold at the
appropriate rate from each payment of Original Amount of, interest on, and other
amounts due from Borrower to any Lender hereunder or under each Equipment Note
any and all withholding taxes applicable thereto as required by Law. Security
Agent agrees (1) to act as such withholding agent in accordance with Treasury
Regulation 1.1441-1(b)(2)(iv) and, in connection therewith, (2) whenever any
present or future taxes or similar charges are required by applicable Law to be
withheld with respect to any amounts payable by Borrower hereunder or in respect
of the Equipment Notes, to withhold such amounts and timely pay the same to the
appropriate authority in the name of and on behalf of the Lenders, (3) to file
any necessary withholding tax returns or statements when due, and (4) as
promptly as possible after the payment thereof, to deliver to each Lender (with
a copy to Borrower) appropriate receipts, if reasonably available, showing the
payment thereof, together with such additional documentary evidence as any such
Lender reasonably requests from time to time. In accordance with the foregoing,
Security Agent further agrees to provide Borrower with a properly completed and
executed Form W-8IMY certifying that Security Agent has agreed to be treated as
a U.S. Person with respect to payments received from Borrower hereunder. Such
Form W-8IMY shall be provided by Security Agent prior to the due date of any
amounts payable by Borrower hereunder. For the avoidance of doubt, by failing to
comply with this Section 2.3(b), Security Agent shall be in breach of the
foregoing covenant and responsible for damages resulting therefrom.

 

5



--------------------------------------------------------------------------------

(c) In the case of a Lender that is a Non-U.S. Person, such Lender shall furnish
such Security Agent with a properly completed and executed withholding
certificate on Form W-8BEN, W-8IMY or W-8ECI (or any successor forms) and/or
such other applicable documentation as may be necessary or desirable to enable
such Lender to claim an exemption from, or reduced rate of, such taxes. Provided
that such Lender has furnished Security Agent with the requested forms and other
documentation duly executed by such Lender and has not notified Security Agent
of the withdrawal or inaccuracy of such form prior to the date of each interest
payment, only the reduced amount (if any) required by applicable law or treaty
shall be withheld from payments under the Equipment Notes held by such Lender in
respect of United States federal income tax. In the case of a Lender that is a
U.S. Person and (1) not an Exempt Recipient that has furnished to Security Agent
a properly completed and currently effective U.S. Treasury Form W-9 or (2) that
is an Exempt Recipient (not required to deliver an IRS Form W-8), no amount
shall be withheld from payments under the Equipment Notes held by such Lender in
respect of United States federal income tax. If any Lender has notified Security
Agent that any of the foregoing forms or certificates is withdrawn or
inaccurate, or if the Internal Revenue Code or the regulations thereunder or the
administrative interpretation thereof are at any time after the date hereof
amended to require such withholding of United States federal income taxes from
payments under the Equipment Notes held by such Lender, or if such withholding
is otherwise required, Security Agent agrees to withhold from each payment due
to the relevant Lender withholding taxes at the appropriate rate under
applicable law, and will, as more fully provided above, on a timely basis,
deposit such amounts with an authorized depository and make such returns,
filings, and other reports in connection therewith, and in the manner required
under applicable Law. For purposes of this paragraph, an “Exempt Recipient” is a
Person described in Code §6049(b)(4). Notwithstanding any other provision of
this paragraph, a Lender that is a Non-U.S. Person shall not be required to
deliver any form pursuant to this paragraph that such Lender is not legally able
to deliver.

(d) If, for any reason, Security Agent (or any successor institution acting as
Security Agent) is unable to provide Borrower with a properly completed and
executed Form W-8IMY, Borrower shall exclude and withhold at the appropriate
rate from each payment of Original Amount of, interest on, and other amounts due
from Borrower to any Lender hereunder or under each Equipment Note it holds any
and all withholding taxes applicable thereto as required by Law. Borrower agrees
(1) whenever any present or future taxes or similar charges are required by
applicable Law to be withheld with respect to any amounts payable hereunder or
in respect of the Equipment Notes, to withhold such amounts and timely pay the
same to the appropriate authority in the name and on behalf of the Lenders,
(2) to file any necessary withholding tax returns or statements when due, and
(3) as promptly as possible after the payment thereof, to deliver to each Lender
appropriate receipts, if reasonably available, showing the payment thereof,
together with such additional documentary evidence as any such Lender reasonably
requests from time to time. Furthermore, all necessary documentation addressed
in Section 2.3(c) hereof shall be furnished to Borrower prior to the due date of
any amounts payable by Borrower hereunder to enable such Lender to claim an
exemption from, or reduced rate of, such taxes.

 

6



--------------------------------------------------------------------------------

(e) Borrower shall not have any liability hereunder to Security Agent or any
Lender for Security Agent’s failure to withhold taxes in the manner provided for
herein or for any false, inaccurate, or untrue evidence provided by any Lender
hereunder.

2.4 Application of Payments.

Each payment of interest on, principal of, or other amounts under or in respect
of each Equipment Note shall be applied:

FIRST: to pay any amount due hereunder or under such Equipment Note or the other
Operative Agreements other than any amount designated under this Section 2.4 to
be paid pursuant to clauses SECOND, THIRD or FOURTH;

SECOND: to pay accrued interest on and any Breakage Amount due under such
Equipment Note (and any interest on any overdue Original Amount) to the date of
such payment;

THIRD: to pay the Original Amount of such Equipment Note (or a portion thereof)
then due thereunder; and

FOURTH: to pay the Original Amount of such Equipment Note remaining unpaid
(provided, that such Equipment Note shall not be subject to redemption except as
provided in Sections 2.9, 2.10, and 2.11 or pursuant to the exercise by Borrower
of the Fixed Rate Option).

The amounts paid pursuant to clause “FOURTH” above shall be applied to the
installments of Original Amount of such Equipment Note in the inverse order of
their normal maturity.

2.5 Termination of Interest in Collateral.

No Lender shall have any further interest in, or other right with respect to,
the Collateral when and if the Original Amount of, and interest on and other
amounts due under all Equipment Notes held by such Lender and all other Secured
Obligations have been paid in full and this Mortgage has been terminated as
provided in Section 8.1.

2.6 Registration, Transfer, and Exchange of Equipment Notes.

Security Agent shall keep a register (the “Equipment Note Register”) in which
Security Agent shall provide for the registration of Equipment Notes and the
registration of transfers of Equipment Notes. No such transfer shall be given
effect unless and until registered hereunder. Security Agent shall keep the
Equipment Note Register at its Administrative Office. Security Agent is hereby
appointed “Equipment Note Registrar” for the purpose of registering Equipment
Notes and transfers of Equipment Notes as herein provided. A holder of any
Equipment Note intending to exchange such Equipment Note shall surrender such
Equipment Note to Security Agent at its Administrative Office, together with a
written request from the registered holder thereof for the issuance of a new
Equipment Note, specifying (in the case of a surrender for transfer) the name(s)
and address(es) of the new holder(s). Upon surrender for registration of
transfer of any Equipment Note, Borrower shall execute, and Security Agent shall
authenticate

 

7



--------------------------------------------------------------------------------

and deliver, in the name(s) of the designated transferee(s), one or more new
Equipment Notes of a like aggregate Original Amount. At the Lender’s option,
Equipment Notes may be exchanged for other Equipment Notes of any authorized
denominations of a like aggregate Original Amount, upon surrender of the
Equipment Notes to be exchanged to Security Agent at its Administrative Office.
Whenever any Equipment Notes are so surrendered for exchange, Borrower shall
execute, and Security Agent shall authenticate and deliver, the Equipment Notes
which the Lender making the exchange is entitled to receive. All Equipment Notes
issued upon any registration of transfer or exchange of Equipment Notes (whether
under this Section 2.6 or under Section 2.7 or otherwise under this Mortgage)
shall be the valid obligations of Borrower evidencing the same respective
obligations, and entitled to the same security and benefits under this Mortgage,
as the Equipment Notes surrendered upon such registration of transfer or
exchange. Every Equipment Note presented or surrendered for registration of
transfer, shall (if so required by Security Agent) be duly endorsed, or be
accompanied by a Transfer Agreement as required under Section 7.1 of the Loan
Agreement in form satisfactory to Security Agent duly executed by the Lender or
such holder’s attorney duly authorized in writing. Security Agent shall make a
notation on each new Equipment Note of the amount of all payments of Original
Amount previously made on the old Equipment Note or Equipment Notes with respect
to which such new Equipment Note is issued and the date to which interest on
such old Equipment Note or Equipment Notes has been paid. Interest shall be
deemed to have been paid on such new Equipment Note to the date on which
interest shall have been paid on such old Equipment Note, and all payments of
the Original Amount marked on such new Equipment Note, as provided above, shall
be deemed to have been made thereon. Security Agent shall not be required to
exchange any surrendered Equipment Notes as provided above during the 10-day
period preceding the due date of any payment on such Equipment Note. Borrower
and Security Agent shall in all cases deem the Person in whose name any
Equipment Note shall have been issued and registered as the absolute owner and
holder of such Equipment Note for the purpose of receiving payment of all
amounts payable by Borrower with respect to such Equipment Note, and for all
other purposes, until Borrower receives from Security Agent a notice stating
otherwise and such change is reflected on the Equipment Note Register. Security
Agent will promptly notify Borrower of each registration of a transfer of an
Equipment Note. Subject to compliance by the Lender and its transferee (if any)
of the requirements in this Section 2.6, Security Agent and Borrower shall use
all reasonable efforts to issue new Equipment Notes upon transfer or exchange
within ten (10) Business Days of the date an Equipment Note is surrendered for
transfer or exchange.

2.7 Mutilated, Destroyed, Lost, or Stolen Equipment Notes.

If any Equipment Note shall become mutilated, destroyed, lost, or stolen, upon
the written request of the holder of such Equipment Note, Borrower shall
execute, and Security Agent shall authenticate and deliver, in replacement
thereof, a new Equipment Note, payable in the same Original Amount, dated the
same date, and captioned as issued in connection with the Aircraft. If the
Equipment Note being replaced has become mutilated, such Equipment Note shall be
surrendered to Security Agent and a photocopy thereof shall be furnished to
Borrower. If the Equipment Note being replaced has been destroyed, lost, or
stolen, the holder of such Equipment Note shall furnish to Borrower and Security
Agent (a) such security or indemnity as they require to save Borrower and
Security Agent harmless, and (b) evidence satisfactory to Borrower and Security
Agent of the destruction, loss, or theft of such Equipment Note and of the

 

8



--------------------------------------------------------------------------------

ownership thereof. If a “qualified institutional buyer” of the type referred to
in paragraph (a)(1)(i)(A), (B), (D), or (E) of Rule 144A under the Securities
Act (a “QIB”) is the holder of any such destroyed, lost, or stolen Equipment
Note, then the written indemnity of such QIB, signed by an authorized officer
thereof, in favor of, delivered to, and in form reasonably satisfactory to
Borrower shall be accepted as satisfactory indemnity and security, and no
further indemnity or security shall be required as a condition to the execution
and delivery of such new Equipment Note. Subject to the Lender’s compliance with
the requirements in this Section 2.7, Security Agent and Borrower shall use all
reasonable efforts to issue new Equipment Notes within ten (10) Business Days
after receiving the Lender’s written request therefor.

2.8 Payment of Expenses on Transfer; Cancellation.

(a) No service charge shall be made to a Lender for any registration of transfer
or exchange of Equipment Notes, but Security Agent, as Equipment Note Registrar,
may require payment from any such Lender of a sum sufficient to cover any tax or
other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Equipment Notes and any charges and
expenses connected with such tax or other governmental charge paid or payable by
Borrower or Security Agent, as the case may be.

(b) Security Agent shall cancel all Equipment Notes surrendered for replacement,
redemption, transfer, exchange, payment, or cancellation, and shall destroy the
cancelled Equipment Notes.

2.9 Mandatory Redemptions of Equipment Notes.

On the date on which Borrower is required pursuant to Section 4.5 to prepay the
Equipment Notes following an Event of Loss to the Airframe, all Equipment Notes
shall be redeemed in whole at a redemption price equal to 100% of the unpaid
Original Amount thereof, together with all accrued interest thereon to the date
of redemption plus any Breakage Amount and all other Secured Obligations owed or
then due and payable to the Lenders in respect thereto.

2.10 Voluntary Redemptions of Equipment Notes.

Borrower may redeem all or any part of the unpaid Original Amount of the
Equipment Notes upon at least five (5) Business Days’ prior written notice to
Security Agent and the Lenders. The Equipment Notes shall be redeemed in whole
or in part without penalty or premium except as provided hereafter in this
Section 2.10; provided, except in the case of a redemption of Equipment Notes
with respect to which (1) Indemnified Withholding Taxes are then payable by
Borrower pursuant to Section 9.3 of the Loan Agreement, (2) Increased Costs are
then payable by Borrower and Borrower becomes entitled to prepay such Equipment
Notes pursuant to Section 4.4 of the Loan Agreement or (3) it becomes unlawful
for a Lender to maintain the indebtedness evidenced by such Equipment Note and
Borrower becomes entitled to prepay such Equipment Note pursuant to Section 4.7
of the Loan Agreement (each an “Optional Redemption Triggering Event”), in which
event the affected Equipment Notes shall be redeemed in whole but not in part,
Borrower may not redeem an aggregate unpaid Original Amount of less than One
Million Dollars ($1,000,000) or, if less, the then outstanding Original Amount
thereof;

 

9



--------------------------------------------------------------------------------

and provided, further, that notwithstanding anything to the contrary in this
Mortgage, the proceeds of any partial redemption shall be distributed by
Security Agent to the Lenders ratably, except in the case of a redemption of
Equipment Notes with respect to which an Optional Redemption Triggering Event
shall occurred, in which case the proceeds of such redemption shall be
distributed to the Lender or Lenders of the Equipment Notes to which such
Optional Redemption Triggering Event relates. Borrower shall not be entitled to
reborrow any amounts redeemed. Notwithstanding the foregoing to the contrary
(except in the case of a redemption of Equipment Notes with respect to which an
Optional Redemption Triggering Event shall have occurred) Borrower may not
redeem all or any part of any Equipment Note prior to the third
(3rd) anniversary of the Closing Date. Borrower shall pay, in addition to the
redemption price, any Breakage Amount and all other Secured Obligations owing or
then due and payable by Borrower to the Lenders in respect thereto.

2.11 Redemptions; Notice of Redemption.

(a) No voluntary or mandatory redemption of any unpaid Original Amount of the
Equipment Notes may be made except to the extent and in the manner expressly
contemplated by this Mortgage.

(b) In case of a voluntary or mandatory redemption, notice of such redemption
with respect to the Equipment Notes shall be given by Security Agent by
commercial courier service for next day delivery (or the nearest thereto as
practicable), to each Lender of such Equipment Notes to be redeemed, at such
Lender’s address appearing in the Equipment Note Register. Any notice of
redemption pursuant to Section 2.10 shall be irrevocable if not revoked by
written notice from Borrower to Security Agent given not later than three
(3) Business Days before the redemption date. All notices of redemption shall
state: (1) the redemption date, (2) the redemption price (including any Breakage
Amount), (3) the applicable basis for determining the redemption price, (4) that
on the redemption date, the redemption price will become due and payable upon
each such Equipment Note, and (5) the place or places where such Equipment Notes
are to be surrendered for payment of the redemption price and for exchange or
cancellation (as the case may be).

(c) On or before the redemption date, Borrower (or any Person on behalf of
Borrower) shall, to the extent an amount equal to the redemption price
(including any Breakage Amount) for the Equipment Notes to be redeemed on the
redemption date shall not then be held by Security Agent, deposit or cause to be
deposited with Security Agent by 12:00 Noon New York time on the redemption date
in immediately available funds the redemption price of the unpaid Original
Amount of the Equipment Notes to be redeemed.

(d) If notice of redemption is given as aforesaid (and not revoked as
contemplated in the proviso to Section 2.11(b)), then, on the redemption date,
the unpaid Original Amount of Equipment Notes to be redeemed shall become due
and payable at Security Agent’s Administrative Office or at any office or agency
maintained for such purposes pursuant to Section 2.6, and all of the Equipment
Notes shall be surrendered to Security Agent for cancellation (in case of a
total redemption) or exchange (in case of a partial redemption). Upon surrender
of any such Equipment Notes, the redemption price shall be distributed to such
holder as provided in this Mortgage.

 

10



--------------------------------------------------------------------------------

3. RECEIPT, DISTRIBUTION, AND APPLICATION OF PAYMENTS

3.1 Basic Distributions.

Except as otherwise provided in Section 3.2 and Section 3.3, each periodic
payment of principal or interest on the Equipment Notes received by Security
Agent shall be promptly distributed so that so much of such payment as is
required to pay in full the payment(s) of Original Amount and interest (and any
interest on any overdue Original Amount) then due under all Equipment Notes
shall be distributed to the Lenders ratably, without priority of one over the
other, in the proportion that the amount of such payment(s) then due under each
Equipment Note bears to the total amount of the payments then due under all
Equipment Notes.

3.2 Event of Loss; Replacement; Optional Redemption.

Except as otherwise provided in Section 3.3, any payments received by Security
Agent (1) with respect to the Airframe or the Airframe and one or more Engines
as the result of a mandatory redemption upon an Event of Loss or (2) pursuant to
an optional redemption of all of the unpaid Original Amount of the Equipment
Notes pursuant to Section 2.10 shall be applied to redeem the Equipment Notes
and to all other Secured Obligations by applying such funds in the following
order of priority:

FIRST, (a) to reimburse Security Agent and the Lenders for any reasonable costs
or expenses incurred in connection with such redemption for which they are
entitled to reimbursement, or indemnity by Borrower, under the Operative
Agreements, and then (b) to pay any other Secured Obligations then due (except
as provided in clause “SECOND” below) to Security Agent and the Lenders under
this Mortgage, the Loan Agreement, or the Equipment Notes (other than amounts
specified in clause SECOND of this Section 3.2);

SECOND, to pay the amounts specified in Section 2.10 (if applicable) and clause
“SECOND” of Section 3.3, plus any applicable Breakage Amount; and

THIRD, as provided in clause “FOURTH” of Section 3.3;

provided, that if a Replacement Airframe or Replacement Engine is substituted
for the Airframe or Engine subject to such Event of Loss as provided in
Section 4.5, any insurance, condemnation or similar proceeds which result from
such Event of Loss and are paid over to Security Agent shall be held by Security
Agent as part of the Collateral (provided, that such moneys shall be invested as
provided in Article 6) as additional security for the obligations of Borrower
under the Operative Agreements, and such proceeds (and such investment
earnings), to the extent not theretofore applied as provided herein, shall be
released to Borrower at Borrower’s written request upon the release of such
Airframe or Engine and the replacement thereof as provided herein; provided, if
a Default or Event of Default then exists, Security Agent shall continue to hold
(and apply) such proceeds as provided herein until such Default or Event of
Default no longer exists, in which case Security Agent shall release the
remaining portion of such proceeds (and of such investment earnings) over to
Borrower.

 

11



--------------------------------------------------------------------------------

3.3 Payments after Event of Default.

Except as otherwise provided in Section 3.4, all payments received and amounts
held or realized by Security Agent (including any amounts realized by Security
Agent from the exercise of any remedies pursuant to Article 5) if an Event of
Default exists and after the acceleration specified in Section 5.2(b), as well
as all payments or amounts then held by Security Agent as part of the
Collateral, shall be promptly distributed by Security Agent in the following
order of priority:

FIRST, so much of such payments or amounts as shall be required to reimburse
Security Agent for any tax (except to the extent resulting from a failure of
Security Agent to withhold taxes pursuant to Section 2.3(b) unless such failure
of Security Agent to withhold is as a result of or caused by any breach by
Borrower of its obligations, representations or covenants under any of the
Operative Agreements), expense, or other loss (including all amounts to be
expended at the expense of, or charged upon the rents, revenues, issues,
products, and profits of, the property included in the Collateral (all such
property being herein the “Mortgaged Property”) pursuant to Section 5.3(b))
incurred by Security Agent (to the extent not previously reimbursed), the
expenses of any sale, or other proceeding, reasonable attorneys’ fees and
expenses, court costs, and any other expenditures incurred or expenditures or
advances made by Security Agent or the Lenders in the protection, exercise, or
enforcement of any right, power, or remedy or any damages sustained by Security
Agent or any Lender, liquidated or otherwise, upon such Event of Default shall
be applied by Security Agent as between itself and the Lenders to reimburse
(x) such expenses and (y) any other expenses for which Security Agent or the
Lenders are entitled to reimbursement under any Operative Agreement; and if the
aggregate amount to be so distributed is insufficient to pay all amounts
described above, then ratably, without priority of one over the other, in
proportion to the amounts owed each hereunder;

SECOND, so much of such payments or amounts remaining as shall be required to
pay in full the unpaid Original Amount of the Equipment Notes, and the accrued
but unpaid interest, any Breakage Amount and other amounts due thereon and on
all other Secured Obligations in respect of the Equipment Notes to the date of
distribution, shall be distributed to the Lenders, and if the amount so to be
distributed is insufficient to pay in full, then ratably, without priority of
one over the other, in the proportion that (x) the unpaid Original Amount of the
Equipment Notes held by each holder plus the accrued but unpaid interest and
other amounts due hereunder or thereunder to the distribution date, bears to
(y) the aggregate unpaid Original Amount of the Equipment Notes held by all such
holders plus the accrued but unpaid interest and other amounts due thereon to
the distribution date;

THIRD, subject to Section 7.5 of the Loan Agreement, so much of such payments or
amounts remaining as is required to pay in full all other Secured Obligations,
whether or not then due (by reason of acceleration or otherwise), in the
following order: (1) unpaid principal amount of, and all accrued and unpaid
interest on, all Related Notes issued under the Related Loan Agreements and all
other Related Obligations thereto, pro rata as to amounts outstanding;
(2) unpaid principal amount of, and all accrued and unpaid interest on, all PDP
Notes and all other Related Obligations thereto, pro rata as to amounts
outstanding; and (3) any other Secured Obligations on a pro rata basis; and

 

12



--------------------------------------------------------------------------------

FOURTH, the balance, if any, of such payments or amounts remaining thereafter
shall be distributed as required by any provision of Law, and the balance, if
any, to or as directed by Borrower.

3.4 Certain Payments.

(a) Any payments that Security Agent receives, and that this Mortgage (other
than this Section 3.4) does not provide how to apply but any other Operative
Agreement does provide how to apply or for whose benefit such payment was
received, shall be applied forthwith to the purpose for which such payment was
made in accordance with such other Operative Agreement.

(b) Notwithstanding anything to the contrary in this Article 3, Security Agent
will distribute promptly upon receipt any indemnity payment that it receives
from Borrower in respect of any Lender or any other Indemnitee or Tax
Indemnitee, in each case whether or not pursuant to Section 9 of the Loan
Agreement, directly to the Person entitled thereto.

(c) Payments that Security Agent receives under the Holdings Guarantee shall be
distributed in the same manner as the payments to which such payments relate
would be distributed had such payments been received by Security Agent.

3.5 Other Payments.

Security Agent shall distribute any payments that it receives, and that the
Operative Agreements (other than this Section 3.5) do not provide how to apply,
as specified in Section 3.1; and after payment in full of all amounts then due
in accordance with Section 3.1, then in the manner provided in clause “FOURTH”
of Section 3.3.

4. BORROWER’S COVENANTS

4.1 Liens.

Borrower will not directly or indirectly create, incur, assume, or suffer to
exist any Lien on or with respect to the Airframe or any Engine or any other
Collateral, title to any of the foregoing, or any interest of Borrower therein,
except Permitted Liens. Borrower shall promptly, at its own expense, take such
action as may be necessary duly to discharge (by bonding or otherwise) any such
Lien other than a Permitted Lien arising at any time.

4.2 Possession; Operation and Use; Maintenance; Registration; Markings.

(a) General. Except as otherwise expressly provided herein, Borrower shall be
entitled to operate, use, locate, employ, or otherwise utilize or not utilize
the Airframe, any Engine or any Parts in any lawful manner or place in
accordance with Borrower’s business judgment.

(b) Possession. Borrower shall not, without Security Agent’s prior written
consent, lease or otherwise in any manner deliver, transfer, or relinquish
possession of the

 

13



--------------------------------------------------------------------------------

Aircraft, the Airframe, or any Engine, or install any Engine, or permit any
Engine to be installed, on any airframe other than the Airframe; except that
Borrower may, without such prior written consent:

(1) subject or permit any Permitted Lessee to subject (aa) the Airframe to
normal interchange agreements or (bb) any Engine to normal interchange
agreements or pooling agreements or arrangements, in each case customary in the
commercial airline industry and entered into by Borrower or such Permitted
Lessee in the ordinary course of business; provided, that (i) no such agreement
or arrangement contemplates (other than as contemplated with respect to an Event
of Loss) or requires the transfer of title to the Airframe or any Engine and
(ii) if Borrower’s title to any such Airframe or Engine is divested under any
such agreement or arrangement, then such Airframe or Engine shall be deemed to
have suffered an Event of Loss as of the date of such divestiture, and Borrower
shall comply with Sections 4.4(e) or 4.5 (as the case may be) in respect
thereof;

(2) deliver or permit any Permitted Lessee to deliver possession of the
Aircraft, the Airframe, any Engine, or any Part (aa) to the manufacturer thereof
or to any third-party maintenance provider (approved by the Aviation Authority
for that Aircraft, Airframe, Engine or Part) for testing, service, repair,
maintenance, or overhaul work on the Aircraft, the Airframe, any Engine, or any
Part, or, to the extent required or permitted by the terms of this Agreement,
for alterations or modifications in or additions to the Aircraft, the Airframe,
or any Engine, or (bb) to any Person for the purpose of transport to a Person
referred to in the preceding clause (aa);

(3) install or permit any Permitted Lessee to install an Engine on an airframe
owned by Borrower or such Permitted Lessee free and clear of all Liens, except
(aa) Permitted Liens and those that do not apply to the Engines, and (bb) the
rights of third parties under normal interchange or pooling agreements and
arrangements of the type permitted under Section 4.2(b)(1);

(4) install or permit any Permitted Lessee to install an Engine on an airframe
leased to Borrower or such Permitted Lessee, or purchased or owned by Borrower
or such Permitted Lessee subject to a security agreement, conditional sale, or
other secured financing arrangement, but only if (aa) such airframe is free and
clear of all Liens, except (i) the rights of the parties to such lease, or any
such secured financing arrangement, covering such airframe, and (ii) Liens of
the type permitted by clause (3) of this Section 4.2(b), and (bb) Borrower or
Permitted Lessee has received from the lessor, secured party, or conditional
seller in respect of such airframe, a written agreement (which may be a copy of
the lease, security agreement, conditional sale agreement, or other agreement
covering such airframe), whereby such Person agrees that it will not acquire or
claim any right, title, or interest in, or Lien on, such Engine by reason of the
installation of such Engine on such airframe at any time while such Engine is
subject to the Lien of this Mortgage;

 

14



--------------------------------------------------------------------------------

(5) install or permit any Permitted Lessee to install an Engine on an airframe
owned by or leased to Borrower or such Permitted Lessee subject to a conditional
sale or other security agreement under circumstances where neither clause
(3) nor clause (4) of this Section 4.2(b) applies; provided, that any such
installation shall be deemed an Event of Loss with respect to such Engine, and
Borrower shall comply with Section 4.4(e) in respect thereof;

(6) transfer or permit any Permitted Lessee to transfer possession of the
Aircraft, the Airframe, or any Engine to (aa) a U.S. Governmental Entity
pursuant to CRAF or (bb) to a U.S. Governmental Entity when required by
applicable Law, as the case may be. Neither such event shall, for the avoidance
of doubt, be deemed to be an Event of Loss. Borrower shall promptly notify (to
the extent Borrower is permitted to do so by applicable U.S. Law) Security Agent
in writing of any such transfer and such notification shall identify the name,
address and telephone number of the Contracting Office Representative or
Representatives for Military Airlift Command of the United States Air Force to
whom notices must be given and to whom requests or claims must be made to the
extent applicable under CRAF;

(7) enter into a Wet Lease with respect to the Aircraft or any other aircraft on
which any Engine may be installed (which shall not be considered a transfer of
possession hereunder); provided, that Borrower’s obligations hereunder shall
continue in full force and effect notwithstanding any Wet Lease and provided,
further that Borrower shall promptly notify Security Agent in writing if any Wet
Lease in respect of the Aircraft is more than six (6) months in duration (and
the Aircraft is the only aircraft that is subject to such Wet Lease);

(8) if no Event of Default exists, and subject to the following paragraphs,
enter into a lease (a “Permitted Lease”) with respect to the Aircraft, the
Airframe, or any Engine with any Permitted Air Carrier or Permitted Manufacturer
who is not then subject to any bankruptcy, insolvency, liquidation,
reorganization, dissolution, or similar proceeding or with a U.S. Governmental
Entity (other than with any branch of the military of the U.S. Government),
subject to compliance with the following conditions:

(i) Borrower shall give at least thirty (30) days’ prior written notice to
Security Agent of any Permitted Lease under specifying (a) the Permitted Lessee,
(b) the term of the Permitted Lease, (c) the domicile of the Permitted Lessee,
and (d) the country in which the Aircraft is to be ordinarily stored overnight
by such Permitted Lessee (as contemplated by the Permitted Lease). Such notice
shall be accompanied by the proposed lease agreement.

(ii) Any Permitted Lease shall include appropriate provisions:

 

  (A) requiring the maintenance, inspection, insurance, operation and inspection
of the Aircraft, Airframe or Engine(s) leased thereby to be in accordance with
the relevant provisions of this Mortgage,

 

15



--------------------------------------------------------------------------------

  (B) requiring the Permitted Lessee to keep the Aircraft, Airframe or Engine(s)
leased thereby free and clear of Liens other than Permitted Liens,

 

  (C) prohibiting further sublease (except as provided below) of the Aircraft,
Airframe or Engine(s),

 

  (D) containing in the case of a proposed lease to a Permitted Foreign Air
Carrier, an express waiver by such lessee of the defense of sovereign immunity
(1) in any suit, action or proceeding arising out of or relating to such
Permitted Lease and (2) with respect to the defense of such lessee’s property
from execution or attachment,

 

  (E) providing that the Aircraft shall not be operated or used, and shall be
grounded if the insurance coverages required by the terms of Section 4.6 of this
Mortgage are not in effect, and

 

  (F) requiring Permitted Lessee to ensure that registration of the Aircraft in
the name of Borrower under the Transportation Code except as permitted in
Section 4.2(c), and

 

  (G) such other terms and conditions as may be reasonably requested by the
Security Agent in connection with a Permitted Lease to a U.S. Governmental
Entity.

(iii) in the case of a lease to a Permitted Foreign Air Carrier, Security Agent
shall receive evidence reasonably satisfactory to it that: (1) all necessary
approvals from any Governmental Entity required for the leased Airframe or any
leased Engine or engine, as the case may be, to be imported and, to the extent
reasonably obtainable and reasonably requested, exported from the applicable
country of domicile upon repossession of such equipment by Security Agent shall
have been obtained prior to the importation of the imported Airframe and/or
Engine under any such lease; and (2) the insurance requirements of Section 4.6
and Annex B are satisfied; and

(iv) in connection with any Permitted Lease to a Permitted Foreign Air Carrier,
Borrower shall obtain at its own cost, as a condition to the delivery to the
proposed Permitted Lessee of the Aircraft, Airframe or any Engine, an opinion
from reputable counsel selected by Borrower and reasonably acceptable to
Security Agent located in the country of such Permitted Lessee’s domicile (or,
if Borrower determines during the term of the Permitted Lease that the Aircraft
or Airframe or any Engine will be based or primarily used in a country other
than the

 

16



--------------------------------------------------------------------------------

country of such Permitted Lessee’s domicile, an additional opinion or opinions
of reputable counsel selected by Borrower and reasonably acceptable to Security
Agent located in such other country) in form and substance reasonably
satisfactory to Security Agent;

provided, that (1) the rights of any transferee who receives possession by
reason of a transfer permitted by this Section 4.2(b) (other than by a transfer
of an Engine which is deemed an Event of Loss) shall be subject and subordinate
to this Mortgage and to Security Agent’s rights, powers and remedies hereunder,
(2) Borrower shall remain primarily liable for the performance of this Mortgage
and all the terms and conditions of this Mortgage and the other Operative
Agreements shall remain in effect to the same extent as if such transfer had not
occurred, and no transfer of possession of the Aircraft, Airframe or any Engine
or any failure of performance under or with respect to such transfers shall in
any way discharge (except to the extent performed by such transferee) or
diminish any of Borrower’s obligations to Security Agent hereunder or under any
Operative Agreement, and (3) no lease or transfer of possession otherwise in
compliance with this Section 4.2(b) shall (aa) result in any registration or
re-registration of the Aircraft (except to the extent permitted by
Section 4.2(e)) or the maintenance, operation, or use thereof except in
compliance with Sections 4.2(c) and 4.2(d), or (bb) permit any action not
permitted to Borrower hereunder.

In the case of any Permitted Lease, Borrower will include in such lease
appropriate provisions which (x) make such lease expressly subject and
subordinate to this Mortgage and (y) require that the Airframe or any Engine
subject thereto be used in accordance with the limitations applicable to
Borrower’s possession and use provided in this Mortgage and provide for the
maintenance and inspection of the Aircraft in the same manner in all material
respects as the applicable provisions of this Mortgage.

No Permitted Lessee may sublease the Airframe or any Engine, except that a
Permitted Manufacturer or Affiliate of Borrower that is a Permitted Lessee may
sublease to any Permitted Lessee to whom a lease would be permitted under this
Section 4.2; provided that (A) such sublease shall not permit any sub-subleasing
of the Aircraft, the Airframe, or any Engine (and Borrower shall ensure that the
same does not occur), (B) such sublease shall be assigned to Borrower to secure
such Permitted Manufacturer’s obligations under its lease pursuant to a sublease
assignment and sublessee consent each in form and substance reasonably
satisfactory to Security Agent, and (C) Borrower shall comply, and shall cause
such sublease to comply, with all requirements and conditions of this
Section 4.2 as if such sublease were a direct lease from Borrower to the
sublessee. Borrower shall reimburse Security Agent for all of its reasonable
out-of-pocket fees and expenses (including reasonable fees and disbursements of
counsel) incurred in connection with any such lease or sublease. Except as
otherwise provided herein and without in any way relieving Borrower from its
primary obligation for the performance of its obligations under this Mortgage,
Borrower may in its sole discretion permit a lessee to exercise any or all
rights which Borrower would be entitled to exercise under Section 4.2 and
Section 4.4, and may cause a lessee to perform any or all of Borrower’s
obligations under Article 4, and Security Agent agrees to accept actual and full
performance thereof by a lessee in lieu of performance by Borrower.

 

17



--------------------------------------------------------------------------------

Security Agent hereby agrees, and each Lender by acceptance of an Equipment Note
agrees, for the benefit of each lessor, conditional seller, or secured party of
any engine leased, purchased, or owned by Borrower or any Permitted Lessee
subject to a lease, conditional sale, or other security agreement that Security
Agent, each Lender, and their respective successors and assigns will not acquire
or claim, as against such lessor, conditional seller, or secured party, any
right, title, or interest in any engine as the result of the installation of
such engine on the Airframe at any time while such engine is subject to such
lease, conditional sale, or other security agreement and owned by such lessor or
conditional seller or subject to a security interest in favor of such secured
party; provided, Borrower or any Permitted Lessee has received from any such
lessor, secured party, or conditional seller in respect of any airframe leased,
purchased or owned by Borrower or any Permitted Lessee, a written agreement
(which may be a copy of the lease, security agreement, conditional sale
agreement, or other agreement covering such airframe), whereby such Person
agrees that neither it nor its successors will acquire or claim any right,
title, or interest in an Engine by reason of the installation of such Engine on
any such airframe at any time while such Engine is subject to the Lien of this
Mortgage.

As security for Borrower’s due and punctual payment and performance of all of
its covenants and obligations in the Operative Agreements, Borrower hereby
grants to Security Agent a security interest in all of Borrower’s right, title,
and interest in and to each Permitted Lease having a term in excess of one year
of any Aircraft, Airframe, or Engine, including with respect to all payments,
including payments of rent, insurance proceeds (other than public liability
insurance proceeds), and other amounts due or to become due thereunder. Borrower
shall enter into a “Lease Assignment” and a “Lessee Consent” each in form and
substance reasonably satisfactory to Security Agent with respect to each
Permitted Lease of the Airframe having a term of one or more years. In
connection therewith Borrower shall cause (subject to the consent of the
Security Agent) an assignment of associated rights with respect to such
Permitted Lease to be registered with the International Registry, and in
addition shall take such additional actions as are required under Section 6.1 of
the Loan Agreement.

(c) Operation and Use. Borrower shall not operate, use, or locate the Aircraft,
the Airframe, or any Engine, or allow the Aircraft, the Airframe, or any Engine
to be operated, used, or located, (1) in any area excluded from coverage by any
insurance required by Section 4.6, except in the case of a requisition by the
U.S. Government where Borrower obtains (and provides evidence of) an indemnity
in lieu of such insurance from the U.S. Government, or insurance from the U.S.
Government, against substantially the same risks and for at least the amounts of
the insurance required by Section 4.6 covering such area, or (2) in any
recognized area of hostilities unless covered in accordance with Section 4.6 by
war risk insurance, or in either case unless the Aircraft, the Airframe, or any
Engine is only temporarily operated, used, or located in such area as a result
of an emergency, equipment malfunction, navigational error, hijacking, weather
condition, or other similar unforeseen circumstance, so long as Borrower
diligently and in good faith proceeds to remove the Aircraft from such area.
Borrower shall not permit the Aircraft, the Airframe, or any Engine to be used,
operated, maintained, serviced, repaired or overhauled (x) in violation of any
Law binding on or applicable to such Aircraft, Airframe, or Engine or (y) in
violation of any airworthiness certificate, license or registration of any
Governmental Entity relating to the Aircraft, the Airframe, or any Engine,
except (i) immaterial or non-recurring violations with respect to which
corrective

 

18



--------------------------------------------------------------------------------

measures are taken promptly by Borrower or Permitted Lessee upon discovery
thereof, or (ii) to the extent the validity or application of any such Law or
requirement relating to any such certificate, license, or registration is being
contested in good faith by Borrower or Permitted Lessee in any reasonable manner
which does not involve any material risk of the sale, forfeiture, or loss of the
Aircraft, the Airframe, or any Engine, any material risk of criminal liability
or material civil penalty against Security Agent or any Lender or impair in any
material respect Security Agent’s or any Lender’s interest in the Aircraft, the
Airframe, or any Engine. The Aircraft shall not be operated or used (except in
the course of customary maintenance so long as ground insurance is in effect),
and shall be grounded, if the insurance coverage required by the terms of
Section 4.6 are not in effect.

(d) Maintenance and Repair. At its own cost and expense, Borrower shall cause
the Aircraft, the Airframe, and each Engine (and any engine that is not an
Engine but installed on the Aircraft) to be maintained, serviced, repaired, and
overhauled in accordance with (1) while operated by Borrower, Borrower’s
FAA-approved maintenance program and, while operated by a Permitted Lessee,
Permitted Lessee’s Approved Maintenance Program, (in either case, the
“Maintenance Program”) so as (aa) to keep the Aircraft, the Airframe, and each
Engine in as good operating condition as on the Closing Date, ordinary wear and
tear excepted, and (bb) to keep the Aircraft in such operating condition as may
be necessary to enable the applicable airworthiness certification of the
Aircraft to be maintained under the regulations of the FAA or other Aviation
Authority then having jurisdiction over the operation of the Aircraft (but in
any event in accordance with the Maintenance Program), except during
(x) temporary periods of storage during which time appropriate storage
maintenance will be performed in accordance with applicable regulations,
(y) maintenance and modification permitted hereunder, or (z) periods when the
FAA or such other Aviation Authority has revoked or suspended the airworthiness
certificates for Similar Aircraft; and (2) except during periods when a
Permitted Lease is in effect, the same standards as Borrower uses with respect
to Similar Aircraft in its fleet operated by Borrower in similar circumstances
and, during any period in which a Permitted Lease is in effect, in accordance
with the Maintenance Program of the Permitted Lessee. Borrower further agrees
that the Aircraft, the Airframe, and Engines will be maintained, used, serviced,
repaired, overhauled, or inspected in compliance with applicable Laws with
respect to the maintenance of the Aircraft and in compliance with each
applicable airworthiness certificate, license, and registration relating to the
Aircraft, the Airframe, or any Engine issued by the Aviation Authority, other
than minor or nonrecurring violations with respect to which corrective measures
are taken upon discovery thereof and except to the extent Borrower or Permitted
Lessee is contesting in good faith the validity or application of any such Law
or requirement relating to any such certificate, license, or registration in any
reasonable manner which does not create any material risk of sale, loss, or
forfeiture of the Aircraft, the Airframe, or any Engine or the interest of
Security Agent or any Lender therein, or any material risk of criminal liability
or material civil penalty against Security Agent or any Lender. Borrower shall
maintain or cause to be maintained the Aircraft Documents in English (except
that, during the term of any Permitted Lease to a Permitted Lessee who is a
Permitted Foreign Air Carrier, such Permitted Lessee may maintain Aircraft
Records in the primary language of the country in which such Permitted Lessee is
located; provided, certified translations shall be made into English of all such
Aircraft Records by

 

19



--------------------------------------------------------------------------------

appropriate translators qualified to an internationally recognizable standard on
an ongoing basis and no less frequently than once each year and provided that
each such translated document shall be further endorsed by the official stamp,
or certified signature of the accountable manager with responsibility for
quality control of the Permitted Foreign Air Carrier).

(e) Registration. On or as promptly as practicable after the Closing Date,
Borrower shall cause the Aircraft to be duly registered in its name under the
Transportation Code, or as otherwise permitted by this Section 4.2(e), and cause
(subject to the consent of the Airframe Manufacturer) the sale of the Airframe
and each Engine effected by the Bills of Sale to be duly registered with the
International Registry and at all times thereafter shall cause the Aircraft to
remain so registered. Borrower shall be entitled to register the Aircraft or
cause the Aircraft to be registered in a Permitted Country or another country
with the prior written approval of Security Agent if: (1) such proposed change
of registration is made in connection with a Permitted Lease; (2) no Event of
Default is in existence, (3) Borrower and Permitted Lessee shall duly register
with the appropriate Governmental Entity of such country Borrower’s interest as
the owner and Security Agent’s Lien in and to the Aircraft and shall, at all
times thereafter, cause the same to remain so duly registered unless and until
such time as the registration of the Aircraft is changed as provided herein, and
shall cause to be done, at all times all other acts including the filing,
recording and delivery of any document or instrument or, by reference to prudent
industry practice in such country, that Security Agent deems reasonably
necessary or advisable in order to create, preserve and protect such interest in
the Aircraft as against Borrower and any third parties, (4) all insurance
provided for in the Operative Agreements shall be in full force and effect
before, at the time of, and after such change in registration, and Security
Agent and each Lender shall receive a certificate of Borrower’s or Permitted
Lessee’s insurance broker to such effect; (5) none of Security Agent or the
Lenders shall be subjected to any adverse tax consequence for which Borrower is
not required to indemnify such person as a result of such re-registration,
unless Borrower agrees to indemnify such Person therefor in a manner reasonably
acceptable to such Person; and (6) Security Agent receives an opinion of
reputable counsel selected by Borrower and reasonably acceptable to Security
Agent in form and substance reasonably satisfactory to Security Agent. Borrower
shall provide not less than thirty (30) days’ prior written notice of a proposed
change in registration (specifying the jurisdiction involved) accompanied by a
draft of all required documents. Borrower shall reimburse Security Agent and the
Lenders for all of their reasonable out-of-pocket fees and expenses (including
reasonable fees and disbursements of counsel) incurred in connection with any
such change in registration meeting the requirements of this paragraph (e).
Security Agent and each Lender agrees to cooperate with Borrower to the extent
reasonably necessary to enable it to effectuate such change in registration.
Borrower shall also cause (A) this Mortgage to be duly recorded and at all times
maintained of record as a first-priority perfected mortgage (subject to
Permitted Liens) on the Aircraft, the Airframe, and each of the Engines and
(B) the International Interest in the Airframe and each Engine constituted by
this Mortgage to be duly registered on the International Registry as a first
priority International Interest.

 

20



--------------------------------------------------------------------------------

(f) Markings. On or reasonably promptly after the Closing Date, Borrower will
cause to be affixed to, and maintained in, the cockpit of the Airframe and on
each Engine, in each case, in a clearly visible location, a placard of a
reasonable size and shape bearing the legend: “Subject to a security interest in
favor of The Royal Bank of Scotland, as Security Agent.” Such placards may be
removed temporarily, if necessary, in the course of maintenance of the Airframe
or Engines and promptly replaced thereafter. If any such placard is damaged or
becomes illegible, Borrower shall promptly replace it with a placard complying
with the requirements of this Section 4.2(f).

(g) Information for Filings. Borrower shall promptly furnish to Security Agent
such information within Borrower’s possession or reasonably available or
obtainable by Borrower (without out-of-pocket cost or expense to Borrower unless
Security Agent reimburses Borrower for such out-of-pocket cost or expense) as
may be required to enable Security Agent timely to file any reports required to
be filed by it as Security Agent under this Mortgage with any Governmental
Entity because of, or in connection with, the interest of Security Agent in the
Aircraft, the Airframe or the Engines, or any other part of the Collateral;
provided, however, that with respect to any such information which Borrower
reasonably deems commercially sensitive or confidential, Security Agent, so long
as delay in providing such information will not expose Security Agent to any
risk of criminal liability or any material risk of material civil liability,
shall afford Borrower a reasonable opportunity to seek from any such
Governmental Entity a waiver of the obligation to provide any such information,
or a consent to the filing of such information directly by Borrower in lieu of
filing by Security Agent, and if any such waiver or consent is evidenced to the
reasonable satisfaction of Security Agent then Borrower shall not be required to
furnish such information to Security Agent

4.3 Inspection.

(a) At all reasonable times, Security Agent or its authorized representatives
(the “Inspecting Parties”) may (not more than once every twelve (12) months,
unless an Event of Default exists, then such inspection right shall not be so
limited) inspect the Aircraft and the Aircraft Documents.

(b) Any inspection of the Aircraft hereunder shall be limited to a visual,
internal and external walk-around inspection, and shall not include the opening
of any panels, bays, or other components of the Aircraft (other than inspection
panels which may be opened and closed by hand and without the use of tools in
the course of normal line maintenance access), and no such inspection shall
interfere with Borrower’s or any Permitted Lessee’s maintenance or operation of
the Aircraft, the Airframe, or any Engine.

(c) With respect to such rights of inspection, Security Agent shall not have any
duty or liability to make, or any duty or liability by reason of not making, any
such visit, inspection or survey.

(d) Each Inspecting Party shall bear its own expenses in connection with any
such inspection, unless an Event of Default exists, then Borrower shall
reimburse each Inspecting Party for its reasonable out-of-pocket costs and
expenses incurred in connection with any such inspection.

 

21



--------------------------------------------------------------------------------

4.4 Replacement and Pooling of Parts; Alterations, Modifications, and Additions;
Substitution of Engines.

(a) Replacement of Parts. Except as otherwise provided herein, Borrower, at its
own cost and expense, will promptly replace (or cause to be replaced) all Parts
that are from time to time incorporated or installed in or attached to the
Aircraft, and that become worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair, or permanently rendered unfit for use for
any reason whatsoever. In addition, Borrower, at its own cost and expense, may
remove (or cause to be removed) in the ordinary course of business, fleet
management, maintenance, service, repair, overhaul, or testing any Parts,
whether or not worn out, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair, or permanently rendered unfit for use; provided, that, except as
otherwise provided herein, Borrower will replace or cause the replacement of
such Parts as promptly as practicable but in no case later than 90 days. All
replacement parts (other than replacement parts installed in or attached to the
Airframe or any Engine on a temporary basis) shall be owned by Borrower or, as
the case may be, the Permitted Lessee and shall be free and clear of all Liens,
except for Permitted Liens and pooling arrangements to the extent permitted by
Section 4.4(c), and shall be in good operating condition and (except in the case
of replacement parts installed in or attached to the Airframe on a temporary
basis) have a value, remaining useful life and utility not less than the value,
remaining useful life and utility of the Parts replaced (assuming such replaced
Parts were in the condition required hereunder) and such replacement shall have
documentation meeting the applicable requirements of the FAA or other Aviation
Authority then having jurisdiction over the Aircraft.

(b) Removal of Parts. Except as otherwise provided herein, any Part at any time
removed from the Airframe or any Engine shall remain subject to the Lien of this
Mortgage, no matter where located, until it is replaced by a part that has been
incorporated or installed in or attached to such Airframe or any Engine and that
meets the requirements for replacement parts specified above. Except with
respect to replacement parts installed in or attached to the Airframe or any
Engine on a temporary basis, as soon as a replacement part is incorporated or
installed in or attached to the Airframe or any Engine as provided in
Section 4.4(a), without further act, (1) the replaced part shall thereupon be
free and clear of all rights of Security Agent and shall no longer be a Part
hereunder, and (2) such replacement part shall become a Part hereunder and
subject to this Mortgage and be part of such Airframe or Engine for all purposes
hereof to the same extent as the Parts originally incorporated or installed in
or attached to such Airframe or Engine.

(c) Pooling of Parts. Any Part removed from the Aircraft may be subjected by
Borrower or a Permitted Lessee to a normal pooling arrangement customary in the
airline industry and entered into in the ordinary course of business of Borrower
or Permitted Lessee, provided, that the part replacing such removed Part shall
be incorporated or installed in or attached to such Airframe or any Engine in
accordance with Section 4.4(a)

 

22



--------------------------------------------------------------------------------

and Section 4.4(b) as promptly as practicable after the removal of such removed
Part and the Person using the removed part in the course of its participation in
such pooling arrangement complies with the documentation and maintenance
requirements of the FAA or the Aviation Authority then having jurisdiction over
the Aircraft. In addition, any replacement part when incorporated or installed
in or attached to the Airframe or any Engine may be owned by any third party,
subject to a normal pooling arrangement, so long as Borrower or a Permitted
Lessee, as promptly thereafter as practicable, either (1) causes such
replacement part to become subject to the Lien of this Mortgage, free and clear
of all Liens except Permitted Liens, at which time such replacement part shall
become a Part, or (2) replaces (or causes to be replaced) such replacement part
by incorporating or installing in or attaching to the Aircraft a further
replacement part owned by Borrower or, as the case may be, a Permitted Lessee
free and clear of all Liens except Permitted Liens and which shall become
subject to the Lien of this Mortgage in accordance with Section 4.4(b).

(d) Alterations, Modifications, and Additions. Borrower shall make (or cause to
be made) alterations and modifications in and additions to the Aircraft as may
be required to be made from time to time to meet the applicable standards of the
FAA or other Aviation Authority having jurisdiction over the operation of the
Aircraft, to the extent made mandatory in respect of the Aircraft (a “Mandatory
Modification”); provided, that Borrower or a Permitted Lessee may, in good faith
and by appropriate procedure, contest the validity or application of any law,
rule, regulation, or order in any reasonable manner which does not adversely
affect in any material respect Security Agent’s interest in the Aircraft and
does not involve any material risk of sale, forfeiture, or loss of the Aircraft
or the interest of Security Agent or any Lender therein, or any material risk of
criminal liability or material civil penalty being imposed on Security Agent or
any Lender. In addition, Borrower at its own cost and expense may make or permit
to be made such alterations and modifications in and additions to the Airframe
or any Engine (each an “Optional Modification”) as Borrower or a Permitted
Lessee deems desirable in the proper conduct of its business, including removal
of Parts which Borrower deems are obsolete or no longer suitable or appropriate
for use in the Aircraft; provided, that no such Optional Modification shall
(1) diminish the fair market value, utility, or useful life of the Aircraft or
any Engine below its fair market value, utility, or useful life immediately
before such Optional Modification (assuming the Aircraft or such Engine was in
the condition required by this Mortgage immediately before such Optional
Modification), (2) impair the airworthiness of the Airframe or the Engine,
(3) involve structural modification to the Airframe that would be inconsistent
with the use of the Aircraft as an aircraft in passenger configuration or
(4) cause the Aircraft to cease to have the applicable standard certificate of
airworthiness. Borrower or a Permitted Lessee shall obtain all supplemental type
certificates for any modification that is a major modification in accordance
with the applicable regulations of the FAA. Except as otherwise provided herein,
all Parts (other than Removable Parts) incorporated or installed in or attached
to the Aircraft as a result of such Optional Modification shall, without further
act, become subject to this Mortgage. Borrower or any Permitted Lessee may, at
any time so long as the Airframe or any Engine is subject to the Lien of this
Mortgage, remove any such Part (such Part being referred to herein as a
“Removable Part”) from such Airframe or an Engine if (i) such Part is in
addition to, and not in replacement of or in substitution for,

 

23



--------------------------------------------------------------------------------

any Part originally incorporated or installed in or attached to such Airframe or
any Engine at the time of delivery thereof hereunder or any Part in replacement
of, or in substitution for, any such original Part, (ii) such Part is not
required to be incorporated or installed in or attached or added to such
Airframe or any Engine pursuant to Section 4.2(d) or the first sentence of this
Section 4.4(d), and (iii) such Part can be removed from such Airframe or any
Engine without diminishing the fair market value, utility, or remaining useful
life which such Airframe or any Engine would have had at the time of removal had
such removal not been effected, assuming the Aircraft was otherwise maintained
in the condition required by this Mortgage and such Removable Part had not been
incorporated or installed in or attached to the Aircraft. No Removable Part
shall be subject to the Lien of this Mortgage. Removable Parts may be leased
from or financed by third parties other than Security Agent; provided, the Lien
related to any such lease or financing shall not extend beyond the Removable
Parts subject to such lease or financing. For the avoidance of any doubt,
Security Agent and Borrower acknowledge and agree that any and all in-flight
entertainment equipment (“IFE”) installed in the Aircraft (whether before or
after delivery thereof) shall be deemed to be a Removable Part for all purposes
of this Mortgage, but only to the extent and for so long as such IFE is not
owned by Borrower or is subject to lease or a secured financing arrangement by
third parties other than Security Agent; provided, that:

(1) the owner or financier of the IFE will have no lien on or against the
Aircraft and no rights with respect to the Aircraft except the right to remove
the IFE from such Aircraft if such owner, financier or Borrower repairs and
restores the Aircraft as provided below;

(2) prior to the installation of any IFE, Borrower shall provide Security Agent
with the identity of the owner or financier of such IFE. Security Agent
acknowledges that (i) the IFE will not constitute a Part or a part of the
Aircraft, and (ii) the IFE will not become subject to the Lien of this Mortgage;
and

(3) such right of installation and removal is subject to and conditional upon
any such owner or financier repairing or causing to be repaired any damage to
the Aircraft in connection therewith and restoring both cosmetically and
functionally those systems and fittings affected by the removal of such IFE and
paying (and holding Security Agent and the Lenders harmless with respect to) all
costs, expenses and liabilities in connection therewith.

Security Agent further agrees that parts installed on the Engine (whether before
or after delivery thereof) to increase the thrust setting of any such Engine to
a thrust setting greater than a B20 rating shall each be deemed to be a
Removable Part for all purposes of this Mortgage; provided, however, that upon
removal of any such parts to reduce the thrust setting back to the B20 rating,
the appropriate parts are installed to restore the affected Engine to the B20
rating; provided, further, that if it is necessary for operational reasons to
reduce the thrust setting of any such Engine to a thrust setting below a B20
rating, then Parts removed for that purpose shall not be deemed to be Removable
Parts and shall continue to be subject to the Lien of this Mortgage until such
time as they have been reinstalled or replaced by Parts which increase the
thrust setting to B20 or higher.

 

24



--------------------------------------------------------------------------------

(e) Substitution of Engines. Subject to the terms and conditions of this
Section 4.4(e), (A) Borrower shall have the right at its option at any time, on
at least ten (10) days’ prior written notice to Security Agent, to substitute
for any Engine, and (B) if an Event of Loss to an Engine occurs under
circumstances in which an Event of Loss to the Airframe has not occurred,
Borrower shall within 90 days of the occurrence of such Event of Loss substitute
for any Engine, a Replacement Engine, free and clear of Liens (other than
Permitted Liens not of record). In such event, immediately upon the
effectiveness of such substitution in accordance with this Section 4.4(e) and
without further act, (1) the replaced Engine shall thereupon be free and clear
of all rights of Security Agent and the Lien of this Mortgage and shall no
longer be deemed an Engine hereunder, (2) such Replacement Engine shall become
subject to this Mortgage and be deemed part of the Aircraft for all purposes
hereof to the same extent as was the replaced Engine. Such Replacement Engine
shall be an engine manufactured by Engine Manufacturer that is the same model as
the Engine being replaced thereby, or an improved model (but in any event the
same model as the other Engine then subject to this Mortgage), and that is
suitable for installation and use on the Airframe with the other Engine, and
that has a value, utility, and remaining useful life (without regard to hours
and/or cycles since last overhaul) at least equal to the Engine being replaced
thereby (assuming that such Engine had been maintained in accordance with this
Mortgage and was in the condition required hereunder) and that such Replacement
Engine shall not have more hours or cycles since new (whichever is applicable)
than the Airframe and the Life Limited Parts installed thereon do not have on
average a higher collective number of cycles since new than the Life Limited
Parts of the Engine being replaced and (3) has all necessary Aircraft Documents
required by and maintained in conformity with the applicable regulations of the
FAA or other Aviation Authority then having jurisdiction over the Aircraft. In
connection with any such substitution, Borrower shall be required to fulfill the
following conditions at Borrower’s sole cost and expense, and Security Agent
shall cooperate reasonably with Borrower to enable Borrower timely to satisfy
such conditions:

(1) an executed counterpart of each of the following documents shall be
delivered to Security Agent:

(aa) a supplement to this Mortgage, covering the Replacement Engine and
incorporating this Mortgage, which shall be duly filed for recordation pursuant
to the Transportation Code or such other applicable law of the jurisdiction
other than the United States in which the aircraft of which such Engine is a
part is registered in accordance with Section 4.2(e) and the International
Interest created by such supplement shall (subject to the consent of Security
Agent) be duly registered with the International Registry as an International
Interest with respect to the Replacement Engine;

 

25



--------------------------------------------------------------------------------

(bb) a full warranty (as to title) bill of sale, covering the Replacement
Engine, executed by the former owner thereof in favor of Borrower (or, at
Borrower’s option, other evidence of Borrower’s ownership of such Replacement
Engine, reasonably satisfactory to Security Agent), and Borrower shall cause
(subject, if necessary, to the consent of the prior owner of the Replacement
Engine) the sale of the Replacement Engine effected by such bill of sale (or
other evidence) to be registered with the International Registry as a contract
of sale;

(cc) Financing Statements covering the security interests created by this
Mortgage (or any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which the Aircraft may be
registered) as are necessary to protect the security interests of Security Agent
in the Replacement Engine;

(dd) an opinion of Borrower’s counsel addressed to Security Agent and each
Lender (which may be from in-house counsel) and in form and substance reasonably
satisfactory to Security Agent to the effect that the supplement to this
Mortgage referred to in clause (1)(aa) has been duly authorized, executed, and
delivered by Borrower;

(ee) furnish an opinion of aviation law counsel addressed to Security Agent and
each Lender and in form and substance reasonably acceptable to Security Agent to
the effect that (1) upon such replacement, Borrower’s title to such Replacement
Engine(s) will be free and clear of all Liens of record (other than Permitted
Liens) and that such Replacement Engine(s) will be subject to the Lien of this
Mortgage to the same extent as the Engine(s) replaced thereby, (2) the
supplement subjecting any such Replacement Engine(s) to this Mortgage has been
duly filed for recordation pursuant to the Transportation Code or such other
applicable Law of the jurisdiction other than the United States in which the
aircraft of which such Engine is a part is registered in accordance with
Section 4.2(e), (3) this Mortgage, as supplemented by such Mortgage supplement,
creates a duly perfected first priority security interest and International
Interest in any such Replacement Engines, (4) the sale of the ownership interest
of any such Replacement Engine(s) effected by the bills of sale (or other
evidence of ownership) thereof has been duly registered with the International
Registry, and (5) the International Interest created by such Mortgage supplement
in and to any such Replacement Engine(s) has been duly registered with the
International Registry;

(ff) furnish a certificate of a qualified aircraft appraiser (which may not be
an employee of Borrower), certifying that such Replacement Engine complies with
the utility and remaining useful life requirements set forth above in this
Section 4.4(e);

 

26



--------------------------------------------------------------------------------

(gg) assign as security to Security Agent the benefit of all assignable and
remaining manufacturers’ and vendors’ warranties with respect to such
Replacement Engine(s);

(hh) furnish Security Agent with an Officer’s Certificate of Borrower certifying
that all applicable conditions to the replacement pursuant to this
Section 4.4(e) have been satisfied and to the effect that upon consummation of
such replacement no Event of Default shall be continuing; and

(ii) take such other action as Security Agent reasonably requests in order that
any such Replacement Engine(s) be properly titled in Borrower free and clear of
all Liens (except Permitted Liens) and subjected to the Lien of this Mortgage to
the same extent as any Engine(s) replaced thereby.

(2) Borrower shall cause to be delivered to Security Agent such evidence of
compliance with the insurance provisions of Section 4.6 with respect to such
Replacement Engine as Security Agent may reasonably request.

Upon satisfaction of the conditions to such substitution, (x) Security Agent
shall execute and deliver to Borrower such documents and instruments as Borrower
has prepared and reasonably requests to evidence the release of such replaced
Engine from the Lien of this Mortgage and discharge from the International
Registry the registration of the International Interest created by this Mortgage
(and any other registered interests in favor of Security Agent) as it relates to
the replaced Engine, (y) if no Event of Default has occurred and is continuing,
Security Agent shall assign to Borrower all claims that Security Agent may have
against any other Person relating to any Event of Loss giving rise to such
substitution, and (z) Borrower shall receive all insurance proceeds (other than
those reserved to itself or to Security Agent under Section 4.6(b)) and proceeds
in respect of any Event of Loss giving rise to such replacement to the extent
not previously applied as provided or permitted hereunder; provided, that if an
Event of Default has occurred and is continuing, such proceeds shall not be
distributed by the Security Agent to Borrower unless and until such Event of
Default is no longer continuing, in which case, subject to the provisions of
Section 3.3, such proceeds and any gain realized as a result of investments
required to be made pursuant to Article 6 of this Mortgage shall be paid to
Borrower (except to the extent applied by Security Agent as provided in this
Mortgage). Borrower shall reimburse Security Agent and each other Lender for all
reasonable out-of-pocket costs and expenses (including reasonable attorney fees
and expenses) incurred in connection with any Replacement Engine becoming an
Engine hereunder.

4.5 Loss, Destruction, or Requisition.

(a) Event of Loss to the Aircraft.

If an Event of Loss to the Airframe (and any Engine(s) installed thereon)
occurs, Borrower shall promptly (and in any event within fifteen (15) days after
such occurrence, or, if later, within fifteen (15) days after the determination
that an Event of Loss has occurred,

 

27



--------------------------------------------------------------------------------

provided that such determination is promptly made) notify Security Agent of such
Event of Loss. Within sixty (60) days after such occurrence, Borrower shall
notify Security Agent of Borrower’s election either to replace the Airframe and
any such Engine(s) as provided under Section 4.5(a)(1) or to make payment in
respect of such Event of Loss as provided under Section 4.5(a)(2) (and if
Borrower does not notify Security Agent of such election within the 60-day time
period, Borrower shall be deemed to have elected to make payment in respect of
such Event of Loss as provided under Section 4.5(a)(2)):

(1) If Borrower elects to replace the Airframe and any such Engine(s), Borrower
shall, subject to the satisfaction of the conditions in Section 4.5(c), as
promptly as possible and in any event within 120 days after the occurrence of
such Event of Loss, cause to be subjected to the Lien of this Mortgage, in
replacement of the Airframe with respect to which the Event of Loss occurred, a
Replacement Airframe and, if any Engine was installed on the Airframe when it
suffered the Event of Loss, a Replacement Engine therefor; provided, that if
Borrower does not perform its obligation to effect such replacement under this
clause (1) during the 120-day period provided herein, it shall pay the amounts
required to be paid pursuant to and within the time frame specified in clause
(2) below.

(2) If Borrower elects to make a payment for such Event of Loss to the Airframe,
Borrower shall make a payment to Security Agent for purposes of redeeming
Equipment Notes in accordance with Section 2.9 on a date on or before the
Business Day following the earlier of (aa) the 120th day after the occurrence of
such Event of Loss, and (bb) the third (3rd) day after the receipt of insurance
proceeds with respect to such Event of Loss (but in any event not earlier than
the date of Borrower’s election under Section 4.5(a) to make payment under this
Section 4.5(a)(2)); and upon such payment and payment of all other Secured
Obligations then due and payable, Security Agent shall, at Borrower’s cost and
expense, release from the Lien of this Mortgage, and discharge from the
International Registry the registration of the International Interest created by
this Mortgage (and any other registered interests in favor of Security Agent) as
it relates to, the Airframe and the Engines, by executing and delivering to
Borrower all documents that Borrower reasonably requests to evidence such
release or discharge.

Borrower may extend the period set forth in clause (1) above for an additional
thirty (30) days or the period set forth in clause (2) above for an additional
sixty (60) days if (aa) Borrower provides Security Agent with a cash payment
equal to the then unpaid Original Amount of the Equipment Notes, such payment to
be held by Security Agent as security for Borrower’s obligations under this
Section 4.5, (bb) Security Agent shall have received the insurance proceeds with
respect to such loss and such proceeds are at least equal to the then unpaid
Original Amount of the Equipment Notes or (cc) any combination of (aa) and (bb)
shall result in Security Agent holding funds as security for Borrower’s
obligations under this Section 4.5 equal to the then unpaid Original Amount of
the Equipment Notes.

 

28



--------------------------------------------------------------------------------

(b) Effect of Replacement. If Borrower provides a Replacement Airframe and any
Replacement Engine(s) as provided for in Section 4.5(a)(1), then (1) the Lien of
this Mortgage shall continue with respect to such Replacement Airframe and
Replacement Engine(s) (if any) as though no Event of Loss had occurred;
(2) Security Agent shall release from the Lien of this Mortgage, and discharge
from the International Registry the registration of the International Interest
created by this Mortgage (and any other registered interests in favor of
Security Agent) as it relates to, the replaced Airframe and Engines (if any) by
executing and delivering to Borrower such documents and instruments as Borrower
reasonably requests to evidence such release or discharge; and (3) in the case
of a replacement upon an Event of Loss, Security Agent shall assign to Borrower
all claims Security Agent may have against any other Person arising from the
Event of Loss, and Borrower shall receive all insurance proceeds (other than
those reserved to itself or Security Agent under Section 4.6(b)) and proceeds
from any award in respect of condemnation, confiscation, seizure, or
requisition, including any investment interest thereon, to the extent not
previously applied or permitted hereunder; provided, that if an Event of Default
has occurred and is continuing, such proceeds shall not be distributed by
Security Agent to Borrower unless and until such Event of Default is no longer
continuing, in which case, subject to the provisions of Section 3.3, such
proceeds and any gain realized as a result of investments required to be made
pursuant to Article 6 of this Mortgage shall be paid to Borrower (except to the
extent applied by Security Agent as provided in this Mortgage).

(c) Conditions to Airframe and Engine Replacement upon an Event of Loss.
Borrower’s right to substitute a Replacement Airframe and any Replacement
Engine(s) as provided in Section 4.5(a)(1) is subject to the fulfillment, at
Borrower’s sole cost and expense, in addition to the conditions in
Section 4.5(a)(1), of the following conditions precedent (and Security Agent
shall cooperate reasonably with Borrower to enable Borrower timely to satisfy
such conditions):

(1) on the date when the Replacement Airframe and any Replacement Engine(s) are
subjected to the Lien of this Mortgage (the “Replacement Closing Date”),
Security Agent receives an executed counterpart of each of the following
documents (or, in the case of the FAA Bill of Sale and full warranty bill of
sale referred to below, a photocopy thereof):

(aa) a supplement to this Mortgage covering the Replacement Airframe and any
Replacement Engine(s), which shall be duly filed for recordation pursuant to the
Transportation Code or such other applicable law of such jurisdiction other than
the United States in which the Replacement Airframe and any Replacement
Engine(s) are to be registered in accordance with Section 4.2(e);

(bb) an FAA Bill of Sale (or a comparable document, if any, of another Aviation
Authority, if applicable) covering the Replacement Airframe, executed by the
former owner thereof in favor of Borrower;

 

29



--------------------------------------------------------------------------------

(cc) a full warranty (as to title) bill of sale, covering the Replacement
Airframe and any Replacement Engine(s), executed by the former owner thereof in
favor of Borrower (or, at Borrower’s option, other evidence of Borrower’s
ownership of such Replacement Airframe and any Replacement Engine(s), reasonably
satisfactory to Security Agent); and

(dd) Financing Statements (or any similar statements or other documents required
to be filed or delivered pursuant to the laws of the jurisdiction in which the
Replacement Airframe and any Replacement Engine(s) may be registered in
accordance with Section 4.2(e)) as counsel for Security Agent deems reasonably
necessary or desirable to protect the security interests of Security Agent in
the Replacement Airframe and any Replacement Engine(s);

(2) the Replacement Airframe and any Replacement Engine(s) are of the same model
as the Airframe or Engines, or an improved model of such aircraft or engines of
the manufacturer thereof (and, in the case of a Replacement Engine, the same
model as the other Engine then subject to this Mortgage), shall have a value,
utility and remaining useful life (without regard to hours and/or cycles since
the last heavy maintenance or overhaul (as applicable)) at least equal to, and
year of manufacture no earlier than the year of manufacture of, the Airframe and
any Engine(s) being replaced (assuming such Airframe and Engine(s) had been
maintained in accordance with this Mortgage), and that such Replacement Engine
shall not have more hours or cycles since new (whichever is applicable) than the
Airframe and the Life Limited Parts installed thereon do not have on average a
higher collective number of cycles since new than the Life Limited Parts of the
Engine being replaced;

(3) on the Replacement Closing Date, (aa) Borrower causes the Replacement
Airframe and any Replacement Engine(s) to be subjected to the Lien of this
Mortgage free and clear of Liens (other than Permitted Liens), (bb) Borrower
causes (subject to the consent of Security Agent) the International Interest
created by the supplement to this Mortgage to be registered with the
International Registry as an International Interest with respect to the
Replacement Airframe and any Replacement Engine(s), (cc) the Replacement
Airframe has been duly certified by the FAA as to type and (upon registration)
is eligible to receive a standard certificate of airworthiness, (dd) application
for registration of the Replacement Airframe in accordance with Section 4.2(e)
is duly made with the FAA or other applicable Aviation Authority and Borrower
has authority to operate the Replacement Airframe, and (ee) Borrower causes
(subject, if required, to the consent of the prior owner(s) of the Replacement
Airframe and any Replacement Engine(s)) the sale of the ownership interest of
the Replacement Airframe and any Replacement Engine(s) effected by the
appropriate bills of sale (or other evidence of ownership) to be registered with
the International Registry;

(4) Security Agent receives (aa) an opinion of Borrower’s counsel, in form and
substance reasonably satisfactory to and addressed to Security Agent to

 

30



--------------------------------------------------------------------------------

the effect that Security Agent will be entitled to the benefits of Section 1110
with respect to the Replacement Airframe, provided, that such opinion with
respect to Section 1110 need not be delivered to the extent that, immediately
before such replacement, solely by reason of a change in law or court
interpretation thereof, the benefits of Section 1110 are not available to
Security Agent, and (bb) an opinion of Borrower’s aviation law counsel in form
and substance reasonably satisfactory to and addressed to Security Agent, if the
Replacement Airframe is registered with the FAA, as to: the due registration of
any such Replacement Airframe with the FAA, the absence of Liens of record at
the FAA as to any such Replacement Airframe and Replacement Engine(s), and the
due filing for recordation of each supplement to this Mortgage with respect to
such Replacement Airframe and any Replacement Engine(s) under the Transportation
Code, the due registration with the International Registry of the International
Interest created by such supplement in and to the Replacement Airframe and any
Replacement Engine(s), the due registration with the International Registry of
the sale of the ownership interest with respect to the Replacement Airframe and
any Replacement Engine(s) effected by the appropriate bills of sale (or other
evidence of ownership), and the due filing of any Financing Statement or other
filings reasonably requested by Security Agent with respect to such Replacement
Airframe or Replacement Engine(s) under applicable Law; and if the Replacement
Airframe is registered with an Aviation Authority outside the United States, as
to such matters as the Security Agent shall reasonably request;

(5) Borrower shall cause to be delivered to Security Agent such evidence of
compliance with the insurance provisions of Section 4.6 with respect to such
Replacement Aircraft and Replacement Engine(s) as Security Agent may reasonably
request;

(6) Borrower shall furnish a certificate of a qualified aircraft appraiser
(which may not be an employee of Borrower) certifying that such Replacement
Airframe complies with the value, utility and remaining useful life requirements
set forth in clause (2) above;

(7) Borrower shall furnish Security Agent with an Officer’s Certificate of
Borrower to the effect that that all applicable conditions of the replacement
pursuant to this Section 4.5(c) have been satisfied and to the effect that upon
consummation of such replacement no Event of Default shall have occurred and be
continuing;

(8) Borrower shall have collaterally assigned to Security Agent the benefit of
all assignable and remaining manufacturers’ and vendors’ warranties with respect
to such Replacement Airframe and such Replacement Engine(s); and

(9) Holdings shall have affirmed in writing the Holdings Guarantee after giving
effect to the supplement to this Mortgage referred to in subsection
(1)(aa) above, in form and substance reasonably satisfactory to Security Agent.

 

31



--------------------------------------------------------------------------------

Borrower shall reimburse Security Agent for its reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any replacement under this Section 4.5(c).

(d) Non-Insurance Payments Received on Account of an Event of Loss. Any amounts,
other than insurance proceeds in respect of damage or loss not constituting an
Event of Loss (the application of which is provided for in Annex B), received at
any time by Security Agent or Borrower from any Governmental Entity or any other
Person in respect of any Event of Loss will be held by Security Agent and
applied as follows:

(1) If such amounts are received with respect to the Airframe, and any Engine
installed thereon at the time of such Event of Loss, upon Borrower’s compliance
with the applicable terms of Section 4.5(a)(1) and Section 4.5(c) with respect
to the Event of Loss for which such amounts are received, such amounts shall be
paid over to, or (if received after such compliance) retained by, Borrower;

(2) If such amounts are received with respect to an Engine (other than an Engine
installed on the Airframe at the time such Airframe suffers an Event of Loss),
upon Borrower’s compliance with the applicable terms of Section 4.4(e) with
respect to the Event of Loss for which such amounts are received, such amounts
shall be paid over to, or (if received after such compliance) retained by,
Borrower;

(3) If such amounts are received, in whole or in part, with respect to the
Airframe, and Borrower makes, has made or is deemed to have made the election in
Section 4.5(a)(2), such amounts shall be applied as follows:

FIRST, if the sum described in Section 4.5(a)(2) has not then been paid in full
by Borrower, such amounts shall be paid to Security Agent to the extent
necessary to pay in full such sum; and

SECOND, the remainder, if any, shall be paid to Borrower.

(e) Requisition for Use. If any Governmental Entity requisitions the use of the
Airframe and any Engine(s) or Engine(s) installed on such Airframe while such
Airframe is subject to the Lien of this Mortgage and such requisition does not
constitute an Event of Loss, Borrower shall promptly notify Security Agent of
such requisition, and all of Borrower’s obligations under this Mortgage shall
continue to the same extent as if such requisition had not occurred. Any
payments received by Security Agent or Borrower or a Permitted Lessee from such
Governmental Entity with respect to such requisition of use shall be paid over
to, or retained by, Borrower. If an Event of Loss to an Engine results from the
requisition for use by a Governmental Entity of such Engine (but not the
Airframe), Borrower will replace such Engine hereunder by complying with
Section 4.4(e), and any payments received by Security Agent or Borrower from
such Governmental Entity with respect to such requisition following such
compliance shall be paid over to, or retained by, Borrower.

 

32



--------------------------------------------------------------------------------

(f) Certain Payments to be held as Security. Except with respect to insurance
proceeds in excess of that require to be maintained by Borrower hereunder, any
amount referred to in Section 4.4, Section 4.5 or Section 4.6 which is payable
or creditable to, or retainable by, Borrower shall not be paid or credited to or
retained by Borrower if at the time of such payment, credit, or retention a
Default or Event of Default exists, but shall be paid to and held by Security
Agent as security for Borrower’s obligations under this Mortgage and the other
Operative Agreements, and at such time as no Default or Event of Default exists,
such amount and any gain realized as a result of investments required to be made
pursuant to Article 6 shall (to the extent not theretofore applied as provided
herein) be paid over to Borrower.

4.6 Insurance.

(a) Borrower’s Obligation to Insure. Borrower shall comply with, or cause to be
complied with, each of the provisions of Annex B, which provisions are hereby
incorporated by this reference as if set forth in full herein.

(b) Insurance for Own Account. Nothing in Section 4.6 shall limit or prohibit
(a) Borrower from maintaining the policies of insurance required under Annex B
with higher limits than those specified in Annex B; provided that such policies
of insurance would not materially adversely effect the insured interests of the
Additional Insureds in and to the Aircraft, or (b) Security Agent from obtaining
insurance for its own account (and any proceeds payable under such separate
insurance shall be payable as provided in the policy relating thereto);
provided, that no insurance may be obtained or maintained by Security Agent that
would limit or otherwise adversely affect the coverage of or increase the cost
of any insurance required to be obtained or maintained by Borrower pursuant to
this Section 4.6 and Annex B.

(c) Compliance. Borrower shall comply with the terms and conditions of each
policy of insurance maintained hereunder and shall not consent or agree to any
act or omission which:

(1) invalidates or may invalidate the policies of insurance required under this
Mortgage;

(2) renders or may render void or voidable the whole or any part of any of the
policies of insurance required to be maintained under this Section 4.6; or

(3) brings any insured liability within the scope of an exclusion or exception
to the policies of insurance required to be maintained hereunder.

(d) Indemnification by Government in Lieu of Insurance. During any period of
requisition or transfer of the Aircraft or any part thereof by or to the U.S.
Government or any other U.S. Governmental Entity, Security Agent shall accept,
in lieu of insurance against any risk with respect to the Aircraft described in
Annex B, indemnification from, or insurance provided by, the U.S. Government or
other U.S. Governmental Entity, against such risk in an amount that, when added
to the amount of insurance (including

 

33



--------------------------------------------------------------------------------

permitted self-insurance), if any, against such risk that Borrower (or any
Permitted Lessee) may continue to maintain, in accordance with this Section 4.6,
during the period of such requisition or transfer, shall be at least equal to
the amount of insurance against such risk otherwise required by this
Section 4.6. If Borrower shall obtain an indemnity or insurance under this
Section 4.6(c), Borrower shall promptly furnish Security Agent with evidence
reasonably satisfactory to Security Agent of such indemnity or insurance.

(e) Government Insurance. Security Agent shall accept, in lieu of insurance when
required against war risk and allied perils with respect to the Aircraft
described in Annex B, indemnification or insurance from the United States
Government against war risks and allied perils in such amounts and on such terms
that when added to the insurance maintained by Borrower, Borrower is in full
compliance with the requirements of this Section 4.6.

(f) Application of Insurance Proceeds. As between Borrower and Security Agent,
all insurance proceeds received as a result of the occurrence of an Event of
Loss to the Aircraft or any Engine under policies required to be maintained by
Borrower pursuant to this Section 4.6 will be applied in accordance with
Sections 3, 4.5(d) and 4.5(f), as applicable. All proceeds of insurance required
to be maintained by Borrower, in accordance with Section 4.6 and Section B of
Annex B, in respect of any property damage or loss not constituting an Event of
Loss with respect to the Aircraft, the Airframe, or any Engine will be held by
Security Agent and applied to pay (or to reimburse Borrower) for repairs or for
replacement property upon delivery of evidence reasonably satisfactory to
Security Agent that the repairs or replacement have been effected in accordance
with this Mortgage, and any balance remaining after such repairs or replacement
with respect to such damage or loss shall be paid over to, or retained by,
Borrower, subject to the provisions of Section 3.3 (and any other applicable
provisions) hereof.

4.7 Performance of all Covenants and Agreements.

Borrower agrees to timely pay and perform each of its covenants and agreements
contained in the other Operative Agreements.

5. EVENTS OF DEFAULT; REMEDIES

5.1 Event of Default.

For purposes of the Operative Agreements, an “Event of Default” means any of the
following events, and for purposes of the Cape Town Convention, a “default”
means any of the following events:

(a) Borrower fails to pay (1) principal of and, interest on, any Equipment Note
when due, and such failure shall continue unremedied for a period of three
(3) Business Days, or (2) any other amount payable by it to Security Agent or
the Lenders under this Mortgage, the Loan Agreement or the other Operative
Agreements when due, and such failure continues for a period in excess of ten
(10) Business Days after Borrower has received written notice from Security
Agent of the failure to make such payment when due;

 

34



--------------------------------------------------------------------------------

(b) Borrower fails to carry and maintain, or cause to be carried and maintained,
insurance on and in respect of the Aircraft, the Airframe, and the Engines in
accordance with the provisions of Section 4.6; provided, that there shall be no
Event of Default as a result of such failure so long as the interests of the
Lenders and Security Agent continue to be insured in accordance with the
provisions of Section 4.6 following such failure;

(c) Borrower or Holdings fails to observe or perform (or caused to be observed
and performed) in any material respect any other covenant, agreement, or
obligation of Borrower or Holdings in any Operative Agreement, and such failure
continues unremedied for a period of thirty (30) days from and after the date
Borrower or Holdings receives written notice thereof from Security Agent, unless
such failure is capable of being corrected and Borrower or Holdings is
diligently proceeding to correct such failure, in which case there shall be no
Event of Default unless and until such failure continues unremedied for a period
of 120 days after receipt of such notice;

(d) any representation or warranty made by Borrower or Holdings in any Operative
Agreement proves to have been untrue or inaccurate in any material respect as of
the date made, is material at the time in question, and remains uncured for a
period in excess of thirty (30) days from and after the date of written notice
thereof from Security Agent to Borrower or Holdings unless such failure is
capable of being corrected and Borrower or Holdings is diligently proceeding to
correct such failure, in which case there shall be no Event of Default unless
and until such failure continues unremedied for a period of 120 days after
receipt of such notice;

(e) Borrower or Holdings consents to the appointment of or taking possession by
a receiver, trustee, or liquidator of itself or of a substantial part of its
property, or Borrower or Holdings admits in writing its inability to pay its
debts generally as they come due or makes a general assignment for the benefit
of its creditors, or Borrower or Holdings files a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization,
liquidation, or other relief as debtor under any bankruptcy Laws or insolvency
Laws (as in effect at such time), or an answer admitting the material
allegations of a petition filed against it in any such case, or Borrower or
Holdings seeks relief as debtor by voluntary petition, answer, or consent under
the provisions of any other bankruptcy or similar Law providing for the
reorganization or winding-up of corporations (as in effect at such time), or
Borrower or Holdings seeks an agreement, composition, extension, or adjustment
with its creditors under such laws;

(f) an order, judgment, or decree is entered by any court of competent
jurisdiction appointing, without Borrower’s or Holdings’ consent, a receiver,
trustee, or liquidator of Borrower or Holdings or of all or substantially all of
its property, or all or substantially all of the property of Borrower or
Holdings is sequestered, or any other relief in respect of Borrower or Holdings
as a debtor is granted under any bankruptcy Laws or other insolvency Laws (as in
effect at such time), and any such order, judgment, decree, or decree of
appointment or sequestration remains in force undismissed, unstayed, and
unvacated for a period of ninety (90) days after the date of entry thereof;

 

35



--------------------------------------------------------------------------------

(g) a petition against Borrower or Holdings in a proceeding under any bankruptcy
laws or other insolvency laws (as in effect at such time) is filed and not
withdrawn or dismissed within ninety (90) days thereafter, or if, under the
provisions of any Law providing for reorganization or winding-up of corporations
that applies to Borrower or Holdings, any court of competent jurisdiction
assumes jurisdiction, custody, or control of Borrower or Holdings or of
substantially all of the property of Borrower or Holdings, and such
jurisdiction, custody, or control remains in force unrelinquished, unstayed, and
unterminated for a period of ninety (90) days;

(h) subject to Section 7.5 of the Loan Agreement, an “Event of Default” (as
defined in any Related Mortgage) exists; or

(i) the Holdings Guarantee (as and to the extent relating to the Aircraft) shall
cease, for any reason, to be in full force and effect, or Holdings shall
terminate, renounce or repudiate the validity or enforceability of its
obligations under the Holdings Guarantee as and to the extent relating to the
Aircraft.

5.2 Remedies.

(a) Remedies Available. Upon the occurrence of any Event of Default and at any
time thereafter so long as the same shall be continuing, this Mortgage shall be
in default, and Security Agent shall, upon the direction of a Majority in
Interest of the Lenders do one or more of the following:

(1) cause Borrower, upon the written demand of Security Agent, at Borrower’s
expense, to deliver promptly, and Borrower shall deliver promptly, all or such
part of the Airframe or any Engine (together with all Aircraft Documents and
other documents at any time required to be maintained with respect to the
Airframe or Engine (or part thereof), in accordance with the rules and
regulations of the FAA or other Aviation Authority if the Aircraft to which the
Airframe or Engine relates is registered under the laws of a country other than
the United States) as Security Agent may so demand to Security Agent or its
order, or Security Agent, at its option, may enter upon the premises where all
or any part of the Airframe or any Engine or the related Aircraft Documents are
located and take immediate possession of and remove the same together with any
engine which is not an Engine but which is installed on the Airframe, subject to
all of the rights of the owner, lessor, lienor or secured party of such engine;
provided that the Airframe with an engine (which is not an Engine) installed
thereon may be flown or returned only to a location within the continental
United States, and such engine shall be held for the account of any such owner,
lessor, lienor or secured party or, if such engine is owned by Borrower, may at
the option of Security Agent and if agreed by Borrower be exchanged with
Borrower for an Engine in accordance with the provisions of Section 4.4;

 

36



--------------------------------------------------------------------------------

(2) sell all or any part of the Airframe and any Engine at public or private
sale, whether or not Security Agent shall at the time have possession thereof,
as Security Agent may determine, or otherwise dispose of, hold, use, operate,
lease to others or keep idle all or any part of the Airframe or such Engine as
Security Agent, in its sole discretion, but in accordance with applicable Law,
may determine, all free and clear of any rights or claims of Borrower, and the
proceeds of such sale or disposition shall be applied in the order of priorities
set forth in Section 3; and/or

(3) exercise any other remedy of a secured party under the Uniform Commercial
Code of the State of New York (whether or not in effect in the jurisdiction in
which enforcement is sought) and other applicable Laws applicable to this
Mortgage or to any Permitted Lease pursuant to Section 4.2 hereof.

Without limiting the generality of the foregoing, Security Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by Law referred to below) to or upon
Borrower or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
Security Agent or any Lender or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Security Agent or
any Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by Law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in Borrower, which right or equity of redemption is hereby waived and
released. At any public or private sale the Lenders shall be entitled to credit
against the purchase price bid at such sale all or any part of the unpaid
amounts of Equipment Notes or other Secured Obligations. Borrower further
agrees, at Security Agent’s request, to make the Collateral available to
Security Agent at places which Security Agent shall reasonably select, whether
at Borrower’s premises or elsewhere. Security Agent shall apply the net proceeds
of any action taken by it pursuant to this Section 4.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Security Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as Security Agent may elect consistent with the provisions of
Section 3.3, and only after such application and after the payment by Security
Agent of any other amount required by any provision of Law, need Security Agent
account for the surplus, if any to Borrower. To the extent permitted by
applicable Law, Borrower waives all claims, damages and demands it may acquire
against Security Agent or any Lender arising out of the exercise by them of any
rights hereunder. Borrower shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all Obligations.

 

37



--------------------------------------------------------------------------------

Upon every taking of possession of Collateral under this Section 5.2, Security
Agent shall, acting at the written direction of a Majority in Interest of
Lenders, from time to time, at the expense of the Collateral (and such expense
shall be due and payable by Borrower), make all such expenditures for
maintenance, repairs, replacements, and modifications to and of the Collateral,
and such improvements to and insurance of the Collateral, as it may reasonably
deem proper. In each such case, Security Agent shall have the right to maintain,
use, operate, store, lease, control or manage the Collateral and to exercise all
rights and powers of Borrower relating to the Collateral in connection
therewith, as Security Agent shall deem best, acting at the written direction of
the Majority in Interest of Lenders, including the right to enter into any and
all such agreements with respect to the maintenance, insurance, use, operation,
storage, leasing, control, management or disposition of the Collateral or any
part thereof as Security Agent may, acting at the written direction of the
Majority in Interest of Lenders, reasonably determine; and Security Agent shall
be entitled to collect and receive directly all tolls, rents, revenues, issues,
income, products and profits of the Collateral and every part thereof. Such
tolls, rents, revenues, issues, income, products and profits shall be applied by
Security Agent, acting at the written direction of the Majority in Interest of
Lenders, to pay any of the expenses of use, operation, storage, leasing,
control, management or disposition of the Collateral, and of any or all
maintenance, repairs, replacements, alterations, additions and improvements, and
to make all payments which Security Agent may be required or may elect, acting
at the written direction of the Majority in Interest of Lenders, to make, if
any, for Taxes, insurance or other proper charges assessed against or otherwise
imposed upon the Collateral or any part thereof, and all other payments which
Security Agent may be required or expressly authorized to make under any
provision of this Mortgage, as well as just and reasonable compensation for the
services of Security Agent and all other amounts owing to Security Agent under
Section 7, and shall otherwise be applied in accordance with the provisions of
Section 3.

In addition, Borrower shall be liable, without duplication of any amounts
payable hereunder or under any other Operative Agreement, for all reasonable
legal fees and other reasonable costs and expenses incurred by reason of the
occurrence of any Event of Default or the exercise of Security Agent’s remedies
with respect thereto, including all costs and expenses specified in the
preceding paragraph incurred in connection with the retaking, return or sale of
the Airframe and any Engine in accordance with the terms hereof or under the
Uniform Commercial Code of the State of New York, which amounts shall, until
paid, be secured by the Lien of this Mortgage.

If an Event of Default shall have occurred and be continuing and the Equipment
Notes shall have been accelerated pursuant to Section 5.2(c), at the request of
Security Agent, acting at the written direction of the Majority in Interest of
Lenders, Borrower shall promptly execute and deliver to Security Agent such
instruments of title and other documents as Security Agent may deem necessary or
advisable to enable Security Agent or an agent or representative designated by
Security Agent, at such time or times and place or places as Security Agent may
specify, to obtain possession of all or any part of the Collateral to which
Security Agent shall at the time be entitled hereunder. If Borrower shall for
any reason fail to execute and deliver such instruments and documents after such
request by Security Agent, Security Agent, acting at the written direction of
the Majority

 

38



--------------------------------------------------------------------------------

in Interest of Lenders, may obtain a judgment conferring on Security Agent the
right to immediate possession and requiring Borrower to execute and deliver such
instruments and documents to Security Agent, to the entry of which judgment
Borrower hereby specifically consents to the fullest extent it may lawfully do
so.

Nothing in the foregoing shall affect the right of any Lender to receive all
amounts owing to such Lender as and when the same may be due.

(b) Notice of Sale. Security Agent shall, if permitted by applicable Law, give
Borrower at least ten (10) days’ prior notice of any public sale or of the date
on or after which any private sale will be held, which notice Borrower hereby
agrees to the extent permitted by applicable Law is reasonable notice. The
Lenders shall be entitled to bid for and become the purchaser of any Collateral
offered for sale pursuant to this Section 5.2 and to credit against the purchase
price bid at such sale all or any part of the due and unpaid amounts of the
Equipment Notes or other Secured Obligations secured by the Lien of this
Mortgage.

(c) If an Event of Default exists, then and in every such case Security Agent
may (and shall, upon receipt of a written demand therefor from a Majority in
Interest of Lenders), at any time, by delivery of written notice or notices to
Borrower, declare all the Equipment Notes to be due and payable, whereupon the
unpaid Original Amount of all Equipment Notes then outstanding, together with
accrued but unpaid interest thereon and other amounts due thereunder or
otherwise payable hereunder, shall immediately become due and payable, without
presentment, demand, protest, or notice, all of which are hereby waived;
provided, that if an Event of Default referred to in clause (e), (f), or (g) of
Section 5.1 exists, then and in every such case the unpaid Original Amount then
outstanding, together with accrued but unpaid interest, and all other amounts
due hereunder and under the Equipment Notes, shall immediately and without
further act become due and payable without presentment, demand, protest, or
notice, all of which are hereby waived.

If at any time after the Original Amount of the Equipment Notes becomes so due
and payable, and before any judgment or decree for the payment of the money so
due, or any thereof, is entered, all overdue payments of interest upon the
Equipment Notes and all other amounts payable hereunder or under the Equipment
Notes (except the Original Amount of the Equipment Notes which by such
declaration shall have become payable) has been duly paid, and every other Event
of Default with respect to any covenant or provision of this Mortgage has been
cured, then and in every such case a Majority in Interest of Lenders may (but
shall not be obligated to), by written instrument filed with Security Agent,
rescind and annul Security Agent’s declaration (or such automatic acceleration)
and its consequences; but no such rescission or annulment shall extend to or
affect any subsequent Event of Default or impair any right consequent thereon.

(d) If the Collateral (or any part thereof) is sold pursuant to any judgment or
decree of any court or otherwise in connection with the enforcement of this
Mortgage, the unpaid Original Amount of all Equipment Notes then outstanding,
together with accrued but unpaid interest thereon, and other amounts due
thereunder shall immediately become due and payable without presentment, demand,
protest, or notice, all of which are hereby waived.

 

39



--------------------------------------------------------------------------------

5.3 Remedies Cumulative.

To the extent permitted by applicable Law but without duplication of recovery,
and subject to the provisions of Section 5.4 below, each and every right, power
and remedy herein specifically given to Security Agent or otherwise in this
Mortgage shall be cumulative and shall be in addition to every other right,
power and remedy herein specifically given or now or hereafter existing at Law,
in equity, by statute or by the Operative Agreements, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Security Agent, acting at the written direction of the Majority in
Interest of Lenders, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any other right, power or remedy. No delay or
omission by Security Agent in the exercise of any right, remedy or power or in
the pursuit of any remedy shall, to the extent permitted by applicable Law,
impair any such right, power or remedy or be construed to be a waiver of any
default on the part of Borrower or to be an acquiescence therein.

5.4 Concerning the Cape Town Convention.

Without limiting the foregoing, the parties agree that (x) in addition to the
remedies set forth in this Section 5 or otherwise available to Security Agent
under this Agreement and the other Operative Agreements, at law or in equity,
upon the occurrence and during the continuation of an Event of Default, the
Security Agent may, but shall not be obligated to, exercise any remedy available
to it under the Cape Town Convention (subject, in each case to the requirements
and limitations of the Cape Town Convention), including the remedies set forth
in Articles 8, 9 and 34 of the Cape Town Convention, but excluding the
(a) procurement of the de-registration of the Aircraft (if the Aircraft is
registered with the FAA or any successor agency thereto) and the export and
physical transfer of the Aircraft or any Engine from the territory (if from a
territory within the territorial limits of the United States) in which it is
situated pursuant to Article IX of the Protocol, (b) relief pending final
determination under Article 13 of the Cape Town Convention and Article X of the
Protocol and (c) solely to the extent permitted by Article 15 of the Cape Town
Convention, the provisions of Chapter III of the Cape Town Convention with
regard to default remedies, provided that such exclusion in clause (c) shall not
be applicable (to the extent permitted by Article 15 of the Cape Town
Convention) to the extent such default remedies are exercised outside the
territorial limits of the United States and in a manner not involving the courts
of the United States or of its territorial units; and

(y) where a remedy is available to it under the Cape Town Convention and also
under this Agreement and the other Operative Agreements or other applicable Law,
to the extent permitted by the Cape Town Convention and other applicable Law,
and subject to the provisions of the previous clause (x), the Security Agent may
elect under which of the foregoing it shall exercise such remedy.

 

40



--------------------------------------------------------------------------------

5.5 Discontinuance of Proceedings.

In case Security Agent shall have instituted any proceeding to enforce any
right, power or remedy under this Mortgage by foreclosure, entry or otherwise,
and such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to Security Agent, then and in every such
case Borrower and Security Agent shall, subject to any determination in such
proceedings, be restored to their former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of Borrower or
Security Agent shall continue, as if no such proceedings had been undertaken
(but otherwise without prejudice).

5.6 Waiver of Past Defaults.

Upon written instruction from a Majority in Interest of the Lenders, Security
Agent shall waive any past Default hereunder and its consequences, and upon any
such waiver such Default shall cease to exist and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this Mortgage,
but no such waiver shall extend to any subsequent or other Default or impair any
right consequent thereon; provided, that in the absence of written instructions
from all relevant Lenders, Security Agent shall not waive any Default (a) in the
payment of the Original Amount, and interest and other amounts due under any
Equipment Note then outstanding, or (b) in respect of a covenant or provision
hereof which, under Article 7, cannot be modified or amended without the consent
of all Lenders.

5.7 Appointment of Receiver.

If an Event of Default exists and the Equipment Notes have been accelerated,
Security Agent shall, as a matter of right, be entitled to the appointment of a
receiver (who may be Security Agent or any successor or nominee thereof) for all
or any part of the Collateral, whether such receivership be incidental to a
proposed sale of the Collateral or the taking of possession thereof or
otherwise, and Borrower hereby consents to the appointment of such a receiver
and will not oppose any such appointment. Any receiver appointed for all or any
part of the Collateral shall be entitled to exercise all the rights and powers
of Security Agent with respect to the Collateral.

5.8 Security Agent; Appointment of Attorney-in-Fact.

(a) Borrower hereby irrevocably constitutes and appoints Security Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Borrower and in the name of Borrower or in its own name, for the
purpose of carrying out the terms of this Mortgage, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary to accomplish the purposes of this Mortgage, and,
without limiting the generality of the foregoing, Borrower hereby gives Security
Agent the power and right, on behalf of Borrower, without notice to or assent by
Borrower, to do any or all of the following:

(1) in the name of Borrower or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by Security Agent for the purpose of

 

41



--------------------------------------------------------------------------------

collecting any and all such moneys due with respect to any Collateral whenever
payable, in Borrower’s name and stead and on its behalf, for the purpose of
effectuating any sale, assignment, transfer, or delivery for the enforcement of
the Lien of this Mortgage, whether pursuant to foreclosure or power of sale,
assignments, and other instruments as may be necessary or appropriate, with full
power of substitution, Borrower hereby ratifying and confirming all that such
attorney or any substitute shall do pursuant to and in accordance with the terms
of this Mortgage; (Borrower agreeing that if so requested by Security Agent or
any purchaser, Borrower shall ratify and confirm any such sale, assignment,
transfer, or delivery, by executing and delivering to Security Agent or such
purchaser all bills of sale, assignments, releases, and other proper instruments
to effect such ratification and confirmation as designated in any such request).

(2) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Mortgage and pay all or any part of the premiums therefor and the costs
thereof;

(3) execute, in connection with any sale provided for herein, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral; and

(4) (i) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
Security Agent or as Security Agent shall direct; (ii) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (iii) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (iv) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (v) defend any suit, action or proceeding brought against
Borrower with respect to any Collateral; (vi) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as Security Agent may deem appropriate; (vii) take any
action, give any notice, or exercise any right, power or privilege under or in
respect of the Purchase Agreement or the GTA, to the extent permitted in the
Consent and Agreement and the Engine Consent and Agreement and (viii) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though Security Agent were
the absolute owner thereof for all purposes, and do, at Security Agent’s option
and Borrower’s expense, at any time, or from time to time, all acts and things
which Security Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and Security Agent’s and the Lenders’ security interests
therein and to effect the intent of this Mortgage, all as fully and effectively
as Borrower might do.

 

42



--------------------------------------------------------------------------------

Anything in this Section 5.7 to the contrary notwithstanding, Security Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 5.7(a) unless an Event of Default shall have occurred and be
continuing.

(b) If Borrower fails to perform or comply with any of its agreements contained
in this Mortgage, Security Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

(c) The expenses of Security Agent reasonably incurred in connection with
actions undertaken as provided in this Section 5.7, together with interest
thereon at the Past Due Rate, from the date of payment by Security Agent to the
date reimbursed by Borrower, shall be payable by Borrower to Security Agent
within ten (10) days following demand.

(d) Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. All powers, authorizations and agencies contained
in this Mortgage are coupled with an interest and are irrevocable until this
Mortgage is terminated and the security interests created hereby are released.

5.9 Duty of Security Agent.

Security Agent’s sole duty with respect to the custody, safe keeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Security Agent deals with similar property for its own account. Subject to
mandatory provisions of applicable Law, neither Security Agent, any Lender nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Borrower or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on Security Agent and the Lenders hereunder are solely to
protect Security Agent’s and the Lenders’ interests in the Collateral and,
subject to mandatory provisions of applicable Law, (i) such powers shall not
impose any duty upon Security Agent or any Lender to exercise any such powers
and (ii) Security Agent and the Lenders shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers and
neither they nor any of their officers, directors, employees or agents shall be
responsible to Borrower for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

5.10 Execution of Financing Statements.

Pursuant to any applicable Law, Borrower authorizes Security Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of Borrower in
such form and in such offices as are necessary or appropriate to perfect the
security interests of Security Agent under this Mortgage.

 

43



--------------------------------------------------------------------------------

5.11 Rights of Lenders to Receive Payment

Notwithstanding any other provision of this Mortgage, the right of any Lender to
receive payment of principal of and interest on an Equipment Note on or after
the due dates expressed in such Equipment Note, or to bring suit for the
enforcement of any such payment on or after such respective dates in accordance
with the terms hereof, shall not be impaired or affected without such Lender’s
consent.

6. INVESTMENT OF AMOUNTS HELD BY SECURITY AGENT

Any amounts held by Security Agent pursuant to Section 3.2, or pursuant to any
provision of any other Operative Agreement providing for amounts to be held by
Security Agent which are not distributed pursuant to the other provisions of
Article 3 shall be invested by Security Agent from time to time in Cash
Equivalents as directed by Borrower so long as Security Agent may acquire them
using its reasonable efforts. All Cash Equivalents held by Security Agent
pursuant to this Article 6 shall either be (a) registered in the name of,
payable to the order of, or specially endorsed to, Security Agent, or (b) held
in an Eligible Account. Unless otherwise expressly provided in this Mortgage,
any income realized as a result of any such investment, net of Security Agent’s
reasonable fees and expenses in making such investment, shall be held and
applied by Security Agent in the same manner as the principal amount of such
investment is to be applied, and any losses, net of earnings and such reasonable
fees and expenses, shall be charged against the principal amount invested.
Security Agent shall not be liable for any loss resulting from any investment
required to be made by it under this Mortgage other than by reason of its
willful misconduct or gross negligence, and any such investment may be sold
(without regard to its maturity) by Security Agent without instructions whenever
such sale is necessary to make a distribution required by this Mortgage.

7. SUPPLEMENTS AND AMENDMENTS TO THIS MORTGAGE AND OTHER OPERATIVE AGREEMENTS.

7.1 Instructions of a Majority.

(a) No provision of this Mortgage may be amended, supplemented, waived,
modified, discharged, terminated, or otherwise varied orally, but only by an
instrument in writing that specifically identifies the provision of this
Mortgage that it purports to amend, supplement, waive, modify, discharge,
terminate, or otherwise vary and is signed by the party against whom the
enforcement of the amendment, supplement, waiver, modification, discharge,
termination, or variance is sought. The Majority in Interest of the Lenders and
Borrower may, or, with the written consent of the Majority in Interest of the
Lenders, parties to the Operative Agreements may, from time to time, and
Security Agent shall, at the direction of the Majority in Interest of the
Lenders, (unless its respective rights or obligations as Security Agent are
adversely affected thereby), (i) enter into written amendments, supplements or
modifications hereto and to the other Operative Agreements for the purpose of
adding any provisions to this Mortgage or the other Operative Agreements or
changing in any manner the rights of the Lenders, Security Agent or Borrower
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Majority in Interest of the Lenders may specify in such instrument, any of the
requirements of this Mortgage or the other Operating Agreements or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no

 

44



--------------------------------------------------------------------------------

such amendment, supplement or modification shall (A) modify this Section 7.1, or
Article 2 or Article 3 or Sections 5.1, 5.2(b) or 5.2(c), the definition of
“Event of Default”, “Default”, (B) forgive the principal amount or extend the
final scheduled date of maturity of any Equipment Note, extend the scheduled
date of any payment of principal of any Equipment Note, reduce the stated rate
of any interest payable on any Equipment Note or any interest or fee payable
hereunder or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of the Commitments, in each case without
the written consent of each Lender directly affected thereby; (C) eliminate or
reduce the voting rights of any Lender under this Section 7 without the written
consent of such Lender; (D)(w) reduce any percentage specified in the definition
of Majority in Interest of the Lenders, (x) consent to the assignment or
transfer by Borrower of any of its rights and obligations under this Mortgage
and the other Operative Agreements or (y) reduce, modify or amend any
indemnities in favor of Security Agent or the Lenders without the consent of
each person effected thereby; (E) amend, modify or waive any provision of
Sections 5.7, 5.8, 5.9, 5.10, 7.1, 7.2 or 7.3 without the written consent of
Security Agent; or (F) take any action inconsistent with the provisions of
Sections 10.8 or 11.1 of the Loan Agreement. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon Borrower, the Lenders, Security Agent and all future
holders of the Equipment Notes. In the case of any waiver, Borrower, the Lenders
and Security Agent shall be restored to their former position and rights
hereunder and under the other Operative Agreements, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Each such amendment, supplement, waiver,
modification, discharge, termination, or variance shall be effective only in the
specific instance and for the specific purpose for which it is given. No
provision of this Mortgage shall be varied or contradicted by oral
communication, course of dealing or performance, or other manner not set forth
in writing and signed by the party against whom enforcement of the same is
sought.

(b) Borrower and Security Agent may enter into one or more agreements
supplemental hereto without the consent of a Majority in Interest of the Lenders
for any of the following purposes: (1) (aa) to cure any defect or inconsistency
herein or in the Equipment Notes, or to make any change not inconsistent with
the provisions hereof (provided that such change does not adversely affect the
interests of any Lender in its capacity solely as Lender), or (bb) to cure any
ambiguity or correct any mistake; (2) to evidence the succession of another
party as Borrower in accordance with the terms hereof, or to evidence the
succession of another party as a Security Agent in accordance with the terms of
the Loan Agreement; (3) to convey, transfer, assign, mortgage, or pledge any
property to or with Security Agent; (4) to correct or amplify the description of
any property at any time subject to the Lien of this Mortgage or better to
assure, convey, and confirm to Security Agent any property subject or required
to be subject to the Lien of this Mortgage, including the Airframe or Engines or
any Replacement Airframe or Replacement Engine; (5) to add to the covenants of
Borrower for the benefit of the Lenders, or to surrender any rights or power
herein conferred upon Borrower; (6) to add to the rights of the Lenders; and
(7) to include on the Equipment Notes any legend as may be required by Law.

 

45



--------------------------------------------------------------------------------

7.2 Security Agent Protected.

If, in the opinion of the institution acting as Security Agent hereunder, any
document required to be executed by it pursuant to Section 7.1 affects any
right, duty, immunity, or indemnity with respect to such institution under this
Mortgage, such institution may in its discretion decline to execute such
document.

7.3 Documents Mailed to Lenders.

Promptly after Security Agent executes any document entered into pursuant to
Section 7.1, Security Agent shall mail, by first class mail (air mail in the
case of international), postage prepaid, a copy thereof to Borrower (if not a
party thereto) and to each Lender at its address last set forth in the Equipment
Note Register, but Security Agent’s failure to mail such copies shall not impair
or affect the validity of such document.

7.4 No Request Necessary for Mortgage Supplement.

No written request or consent of the Lenders pursuant to Section 7.1 shall be
required to enable Security Agent to execute and deliver a supplement to this
Mortgage specifically required by the terms hereof.

8. MISCELLANEOUS

8.1 Termination of Mortgage.

Upon (or at any time after) payment in full of the Original Amount of, interest
on, any Breakage Amount and all other amounts due under all Equipment Notes, and
provided that no other Secured Obligations are then due and payable, upon the
written request of Borrower, Security Agent shall execute and deliver to or as
directed in writing by Borrower an appropriate instrument(s) releasing the
Aircraft and the Engines and all other Collateral from the Lien of the Mortgage
and discharging from the International Registry the registration of the
International Interest created by this Mortgage (and any other registered
interests in favor of Security Agent), and Security Agent shall execute and
deliver such instrument(s); provided, that this Mortgage shall earlier
terminate, and this Mortgage shall be of no further force or effect, upon any
sale or other final disposition by Security Agent of all property constituting
part of the Collateral, and Security Agent’s final distribution of all money or
other property or proceeds constituting part of the Collateral in accordance
with the terms hereof. Except as otherwise provided in this Section 8.1, this
Mortgage shall continue in full force and effect in accordance with the terms
hereof.

8.2 No Legal Title to Collateral in Lenders.

No holder of an Equipment Note shall have legal title to any part of the
Collateral. No transfer, by operation of law or otherwise, of any Equipment Note
or other right, title, and interest of any Lender in and to the Collateral or
hereunder shall terminate this Mortgage or entitle such holder or any successor
or transferee of such holder to an accounting or to the transfer to it of any
legal title to any part of the Collateral.

 

46



--------------------------------------------------------------------------------

8.3 Sale of Aircraft by Security Agent is Binding.

Any sale or other conveyance of the Collateral, or any part thereof (including
any part thereof or interest therein), by Security Agent made pursuant to this
Mortgage shall bind the Lenders and shall be effective to transfer or convey all
right, title, and interest of Security Agent, Borrower, and such holders in and
to such Collateral or part thereof. No purchaser or other grantee shall be
required to inquire as to the authorization, necessity, expediency, or
regularity of such sale or conveyance or as to the application of any sale or
other proceeds with respect thereto by Security Agent.

8.4 Mortgage for Benefit of Borrower, Security Agent and Lenders.

Nothing in this Mortgage, whether express or implied, shall give any Person
other than Borrower, Security Agent and the Lenders any legal or equitable
right, remedy, or claim under or in respect of this Mortgage, except that the
Persons referred to in the second from last paragraph of Section 4.2(b) shall be
third-party beneficiaries of such paragraph.

8.5 Notices.

Unless otherwise expressly specified or permitted by the terms hereof, all
notices, requests, demands, authorizations, directions, consents, waivers, or
other communications provided or permitted by this Mortgage to be made, given,
furnished, or filed shall be made, given, furnished, or filed, and shall become
effective, in the manner prescribed in the Loan Agreement.

8.6 Severability.

Any provision of this Mortgage which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof. Any such prohibition or unenforceability in any particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.7 No Oral Modification or Continuing Waiver.

No term or provision of this Mortgage or the Equipment Notes may be changed,
waived, discharged, or terminated orally, but only by an instrument in writing
signed by Borrower and Security Agent, in compliance with Section 7.1. Any
waiver of the terms hereof or of any Equipment Note shall be effective only in
the specific instance and for the specific purpose given.

8.8 Successors and Assigns.

All covenants and agreements herein shall bind and benefit each of the parties
hereto and the permitted successors and assigns of each, all as herein provided.
The provisions of this Mortgage shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
under the Operative Agreements, except that (i) Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with Section 7.1 of the Loan Agreement.

 

47



--------------------------------------------------------------------------------

8.9 Headings.

The headings of the Articles and sections herein and in the table of contents
hereto are for convenience of reference only, and shall not define or limit any
of the terms or provisions hereof.

8.10 Normal Commercial Relations.

Anything in this Mortgage to the contrary notwithstanding, Security Agent may
conduct any banking or other financial transactions, and have banking or other
commercial relationships, with Borrower or any Affiliate of Borrower, fully to
the same extent as if this Mortgage were not in effect, including the making of
loans or other extensions of credit to Borrower for any purpose whatsoever,
whether related to any of the transactions contemplated hereby or otherwise.

8.11 Governing Law.

THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS MORTGAGE
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK

8.12 Submission to Jurisdiction; Venue.

Each of the parties irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Mortgage or for recognition and enforcement of any judgment in
respect thereof, to the non exclusive general jurisdiction of the courts of the
State of New York located in the Borough of Manhattan, City of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address for
notices determined pursuant to Section 8.5;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction;

 

48



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damage; and

(f) irrevocably and unconditionally waives trial by jury in any legal action or
proceeding relating to this agreement or any other operative agreement and for
any counterclaim therein.

8.13 Counterpart Form.

This Mortgage may be executed in any number of counterparts (or upon separate
signature pages bound together into one or more counterparts), each
fully-executed set taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Mortgage by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

8.14 Bankruptcy.

Borrower and Security Agent intend that Security Agent shall be entitled to the
benefits of Section 1110 with respect to the right to take possession of the
Aircraft, Airframe, Engines, and Parts as provided herein in the event of a case
under Chapter 11 of the Bankruptcy Code in which Borrower is a debtor. In any
instance where more than one construction is possible of the terms and
conditions hereof or any other pertinent Operative Agreement, a construction
which would preserve such benefits shall control over any construction which
would not preserve such benefits.

8.15 Concerning Prospective International Interests

The parties hereto agree that prospective international interests (as defined in
Cape Town Convention) with respect to the Airframe and each Engine will become
International Interests therein upon the filing for recordation with the FAA of
the FAA-Filed Documents.

[Remainder of Page Intentionally Blank.]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Security Agent have executed this Mortgage
[N330AT].

 

AIRTRAN AIRWAYS, INC., Borrower By:  

 

Name:   Title:   THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, Security Agent
By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

GENERAL PROVISIONS

(a) In the Mortgage, unless otherwise expressly provided, a reference to:

(1) each of “Borrower”, “Security Agent”, “Lender”, and any other Person
includes any successor in interest to it and any permitted transferee, permitted
purchaser, or permitted assignee of it;

(2) any agreement or other document (including any annex, schedule, or exhibit
thereto, or any other part thereof) includes that agreement or other document as
amended, supplemented, or otherwise modified from time to time in accordance
with its terms and in accordance with the Mortgage, and any agreement or other
document entered into in substitution or replacement therefor;

(3) any provision of any Law includes any such provision as amended, modified,
supplemented, substituted, reissued, or reenacted before the Closing Date, and
thereafter from time to time;

(4) “Agreement”, “this Mortgage”, “hereby”, “herein”, “hereto”, “hereof”,
“hereunder”, and words of similar import, when used in the Mortgage, refer to
the Mortgage as a whole and not to any particular provision of the Mortgage;

(5) “including”, “include”, and terms or phrases of similar import means
“including, without limitation” “or” is conjunctive and not disjunctive; and;

(6) a reference to a “Section”, an “Exhibit”, an “Annex”, or a “Schedule” in the
Mortgage, or in any annex thereto, is a reference to a section of, or an
exhibit, an annex, or a schedule to, the Mortgage or such annex, respectively.

(b) Each exhibit, annex, and schedule to the Mortgage is incorporated in, and is
a part of, the Mortgage.

(c) Unless otherwise defined or specified in the Mortgage, all accounting terms
therein shall be construed and all accounting determinations thereunder shall be
made in accordance with GAAP.

(d) Headings used in the Mortgage are for convenience only, and shall not in any
way affect the construction of, or be taken into consideration in interpreting,
such Operative Agreement.

 

A-1



--------------------------------------------------------------------------------

DEFINED TERMS

Actual Knowledge: as it applies to any Person, actual knowledge of a Vice
President or more-senior officer of such Person or any other officer of such
Person having responsibility for the transactions contemplated by the Operative
Agreements; provided, that each of Borrower and Security Agent shall be deemed
to have “Actual Knowledge” of any matter as to which it has received notice
pursuant to Section 11.7 of the Loan Agreement.

Administrative Office: Security Agent’s principal office, located at Security
Agent’s address for notices under the Loan Agreement, or such other office at
which Security Agent’s which Security Agent specifies by notice in writing to
Borrower.

Affiliate: of any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with such Person. For purposes of this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise, and
“controlling”, “controlled by”, and “under common control with” have correlative
meanings.

After-Tax Basis: a basis such that any payment to be received or receivable by
any Person is supplemented by a further payment to that Person so that the sum
of the two payments, after deducting all Taxes (taking into account any credits
or deductions attributable to the event or circumstance giving rise to the
requirement that the original payment be made) payable by such Person or any of
its Affiliates under any applicable Law or governmental authority, is equal to
the payment due to such Person.

AGTA-CQT: the Aircraft General Terms Agreement AGTA-CQT, dated as of July 3,
2003, by and between Airframe Manufacturer and Borrower.

Aircraft: the Airframe and the two Engines.

Aircraft Bill of Sale: the full warranty bill of sale covering the Aircraft
delivered by Seller to Borrower on the Closing Date.

Aircraft Description Exhibit: Exhibit A to the Mortgage.

Aircraft Documents: all flight records, technical data, manuals, and log books,
and all inspection, modification, and overhaul records and other service,
repair, maintenance, and technical records that the relevant Aviation Authority
requires to be maintained with respect to the Aircraft, the Airframe, Engines or
Parts, and including all required additions, renewals, revisions, and
replacements of any such materials, from time to time made, or required to be
made, by the applicable regulations of the relevant Aviation Authority in each
case in whatever form and by whatever means or medium (including, without
limitation, microfiche, microfilm, paper, or computer disk) such materials may
be maintained or retained by or on behalf of Borrower; provided, that except as
otherwise provided in the Mortgage, all such materials shall be maintained in
the English language.

Airframe: (1) the aircraft (excluding Engines or engines from time to time
installed thereon) manufactured by Airframe Manufacturer and identified by
Airframe Manufacturer’s

 

A-2



--------------------------------------------------------------------------------

model number, United States registration number, and Airframe Manufacturer’s
serial number in the Aircraft Description Exhibit, or (2) any Replacement
Airframe, and in either case including any and all Parts incorporated or
installed in or attached or appurtenant to such airframe, and any and all Parts
removed from such airframe, unless the Lien of the Mortgage does not apply to
such Parts in accordance with Section 4.4 of the Mortgage. Upon substitution of
a Replacement Airframe under and in accordance with the Mortgage, such
Replacement Airframe shall become subject to the Mortgage and shall be the
“Airframe” for all purposes of the Operative Agreements, and the replaced
Airframe shall cease to be subject to the Mortgage and shall cease to be the
“Airframe”.

Airframe Manufacturer: The Boeing Company.

Approved Maintenance Program: a maintenance program for the Aircraft recommended
by Airframe Manufacturer and based on the Airframe Manufacturer’s Maintenance
Planning Document (as amended by Permitted Lessee or based on Permitted Lessee’s
operating experience) and as approved by the Aviation Authority encompassing
scheduled maintenance (including block maintenance), condition monitored
maintenance, and/or on condition maintenance of Airframe, Engines and Parts,
including (but not limited to) servicing, testing, preventive maintenance,
repairs, structural inspections, system checks, overhauls, approved
modifications, service bulletins, engineering orders, airworthiness directives,
corrosion control, inspections and treatments.

Assignment: as defined in the Cape Town Convention.

Associated Rights: as defined in the Cape Town Convention.

Aviation Authority: the FAA or, if the Aircraft is registered with any other
Governmental Entity under and in accordance with Section 4.2(e) of the Mortgage,
such other Governmental Entity.

Bankruptcy Code: the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

Bills of Sale: the FAA Bill of Sale and the Aircraft Bill of Sale.

Breakage Amount: the LIBOR Breakage Amount or Swap Breakage Loss, as applicable.

Business Day: any day other than a Saturday, Sunday or a day on which commercial
banking institutions in New York City, New York, USA, Orlando, Florida, USA or
London, England, are authorized or required by law, regulation or executive
order to be closed, and if in respect of any payment or prepayment on the
Equipment Notes, the determination of the LIBOR Rate or an Interest Period or
any notice in respect thereof, a day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

Cape Town Convention: the official English language texts of the Convention on
International Interests in Mobile Equipment and the Protocol to the Convention
on International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment which were signed in Cape Town, South Africa.

 

A-3



--------------------------------------------------------------------------------

Cash Equivalents: the following securities (which shall mature within ninety
(90) days of the date of purchase thereof): (1) direct obligations of the U.S.
Government; (2) obligations fully guaranteed by the U.S. Government;
(3) certificates of deposit issued by, or bankers’ acceptances of, or time
deposits or a deposit account with, Security Agent or any bank, trust company,
or national banking association incorporated or doing business under the laws of
the United States or any state thereof having a combined capital and surplus and
retained earnings of at least $1 billion and having a rate of “A” or better from
Standard & Poor’s; or (4) commercial paper of any issuer doing business under
the laws of the United States or one of the states thereof and in each case
having a rating assigned to such commercial paper by Standard & Poor’s or
Moody’s equal to or higher than A1 or P1, respectively.

Citizen of the United States: defined in Section 40102(a)(15) of the
Transportation Code and in the FARs.

Closing: defined in Section 2.4 of the Loan Agreement.

Closing Date: defined in Section 2.1 of the Loan Agreement, which date shall be
the date on which the Mortgage is dated and the Equipment Notes are issued.

Code: the Internal Revenue Code of 1986, as amended, or any successor thereto.

Collateral: defined in the Granting Clause of the Mortgage.

Consent and Agreement: the consent and agreement of Airframe Manufacturer to the
assignment contemplated by Granting Clause (2) of the Mortgage, substantially in
the form attached to the Loan Agreement as Exhibit D.

CRAF: the Civil Reserve Air Fleet Program established pursuant to 10 U.S.C. §
9511—13, or any similar substitute program backed by the full faith and credit
of the U.S. Government.

Debt Rate: as defined in Annex A of the Loan Agreement.

Default: (1) any event or condition that, with the giving of notice or the lapse
of time, would become an Event of Default, or (2) any Event of Default.

Dollars, United States Dollars, or $: the lawful currency of the United States.

DOT: the Department of Transportation of the United States, or any Governmental
Entity succeeding to the functions of such Department of Transportation.

EASA: the European Aviation Safety Agency and any successor thereof.

Eligible Account: an account established by and with an Eligible Institution at
Security Agent’s request, which institution agrees, for all purposes of the UCC
(including UCC Article 8), that (1) such account shall be a “securities account”
(as defined in UCC § 8-501), (2) all property (other than cash) credited to such
account shall be treated as a “financial asset” (as defined in UCC § 8-102(9)),
(3) Security Agent shall be the “entitlement holder” (as defined in UCC §
8-102(7)) of such account, (4) it will comply with all entitlement orders issued
by Security Agent to the exclusion of Borrower, and (5) the “securities
intermediary jurisdiction” (under UCC § 8-110(e)) shall be the State of New
York.

 

A-4



--------------------------------------------------------------------------------

Eligible Institution: (1) The Royal Bank of Scotland plc New York Branch, acting
solely in its capacity as a “securities intermediary” (as defined in UCC §
8-102(14)), or (2) a depository institution organized under the laws of the
United States of America or any one of the states thereof or the District of
Columbia (or any U.S. branch of a foreign bank), which has a long-term unsecured
debt rating from Moody’s and Standard & Poor’s of at least A-3 or its
equivalent.

Engine: (1) each of the engines manufactured by Engine Manufacturer and
identified by Engine Manufacturer’s model number and Engine Manufacturer’s
serial number in the Aircraft Description Exhibit and originally installed on
the Airframe on the Closing Date, or (2) any Replacement Engine, in any case
whether or not from time to time installed on such Airframe or installed on any
other airframe or aircraft, including (for both clauses (1) and (2)) any and all
Parts incorporated or installed in or attached or appurtenant to such engine,
and any and all Parts removed from such engine, unless the Lien of the Mortgage
does not apply to such Parts in accordance with Section 4.4 of the Mortgage.
Upon substitution of a Replacement Engine under and in accordance with the
Mortgage, such Replacement Engine shall become subject to the Mortgage and shall
be an “Engine” for all purposes of the Operative Agreements, and the replaced
Engine shall cease to be subject to the Mortgage and shall cease to be an
“Engine”.

Engine Consent and Agreement: the consent and agreement of Engine Manufacturer
to the assignment contemplated by Granting Clause (2) of the Mortgage,
substantially in the form attached to the Loan Agreement as Exhibit E.

Engine Manufacturer: CFM International, Inc.

Entry Point Filing Forms: each of the FAA form AC 8050-135 forms to be filed
with the FAA as contemplated by Section 5.1(h) of the Loan Agreement.

Equipment Note Register: defined in Section 2.6 of the Mortgage.

Equipment Note: any equipment note issued under the Mortgage in the form
specified in Section 2.1 and Exhibit B thereof (as such form may be varied
pursuant to the terms of the Mortgage), or any Equipment Note issued under the
Mortgage in exchange for or replacement of any Equipment Note.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

Event of Default: defined in Section 5.1 of the Mortgage.

Event of Loss: with respect to the Aircraft, the Airframe, or any Engine: any of
the following circumstances, conditions, or events with respect to such
property, for any reason whatsoever:

(1) the destruction of such property, damage to such property beyond economic
repair, or rendition of such property permanently unfit for normal use by
Borrower;

 

A-5



--------------------------------------------------------------------------------

(2) the actual or constructive total loss of such property, or any damage to
such property, or requisition of title or use of such property, which results in
an insurance settlement with respect to such property on the basis of a total
loss or constructive or compromised total loss;

(3) any theft, hijacking, or disappearance of such property for a period in
excess of ninety (90) consecutive days;

(4) any seizure, condemnation, confiscation, or requisition of title to or of
use of such property by any Governmental Entity or purported Governmental Entity
(other than a requisition of use by the U.S. Government) (aa) for a period
exceeding in the case of any requisition of use, 180 consecutive days if the
requisition is by a Governmental Entity of any Permitted Country or thirty
(30) consecutive days if the requisition is by any other Governmental Entity or
(bb) in the case of any condemnation, confiscation or seizure of, or requisition
of title, on the date such event occurs;

(5) the use of the Aircraft in the normal course of Borrower’s business of
passenger air transportation is prohibited for a period of 180 consecutive days,
as a result of any law, rule, regulation, order, or other action by the Aviation
Authority or by any Governmental Entity of the government of registry of the
Aircraft or by any Governmental Entity otherwise having jurisdiction over the
operation or use of the Aircraft which action is applicable to Similar Aircraft,
unless, before the expiration of such 180-day period, Borrower undertakes and is
diligently carrying forward such steps as are necessary or desirable to permit
the normal use of such property by Borrower and shall within such 180-day period
have conformed to at least one Similar Aircraft in its fleet to the requirements
of any law, rule, regulation, order or other action, but in any event if such
use is prohibited for a continuous period of eighteen (18) months.

(6) with respect to any Engine, the requisition for use by any Governmental
Entity (other than by the U.S. Government).

An Event of Loss to the Aircraft shall be deemed to occur upon an Event of Loss
to the Airframe.

Expenses: any and all liabilities, obligations, losses, damages, settlements,
penalties, claims, actions, suits, costs, expenses, and disbursements (including
reasonable fees and disbursements of legal counsel, accountants, appraisers,
inspectors, or other professionals, and costs of investigation).

FAA: the Federal Aviation Administration of the United States or any
Governmental Entity succeeding to the functions of such Federal Aviation
Administration.

FAA Bill of Sale: a bill of sale for the Aircraft on AC Form 8050-2 (or such
other form as may be approved by the FAA) delivered to Borrower on the Closing
Date by Seller or pursuant to Section 4.5(c)(1)(bb) of the Mortgage.

FAA Counsel: Lytle, Soule & Curlee.

 

A-6



--------------------------------------------------------------------------------

FAA-Filed Documents: the Mortgage, the Entry Point Filing Forms, the FAA Bill of
Sale, and an application for registration of the Aircraft with the FAA in
Borrower’s name.

FARS: the Federal Aviation Regulations issued or promulgated pursuant to the
Transportation Code from time to time.

Financing Statements: UCC-1 financing statements covering the Collateral, by
Borrower, as debtor, showing Security Agent as secured party, for filing in
Delaware and each other jurisdiction where filing is necessary to perfect its
Lien on the Collateral.

Fixed Rate Option: defined in Section 4.5 of the Loan Agreement.

French DGAC: la Direction Générale de l’Aviation Civile and any successor
thereof.

GAAP: generally accepted accounting principles as set forth in the statements of
financial accounting standards issued by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants, as varied by
any applicable financial accounting rules or regulations issued by the SEC or
the Public Company Accounting Oversight Board, and applied on a basis consistent
with prior periods except as may be disclosed in the pertinent Person’s
financial statements.

GEES Acknowledgment and Agreement: the acknowledgment and agreement of GE Engine
Services, Inc. to the assignment contemplated by Granting Clause (2) of the
Mortgage and the agreement by Borrower of certain matters addressed therein,
substantially in the form attached to the Loan Agreement as Exhibit F.

Governmental Entity: (1) any national government, political subdivision thereof,
or local jurisdiction therein; (2) any instrumentality, board, commission,
court, or agency of any thereof, however constituted; and (3) any association,
organization, or institution of which any of the above is a member or to whose
jurisdiction any thereof is subject.

GTA: General Terms Agreement No. CFM-03-0017, dated June 30, 2003, by and
between Engine Manufacturer and Borrower including all exhibits thereto.

Holdings: AirTran Holdings, Inc., a Nevada corporation.

Holdings Guarantee: the Guarantee [N330AT], dated as of August 31, 2006, issued
by Holdings.

Indemnified Withholding Taxes: defined in Section 9.3 of the Loan Agreement.

Indemnitee: (1) Security Agent, (2) the Lenders, (3) each Affiliate of the
Persons described in clauses (1) and (2) above, (4) the directors, officers,
employees, and agents of each of the Persons described in clauses (1) through
(3) above and (5) the successors and permitted assigns of the persons described
in clauses (1) through (3).

IRS: the Internal Revenue Service of the United States, or any Governmental
Entity succeeding to the functions of such Internal Revenue Service.

 

A-7



--------------------------------------------------------------------------------

Inspecting Parties: as defined in Section 4.3(a) of the Mortgage.

Insured Value: defined in Annex B to the Mortgage.

Interest Period: defined in Annex A to the Loan Agreement.

International Interest: as defined in the Cape Town Convention.

International Registry: as defined in the Cape Town Convention.

JAA: the European Joint Aviation Authorities and any successor thereof.

Junior Loan: defined in Section 7.4 of the Loan Agreement.

Law: (1) any constitution, treaty, statute, law, decree, regulation, order,
rule, or directive of any Governmental Entity, and (2) any judicial or official
administrative interpretation or application of, or decision under, any of the
foregoing having the force of law.

Lease Assignment: as defined in Section 4.2(b) of the Mortgage.

Lender: (1) initially each Person identified in Schedule 2 of the Loan Agreement
as a Lender making a secured loan in respect of the Aircraft, and (2) thereafter
any Person registered as a holder of one or more Equipment Notes related to the
Aircraft.

LIBOR Breakage Amount: as of the date of determination thereof the amount, if
any, required to compensate any Lender in respect of the net amount of any
actual out-of-pocket loss, cost or expense incurred by such Lender in connection
with the unwinding or liquidating of any deposits or funding or financing
arrangement with its funding sources as the result of (a) failure by Borrower in
making a borrowing of loans after Borrower has given a notice requesting the
same in accordance with the provisions of the Loan Agreement other than as a
result of a breach by an Lender to make its Commitment available pursuant to
Section 2(a) of the Loan Agreement, (b) failure by Borrower in making any
prepayment or redemption of Equipment Notes after Borrower has given a notice
thereof in accordance with the provisions of the Operative Agreements, or
(c) the making of a prepayment or redemption of Equipment Notes on a day that is
not the last day of an Interest Period with respect thereto. Such amount
includes without limitation, any and all penalties or charges for prepayment or
liquidation or other arrangement or redeployment of funds.

LIBOR Rate: as defined in the Loan Agreement.

Lien: any mortgage, pledge, lien, charge, claim, encumbrance, lease, or security
interest affecting the title to or any interest in property, including any
interest registered with the International Registry.

Life Limited Part: any Part that has a pre-determined ultimate life limit as
mandated by the Airframe Manufacturer, the Aviation Authority, the French DGAC,
the FAA, the JAA/EASA or any other Governmental Entity, which requires any such
Part to be discarded upon reaching such life limit.

 

A-8



--------------------------------------------------------------------------------

Loan Agreement: Loan Agreement [N330AT], dated as of August 31, 2006, among
Borrower, the Lenders and Security Agent.

Maintenance Program: as defined in Section 4.2(d) of the Mortgage.

Maintenance Planning Document: the planning document relating to recommended
maintenance of the Aircraft issued by Airframe Manufacturer, as the same may
from time to time be amended, modified or supplemented.

Majority in Interest of the Lenders: as of a particular date of determination,
the Lenders holding Equipment Notes constituting a majority of the aggregate
unpaid Original Amount of all Equipment Notes outstanding as of such date.

Mandatory Modification: as defined in Section 4.4(d) of the Mortgage.

Material Adverse Change: with respect to any Person, any event, condition, or
circumstance that materially adversely affects such Person’s business or
consolidated financial condition, or its ability to observe or perform its
obligations, liabilities, and agreements under the Operative Agreements.

Maturity Date: as defined in the Loan Agreement.

Moody’s: Moody’s Investors Service, Inc.

Mortgage: Mortgage [N330AT], dated the Closing Date, between Borrower and
Security Agent.

Mortgaged Property: defined in Section 3.3 of the Mortgage.

Mortgagor Agreements: the Purchase Agreement, GTA and the Bills of Sale (in each
case, to the extent included in Granting Clause (2) of the Mortgage), any
assigned Permitted Lease contemplated by the Mortgage, and any other contract,
agreement, or instrument from time to time assigned or pledged under the
Mortgage.

Obligations: means the unpaid principal of and interest on the Equipment Notes,
the performance and observance by Borrower of all the agreements and covenants
to be performed or observed by it for the benefit of Security Agent and the
Lenders contained in the Operative Agreements and all other obligations and
liabilities of Borrower (including, without limitation, interest accruing at the
then applicable rate provided in the Equipment Notes and the Loan Agreement
after maturity of the Equipment Notes and interest accruing at the then
applicable rate provided therein after filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with the Loan Agreement and the Equipment Notes
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on the account of principal, interest, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees, charges, and disbursements of counsel to Security Agent or the
Lenders that Borrower is required to pay pursuant to the terms of any Operative
Agreement).

 

A-9



--------------------------------------------------------------------------------

Officer’s Certificate: of any party to the Operative Agreements, a certificate
signed by the Chairman, the President, any Vice President (including those with
varying ranks such as Executive, Senior, Assistant, or Staff Vice President),
the Treasurer, or the Secretary of such party.

Operative Agreements: the Loan Agreement, the Mortgage, the Equipment Notes, the
Consent and Agreement, the Engine Consent and Agreement, the GEES Acknowledgment
and Agreement and the Holdings Guarantee as and to the extent related to the
Aircraft.

Optional Modification: as defined in Section 4.4(d) of the Mortgage.

Optional Redemption Triggering Event: as defined in Section 2.10 of the Mortgage

Original Amount: the stated original principal amount of such Equipment Note
and, with respect to all Equipment Notes, the aggregate stated original
principal amounts of all Equipment Notes.

Parts: all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats, and other equipment (including buyer-furnished
equipment) of whatever nature (other than (1) Engines or engines, (2) any
Removable Part and (3) cargo containers) from time to time installed or
incorporated in or attached or appurtenant to the Airframe or any Engine or
removed therefrom, unless the Lien of the Mortgage does not apply thereto in
accordance with Section 4.4 of the Mortgage after removal from the Airframe or
Engine.

Past-Due Rate: defined in Annex A to the Loan Agreement.

Payment Date: for any Equipment Note, the day of the month in which the
Scheduled Delivery Date and the corresponding calendar day of the month that
occurs every three months thereafter, including the Maturity Date, the first of
which shall fall in the third month next following the Scheduled Delivery Date;
provided that, if there is no day in any month corresponding to the Scheduled
Delivery Date, then the Payment Date in such month shall be the last Business
Day of such month.

PDP Credit Agreements: defined in Annex A to the Loan Agreement.

PDP Notes: defined in Annex A to the Loan Agreement.

PDP Security Agreements: defined in Annex A to the Loan Agreement.

Permitted Air Carrier: any Permitted Foreign Air Carrier or U.S. Air Carrier.

Permitted Country: any country listed on Schedule 3 to the Loan Agreement.

Permitted Foreign Air Carrier: any air carrier that (1) has its principal
executive offices in any Permitted Country or other country approved by Security
Agent (which approval

 

A-10



--------------------------------------------------------------------------------

shall not be unreasonably withheld), and (2) is authorized to conduct commercial
airline operations and to operate jet aircraft similar to the Aircraft under the
applicable Laws of such Permitted Country.

Permitted Lease: a lease or sublease permitted under Section 4.2(b) of the
Mortgage.

Permitted Lessee: the lessee under a Permitted Lease.

Permitted Lien: in respect of all or any part of the Collateral (a) the rights
of Security Agent under the Operative Agreements, or of any Permitted Lessee
under any Permitted Lease; (b) Liens which Security Agent or such Lender, as the
case may be, is expressly required to remove under the terms of the Operative
Agreements; (c) the rights of others under agreements or arrangements to the
extent expressly permitted by Section 4.2(b) or Section 4.4 of the Mortgage;
(d) Liens of Taxes either not yet due or being contested in good faith by
appropriate procedures if such Liens and such procedures (i) do not involve any
material risk of the sale, forfeiture, or loss of the Aircraft, the Airframe,
any Engine, or the interest of Security Agent or any Lender therein, or (ii) do
not involve any risk of criminal liability or material risk of civil liability
being imposed on Security Agent or other Indemnitee, or (iii) impair the first
and prior Lien of the Mortgage and for which adequate reserves have been
established under GAAP; (e) materialmen’s, mechanics’, workers’, repairers’,
employees’, or other like Liens arising in the ordinary course of business for
amounts the payment of which either is not yet delinquent for more than sixty
(60) days or is being contested in good faith by appropriate proceedings, if
such Liens and such proceedings do not involve any material risk of the sale,
forfeiture, or loss of the Aircraft, the Airframe, any Engine or any other
Collateral, or the interest of Security Agent or any Lender therein, or impair
the first and prior Lien of the Mortgage; (f) Liens arising out of any judgment
or award against Borrower (or any Permitted Lessee), if, within sixty (60) days
after the entry thereof, that judgment or award is discharged or vacated, or has
its execution stayed pending appeal, or is discharged, vacated, or reversed, and
if during any such 60-day period there is not, or any such judgment or award
does not involve, any material risk of the sale, forfeiture, or loss of the
Aircraft, the Airframe, any Engine or any other Collateral, or the interest of
Security Agent or any Lender therein, or impair the first and prior Lien of the
Mortgage; (g) any other Lien with respect to which Borrower (or any Permitted
Lessee) shall have provided a bond, cash collateral, or other security adequate
in the reasonable opinion of Security Agent; (h) the Lien of any Junior Loan, to
the extent permitted by the Section 7.3 of the Loan Agreement; and (i) Liens
that are ownership interests registered with the International Registry in the
Airframe and any Engine constituted by the Bills of Sale (or other evidence of
Borrower’s ownership) thereof or ownership interests registered with the
International Registry in any airframes on which any Engine may be installed (as
permitted by Section 4.2 of the Mortgage) constituted by bills of sale (or other
evidence of ownership) thereof.

Permitted Manufacturer: any manufacturer of commercial jet airframes or
commercial jet aircraft engines, or Affiliate of any such manufacturer.

Person or person: an individual, firm, partnership, joint venture, trust,
trustee, Governmental Entity, organization, association, corporation, limited
liability company, government agency, committee, department, authority, and
other body, corporate or not, whether having distinct legal status or not, or
any member of any of the same.

 

A-11



--------------------------------------------------------------------------------

Plan: any employee benefit plan within the meaning of ERISA § 3(3), which is
subject to Title I of ERISA, or any plan subject to Code § 4975(e)(1).

Potential Competitor: a U.S. Air Carrier or an Affiliate thereof or a
shareholder of a U.S. Air Carrier holding or having the right to acquire
(without regard to the happening of a contingency) capital stock in such U.S.
Air Carrier in excess of 25%.

Prospective Assignment: as defined in the Cape Town Convention.

Prospective International Interest: as defined in the Cape Town Convention.

Prospective Sale: as defined in the Cape Town Convention.

Protocol: means the Protocol referred to in the defined term “Cape Town
Convention”.

Purchase Agreement: Purchase Agreement No. 2444, dated July 3, 2003, between
Airframe Manufacturer and Borrower (which includes by reference AGTA-CQT),
including all exhibits thereto, together with all letter agreements related
thereto.

QIB: defined in Section 2.7 of the Mortgage.

RBS: The Royal Bank of Scotland plc New York Branch.

Related Loan Agreement: as defined in Annex A of the Loan Agreement.

Related Mortgage: (1) a mortgage (other than the Mortgage) that (y) covers a
Boeing model 737-7BD aircraft to be delivered pursuant to the Purchase Agreement
and (z) is entered into in connection with any Related Loan Agreement or
(2) either of the PDP Security Agreements.

Related Note: (1) an equipment note issued pursuant to a Related Mortgage or
(2) a PDP Note.

Related Note Agreement: means the Related Mortgage, each Related Note and any
agreements or instruments entered into in connection therewith.

Related Obligations: means the unpaid principal of and interest accrued and
payable at any relevant time on any loans made and/or Related Notes issued,
under any Related Note Agreement, the performance and observance by Borrower of
all the agreements and covenants to be performed or observed by it for the
benefit of any financing party contained in any Related Note Agreement and all
other obligations and liabilities of Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the relevant Related
Note Agreements after maturity of the relevant loans, notes or other obligations
and interest accruing at the then applicable rate provided therein after filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with such Related Note

 

A-12



--------------------------------------------------------------------------------

Agreements or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on the account of principal, interest,
rent, termination amounts, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, charges, and disbursements
of counsel to any such financing party that Borrower is required to pay pursuant
to the terms of any Related Note Agreement).

Removable Part: as defined in Section 4.4(d) of the Mortgage.

Replacement Airframe: an airframe substituted for the Airframe pursuant to
Section 4.5 of the Mortgage.

Replacement Closing Date: as defined in Section 4.5(c)(1) of the Mortgage.

Replacement Engine: an engine substituted for an Engine pursuant to Sections
4.4(e) or 4.5 of the Mortgage.

Sale: as defined in the Cape Town Convention.

Scheduled Delivery Date: as defined in Section 2.2(a) of the Loan Agreement.

SEC: the Securities and Exchange Commission of the United States, or any
Governmental Entity succeeding to the functions of such Securities and Exchange
Commission.

Section 1110: 11 U.S.C. Section 1110 of the Bankruptcy Code, or any successor or
analogous section of the federal bankruptcy law in effect from time to time.

Secured Obligations: collectively, the Obligations and the Related Obligations.

Securities Act: the Securities Act of 1933.

Security: a “security” as defined in Section 2(l) of the Securities Act.

Seller: Airframe Manufacturer.

Similar Aircraft: a Boeing model 737-700 aircraft.

Standard & Poor’s: Standard & Poor’s Ratings Services or any successor or
organization.

Swap Breakage Loss: as defined in the Loan Agreement.

Tax Indemnitee: (1) Security Agent, (2) each Lender, and (3) the successors,
assigns, officers, directors and agents of the foregoing.

Taxes: all taxes, levies, imposts, duties, charges, assessments, or withholdings
of any nature whatsoever imposed by any Taxing Authority, and any penalties,
additions to tax, fines, or interest thereon or additions thereto.

 

A-13



--------------------------------------------------------------------------------

Taxing Authority: any federal, state, or local government or other taxing
authority in the United States, any foreign government or any political
subdivision or taxing authority thereof, any international taxing authority, or
any territory or possession of the United States or any taxing authority
thereof.

Transactions: the transactions contemplated by the Loan Agreement.

Transfer: the transfer, sale, assignment, or other conveyance by a Lender, but
not including the granting of participations by a Lender as contemplated by
Section 7.1 of the Loan Agreement.

Transfer Agreement: an assignment and assumption agreement substantially in the
form set out in Exhibit C to the Loan Agreement.

Transferee: any commercial bank or financial institution, credit or leasing
company, special purpose or other entity to whom any Lender purports or intends
to Transfer any or all of its Commitment or right, title, or interest in an
Equipment Note it holds, pursuant to Section 7.1 of the Loan Agreement;
provided, that in the event a Transferee of the Commitment is not a commercial
bank or financial institution, Borrower’s written consent shall be required
(which consent shall not be unreasonably withheld or delayed); and provided,
further, that in any case no Transferee may be a Potential Competitor.

Transportation Code: subtitle VII of title 49, United States Code.

UCC: the Uniform Commercial Code as in effect in the State of New York from time
to time.

United States or U.S.: the United States of America; provided, that for
geographic purposes, “United States” means the 50 states and the District of
Columbia of the United States of America.

U.S. Air Carrier: any United States air carrier who is a Citizen of the United
States holding an air carrier operating certificate issued by the Secretary of
Transportation pursuant to chapter 447 of the Transportation Code for aircraft
capable of carrying 10 or more individuals or 6000 pounds or more of cargo, and
as to whom there is in force an air carrier operating certificate issued
pursuant to FAR Part 121, or who may operate as an air carrier by certification
or otherwise under any successor or substitute provisions therefor or in the
absence thereof.

U.S. Government: the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.

U.S. Person: any Person that is a “United States person” as defined in Code
Section 7701(a)(30).

Wet Lease: any arrangement whereby Borrower or a Permitted Lessee agrees to
furnish the Aircraft, the Airframe, or any Engine to a third party pursuant to
which the Aircraft, Airframe, or Engine is at all times in the operational
control of Borrower or a Permitted Lessee, provided, that Borrower’s obligations
under the Mortgage shall continue in full force and effect notwithstanding any
such arrangement.

 

A-14



--------------------------------------------------------------------------------

ANNEX B***

 

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 4 of 8 pages
containing information redacted pursuant to a request for confidential
treatment.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT A

AIRCRAFT DESCRIPTION

The Aircraft is a Boeing model 737-7BD aircraft, consisting of (1) an airframe
bearing FAA registration no. N330AT and manufacturer’s serial no. 33935, (2) two
CFM International model CFM56-7B20 engines (each of which has (A) 750 or more
rated takeoff horsepower or its equivalent and (B) 1750 or more pounds of thrust
or its equivalent), bearing manufacturer’s serial nos. [ ] and [ ], and (3) all
appliances, parts, instruments, appurtenances, accessories, furnishings, and
other equipment or property incorporated in such airframe and engines.

 

Exh A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF EQUIPMENT NOTE

Equipment Note due [    ], 201[    ] (“Maturity Date”), issued in connection
with the Boeing model 737-700 aircraft bearing United States registration mark
N330AT.

 

No. [    ]    [    ], 200[  ] $[    ]   

AirTran Airways, Inc. (“Borrower”), a Delaware corporation hereby promises to
pay to [ ] (or its registered assignee) the principal sum of $[            ]
(the “Original Amount”), together with interest at the Debt Rate on the unpaid
balance of the Original Amount (calculated on the basis of a 360-day year [and
actual number of days elapsed]1[consisting of twelve 30-day months]2) from the
date hereof until paid in full. The Original Amount of this Equipment Note shall
be payable in forty-eight (48) quarterly installments on the dates set forth in
Schedule I hereto (each a “Payment Date”) equal to the corresponding principal
amounts set forth in Schedule I hereto. Accrued but unpaid interest thereon,
shall be due and payable quarterly in arrears on each Payment Date.
Notwithstanding the foregoing, the final payment made on this Equipment Note
shall be an amount sufficient to discharge in full the unpaid Original Amount
and all accrued and unpaid interest on, and any other amounts due under, this
Equipment Note. If any date on which a payment under this Equipment Note becomes
due and payable is not a Business Day, then such payment shall not be made on
such scheduled date but shall be made on the following Business Day (unless such
extension would cause such payment to be made in a succeeding calendar month, in
which case such payment shall be made on the preceding Business Day), and if
such payment is made on such following Business Day, interest shall accrue on
the amount of such payment during such extension at the Debt Rate.

For purposes hereof, “Mortgage” means the Mortgage N330AT, dated as of [ ],
between Borrower and The Royal Bank of Scotland plc New York Branch (“Security
Agent”), as amended or supplemented from time to time. All terms used in this
Equipment Note, if defined in the Mortgage and not in this Equipment Note, have
the same meanings as in the Mortgage.

This Equipment Note shall bear interest, payable on demand, at the Past-Due Rate
(calculated on the basis of a 360-day year [and actual number of days
elapsed]3[consisting of twelve 30-day months]4) on any overdue payment of
principal, interest or any other amount required to be made hereunder for the
period that it is overdue. Amounts shall be overdue if not paid when due
(whether at stated maturity, by acceleration, or otherwise).

 

--------------------------------------------------------------------------------

1 Insert if Fixed Rate Election has not been exercised pursuant to Section 4.5
of the Loan Agreement

2 Insert if Fixed Rate Election has been exercised pursuant to Section 4.5 of
the Loan Agreement

3 Insert if Fixed Rate Election has not been exercised pursuant to Section 4.5
of the Loan Agreement

4 Insert if Fixed Rate Election has been exercised pursuant to Section 4.5 of
the Loan Agreement

 

Exh B-1



--------------------------------------------------------------------------------

An Equipment Note Register shall be maintained at Security Agent’s
Administrative Office (or at the office of any successor), for the purpose of
registering transfers and exchanges of Equipment Notes, in the manner provided
in Section 2.6 of the Mortgage.

The Original Amount and interest and other amounts due hereunder shall be
payable in Dollars in immediately available funds at Security Agent’s
Administrative Office, or as otherwise provided in the Mortgage. Each such
payment shall be made without any presentment or surrender of this Equipment
Note. However, this Equipment Note shall be surrendered to Security Agent for
cancellation promptly after any final payment.

The holder hereof, by its acceptance of this Equipment Note, agrees that (except
as otherwise provided in the Mortgage) each payment of the Original Amount and
interest received by it hereunder shall be applied: first, to pay amounts due
hereunder or under the Mortgage other than as specified in the following
clauses, second, to pay accrued interest on this Equipment Note (as well as any
interest on any overdue amount) to the date of such payment, third, to pay the
principal of this Equipment Note then due, and fourth, the balance, if any,
remaining thereafter, to pay installments of the principal of this Equipment
Note remaining unpaid in the inverse order of its maturity.

This Equipment Note is one of the Equipment Notes referred to in the Mortgage
which have been or are to be issued by Borrower pursuant to the Mortgage. The
Collateral is held by Security Agent as security, in part, for the Equipment
Notes. The provisions of this Equipment Note are subject to the Mortgage. Refer
to the Mortgage for a complete statement of (1) the rights and obligations of
the holder of this Equipment Note, and the nature and extent of the security for
this Equipment Note, and (2) the rights and obligations of the holders of any
other Equipment Notes executed and delivered under the Mortgage, and the nature
and extent of the security for any other Equipment Notes executed and delivered
under the Mortgage. Each holder hereof agrees by its acceptance of this
Equipment Note to the terms and conditions in the Security Agreement.

Before this Equipment Note is duly presented for registration of transfer,
Borrower and Security Agent shall treat the person in whose name this Equipment
Note is registered as the owner hereof for all purposes, whether or not this
Equipment Note is overdue, and neither Borrower nor Security Agent shall be
affected by notice to the contrary.

This Equipment Note is subject to prepayment as provided in Section 2.9 and
Section 2.10 of the Mortgage, but not otherwise. In addition, this Equipment
Note may be, and shall be, accelerated as provided in Section 5.2 of the
Mortgage.

Unless the certificate of authentication hereon has been executed by or on
behalf of Security Agent by manual signature, this Equipment Note shall not be
entitled to any benefit under the Mortgage or be valid or obligatory for any
purpose.

THIS EQUIPMENT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

Exh B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Equipment Note.

 

AIRTRAN AIRWAYS, INC. By:  

 

Name:   Title:  

 

Exh B-3



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Equipment Notes referred to in the Mortgage (as defined in
the foregoing Equipment Note).

 

THE ROYAL BANK OF SCOTLAND PLC NEW YORK BRANCH, as Security Agent

By:

 

 

Name:

 

Title:

 

 

Exh B-4



--------------------------------------------------------------------------------

SCHEDULE 1 to

Equipment Note No. [    ]

 

Installment No.

  

Payment Date

  

Dollar Amount

1       2       3       4       5       6       7       8       9       10      
11       12       13       14       15       16       17       18       19      
20       21       22       23       24       25       26       27       28      
29       30       31       32       33       34       35       36       37      
38       39       40       41       42       43       44       45       46      
47       48      

 

Exh B-5